OFFICE LEASE


LANDLORD:
FIRST STATES INVESTORS 104, LLC,
 
A DELAWARE LIMITED LIABILITY COMPANY
   
TENANT:
BANK OF AMERICA, N.A.,
 
A NATIONAL BANKING ASSOCIATION



DATE:  AUGUST 1, 2004

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



LEASE AGREEMENT
1
   
A.  DEFINITIONS
1
   
B.  SPECIFIC TERMS AND CONDITIONS
11
   
ARTICLE 1 - PREMISES
11
1.1  Lease of Premises
11
1.2  Delivery of Premises
11
1.3  Contraction Option
11
1.4  ROFO.
11
1.5  Re-Measurement
11
   
ARTICLE 2 - TERM
12
2.1  Commencement Date
12
2.2  Term of Lease
12
2.3  Options to Extend
12
2.4  Early Termination Right
12
   
ARTICLE 3 - LEASE INDUCEMENT/RENT
12
3.1  Lease Inducement
12
3.2  Base Rent
12
3.3  Base Rent Adjustment
13
3.4  Personal Property Taxes
13
3.5  Definition of Rent
14
3.6  Late Charge
14
   
ARTICLE 4 - OPERATING EXPENSES
14
4.1  Tenant’s Responsibility for Operating Expenses
14
4.2  High-Rise Operating Expenses
14
4.3  Low-Rise Operating Expenses
15
4.4  Revised Operating Expenses
15
4.5  Gross-Up
16
4.6  Procedure for Payment of Operating Expense Adjustments
16
4.7  Review of Operating Expenses
18
4.8  Tax Protests
18
4.9   Limitation on Ad Valorem Tax Increases
18
4.10 Limitation on Capital Improvements
19
   
ARTICLE 5 - USE
19
5.1  Permitted Use
19
5.2  Exclusivity
19
5.3  Restriction on Use
19
5.4  Common Areas
20
5.5  Use of Building Shafts & Conduits
20
5.6  Freight/Receiving
20


 
 

--------------------------------------------------------------------------------

 


ARTICLE 6 - ATM INSTALLATION
20
6.1  Existing ATM
20
6.2  Additional ATMs
20
   
ARTICLE 7 - ALTERATIONS AND ADDITIONS
21
7.1  Tenant’s Rights to Make Alterations
21
7.2  Installation of Alterations
21
7.3  Tenant Improvements - Treatment at End of Lease
22
   
ARTICLE 8 - TENANT’S REPAIRS
22
8.1  Obligations to Repair
22
8.2  Right to Repair
23
   
ARTICLE 9 - NO LIENS BY TENANT
23
   
ARTICLE 10 - LANDLORD’S REPAIRS
23
10.1  Scope of Landlord's Repairs
23
10.2  Required Capital Improvements
24
10.3  Landlord's Right of Entry to Make Repairs
24
10.4  Building Structure and Building Systems
25
10.5  ADA
25
   
ARTICLE 11 - BUILDING SERVICES
25
11.1  Standard Building Services
25
11.2  Additional Services
25
11.3  Tenant’s Right to Elect Service Provider
26
11.4  Meters and Submeters
26
   
ARTICLE 12 - ASSIGNMENT AND SUBLETTING
26
12.1  Right to Assign, Sublease and Encumber
26
12.2  Affiliated Companies/Restructuring of Business Organization
26
12.3  Landlord's Right to Assign
27
12.4  Occupancy By Others
27
   
ARTICLE 13 - INDEMNIFICATION; INSURANCE
28
13.1  Indemnification
28
13.2  Insurance
28
13.3  Assumption of Risk/Waivers of Subrogation/ Minimization of Duplication of
 
         Insurance Coverage/Limitations on Liability and Damages
30
13.4  Allocation of Insured Risks/Subrogation
32
13.5  Landlord Bankruptcy Proceeding
33
   
ARTICLE 14 - DAMAGE OR DESTRUCTION
33
14.1  Loss Covered By Insurance
33
14.2  Loss Not Covered By Insurance
33
14.3  Destruction During Final Two Years
34
14.4  Destruction of Tenant’s Personal Property, Tenant Improvements or
 
         Property of Tenant’s Employees
34
14.5  Exclusive Remedy
34


 
 

--------------------------------------------------------------------------------

 


ARTICLE 15 - EMINENT DOMAIN
34
15.1  Permanent Taking - When Lease Can Be Terminated
34
15.2  Permanent Taking - When Lease Cannot Be Terminated
34
15.3  Temporary Taking
34
15.4  Exclusive Remedy
35
15.5  Release Upon Termination
35
   
ARTICLE 16 - DEFAULTS
35
16.1  Default by Tenant
35
16.2  Default by Landlord
35
16.3  Self-Help
35
   
ARTICLE 17 - LANDLORD'S REMEDIES AND RIGHTS
36
17.1  Termination of Lease
36
17.2  Continuation of Lease
36
17.3  Right of Entry
36
17.4  Right to Perform
36
17.5  Remedies Not Exclusive
36
   
ARTICLE 18 - ATTORNEYS’ FEES
37
   
ARTICLE 19 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
37
19.1  Obligations of Tenant
37
19.2  Obligations of Landlord
37
19.3  Landlord’s Right to Assign
37
19.4  Attornment by Tenant
37
19.5  Non-Disturbance
37
   
ARTICLE 20 - RESERVED
38
   
ARTICLE 21 - HOLDING OVER
38
21.1  Surrender of Possession
38
21.2  Tenant's Right to Hold Over
38
   
ARTICLE 22 - INSPECTIONS AND ACCESS
38
22.1  Entry by Landlord
38
22.2  Secured Areas
38
   
ARTICLE 23 - NAME OF PROJECT
39
   
ARTICLE 24 - SURRENDER OF LEASE
39
   
ARTICLE 25 - WAIVER
39
   
ARTICLE 26 - SALE BY LANDLORD
39
   
ARTICLE 27 - NO LIGHT AND AIR EASEMENT
39
   
ARTICLE 28 - FORCE MAJEURE
40
   
ARTICLE 29 - ESTOPPEL CERTIFICATES
40


 
 

--------------------------------------------------------------------------------

 


ARTICLE 30 - RIGHT TO PERFORMANCE
40
   
ARTICLE 31 - PARKING
40
31.1  General Parking
40
31.2  Ivey’s Parking Spaces
41
31.3  Sublease of Ivey’s Parking Spaces
41
31.4  Parking Garage Spaces
41
31.5  Alternate Parking
41
   
ARTICLE 32 - SECURITY SERVICES
42
32.1  Landlord's Obligation to Furnish Security Services
42
32.2  Tenant's Right to Install Security System
42
   
ARTICLE 33 - NOTICES
42
   
ARTICLE 34 - SIGNAGE AND BUILDING IDENTITY
43
34.1  Current/Existing Signage
43
34.2  Exterior Signage
43
34.3  Building Directory
43
34.4  Name Change
43
   
ARTICLE 35 – FIBER OPTICS CONDUIT
43
   
ARTICLE 36 - ROOF RIGHTS
43
36.1  Right to Install Communications Equipment
43
36.2  Right of Use
44
36.3  Rooftop HVAC
44
36.4  Installation, Maintenance, Operation and Removal
 
             of Communications Equipment and HVAC Unit
44
   
ARTICLE 37 - SECURITY DEPOSIT
44
   
ARTICLE 38 - MISCELLANEOUS
44
38.1  Authorization to Sign Lease
44
38.2  Entire Agreement
45
38.3  Severability
45
38.4  Gender and Headings
45
38.5  Exhibits
45
38.6  UPS Generator
45
38.7  Quiet Enjoyment
45
38.8  No Recordation
45
38.9  Cumulative Remedies
46
38.10 Brokers
46
38.11 Hazardous Materials
46
38.12 Concierge
46
38.13 Consent/Duty to Act Reasonably
46
38.14 Tenant’s Right to Purchase the Building
46
38.15 Survivability
47
38.16 Reserved
47
38.17 Covenants and Agreements
47
38.18 Interest on Past Due Obligations
47
38.19 When Payment Is Due
47
38.20 Reserved
47
38.21 Time is of the Essence
47


 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit “A”
-
Premises
 
Exhibit “B”
-
Options to Extend
 
Exhibit “C”
-
Option to Contract
 
Exhibit “D”
-
Right of First Offer to Lease Space
 
Exhibit “D-1”
-
Existing Lease Rights
 
Exhibit “E”
-
High-Rise Operating Expenses
 
Exhibit “F”
-
Low-Rise Operating Expenses
 
Exhibit “G”
-
Revised Operating Expenses
 
Exhibit “H”
-
Legal Description of Property
 
Exhibit “I”
-
Standards for Utilities and Services
 
Exhibit “I-1”
-
General Cleaning Specifications
 
Exhibit “J”
-
Tenant Estoppel Certificate
 
Exhibit “K”
-
Tenant’s Right to Purchase the Building
 
Exhibit “L”
-
Common Area Usage for Special Events
 
Exhibit “M”
-
Memorandum of Lease
 


 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT



This LEASE AGREEMENT (“Lease”), dated as of the last date set forth on the
signature page(s) hereof, is made and entered into by and between First States
Investors 104, LLC, a Delaware limited liability company (“Landlord”), and Bank
of America, N.A., a national banking association (“Tenant”).


RECITALS:


Whereas, Cousins Properties Incorporated, successor in interest to WF
Associates, as landlord, and Tenant through its predecessor in interest,
NationsBank of North Carolina, as tenant, entered into that certain Office
Lease, dated September 1, 1994, which was subsequently amended, for the lease of
space on the 11th through 15th floors of the Building commonly known as One
Independence Center (the “High-Rise Lease”); and


Whereas, Cousins Properties Incorporated, successor in interest to WF
Associates, as landlord, and Tenant through its predecessor in interest, North
Carolina National Bank, as tenant, entered into that certain Lease Agreement,
dated October 1, 1981, which was subsequently amended, for the lease of space on
the basement level and the 1st through 9th floors of the One Independence Center
(the “Low-Rise Lease”); and


Whereas, Landlord has now purchased One Independence Center; and


Whereas, Landlord and Tenant have agreed to enter into a new lease for the space
currently occupied by Tenant in One Independence Center; and


Whereas, Landlord and Tenant agree that upon the Commencement Date of this
Lease, this Lease shall supersede and replace the Low-Rise and High-Rise Leases
(collectively, the “Prior Leases”) in their entirety, and the Prior Leases shall
automatically terminate and be of no further force or effect, except that any
currently outstanding obligations of either party under the Prior Leases as of
the Commencement Date of this Lease shall carry forward.


Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and for other sufficient consideration received and acknowledged
by each party, Landlord and Tenant agree as follows:


A.


DEFINITIONS


The following definitions are incorporated into this Lease and said provisions
shall have the following meanings throughout this Lease.


ADA:
 
American with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., as amended.
     
Additional Services:
 
As defined in Section 11.2.


 
 

--------------------------------------------------------------------------------

 


Affiliate:
 
Shall mean, with respect to Landlord or Tenant, as the case may be, a Person or
Persons directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with Landlord or Tenant.  The term
"control" as used in the immediately preceding sentence, means, with respect to
a Person that is a corporation, the right to exercise, directly or indirectly,
more than twenty-five percent (25%) of the voting rights attributable to the
shares of the controlled corporation and, with respect to a Person that is not a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled Person.
     
Alterations:
 
Any and all alterations, additions, and or improvements to the Premises made by
or for Tenant at any time during the Term of this Lease or the Prior Leases.
     
Annual Base Rent:
 
As set forth in Section 3.2.
     
Applicable Laws:
 
All applicable laws, ordinances, orders, rules, regulations and other
requirements of federal, state, municipal or other agencies or bodies having
jurisdiction over the use, condition and occupancy of the Building, Premises,
Project or Property, including but not limited to the Federal Comprehensive
Environmental Response, Compensation and Liability Act, the Federal Resource
Conservation Recovery Act, the North Carolina Oil Pollution and Hazardous
Substances Control Act, the North Carolina Inactive Hazardous Sites Act, and any
other legal requirement concerning environmental, health and safety matters, and
access and facilities for handicapped or disabled persons.
     
ATM Improvements:
 
As defined in Section 6.2(a).
     
Base Building:
 
The Building as initial constructed by Landlord in accordance with the plans and
specifications therefore.
     
Base Building Upgrades:
 
The capital improvements to be made by Landlord pursuant to Section 10.2 (a)
through (f).
     
Basement Space:
 
Approximately 2,578 square feet of Rentable Area on the basement level of the
Building, as depicted on Exhibit A.
     
Base Rent:
 
As defined in Section 3.2.


 
2

--------------------------------------------------------------------------------

 


Base Rent Adjustment:
 
As defined in Section 3.3.
     
BOMA Standards:
 
BOMA American National Standard Z65.1-1996, as promulgated by the Building
Owners and Managers Association.
     
Broker:
 
Tenant is represented by Lincoln Harris LLC, a North Carolina limited liability
company, in connection with the transaction contemplated by this Lease.
     
Budget:
 
As set forth in Section 4.6.
     
Building:
 
The twenty (20) story office tower commonly known as 101 Independence Center
located on the northwestern corner of North Tryon Street and East Trade Street,
having an address of 101 North Tryon Street, Charlotte, North Carolina,
consisting of approximately 503,350 square feet of office space and
approximately 22,855 square feet of Retail Space.
.
   
Building Structure:
 
As set forth in Section 10.3.
     
Building Systems:
 
As set forth in Section 10.3.
     
Claims:
 
As defined in Section 13.3(b).
     
Committee:
 
As defined in Exhibit L.
     
Common Areas:
 
All driveways and roadways now or hereafter located within the Project, all
plazas and walkways now or hereafter located within the Project, all utility
lines, pipes, wires, cables and other utility facilities now or hereafter
located within and serving the Project or otherwise exclusively serving the
Project (except such utility facilities serving exclusively specific tenants, if
applicable), any retention or detention facilities now or hereafter serving the
Project, any storm and sanitary sewers, culverts, drains, headwalls, manholes
and related equipment now or hereafter located within the Project, all grounds
and landscaping within the Project, all covered walkways, tunnels, or other
means of access to the Building, Parking Garage and Ivey’s Parking Deck,
together with all hallways, lobbies, bathrooms, corridors, elevators, entrances
and exits, stairways and other similar areas within the Building and the Parking
Garage and Ivey’s Parking Deck which are designated by Landlord, from time to
time, for the use of all of the tenants of the Project.  Common Areas shall not
include elevator lobbies, bathrooms and exterior corridors on floors fully
leased to Tenant, (or, if applicable, fully leased to any other single
tenant).  Landlord reserves the right at any time and from time to time to make
or permit changes and revisions to the Building, the Parking Garage, Ivey’s
Parking Deck, the Common Areas and/or the Property which do not materially,
adversely affect Tenant's use and occupancy of the Premises; provided that no
such changes or revisions shall limit or otherwise materially, adversely affect
Tenant's use of or access to the Premises, the Building, the Parking Garage or
Ivey’s Parking Deck.


 
3

--------------------------------------------------------------------------------

 


Communications Equipment:
 
As defined in Article 36.
     
Contract Rate:
 
The rate publicly announced from time to time, by Bank of America, N.A. or its
successor bank at its headquarters in Charlotte, North Carolina, as its Prime
Rate, plus one percent (1%).
     
Controllable Expenses:
 
Those items of Revised Operating Expenses for which Landlord has a reasonable
ability to control the amount of any increases, such items being all items of
Revised Operating Expenses except for those related to provisions of utilities,
taxes, governmental assessments and other governmental charges and insurance
premiums.
     
Commencement Date:
 
As defined in Section 2.1.
     
Eligibility Period:
 
As defined in Section 13.3(d).
     
Estoppel Certificate:
 
As defined in Article 29.
     
Event of Default:
 
As defined in Section 16.1.
     
Extended Term:
 
As defined in Section 21.2.


 
4

--------------------------------------------------------------------------------

 


Fair Market Value Rental Rate:
 
The competitive market rental rate which Tenant would expect to pay and Landlord
would expect to receive under leases for office space of similar size and
quality, as provided for in, and on terms and conditions comparable to, this
Lease covering premises similar to the Premises (whether or not then available),
adjusted to take into account the value of any tenant improvement allowance,
rent concession, moving expense reimbursement or other financial inducement or
allocation which Landlords in the Charlotte, North Carolina market area would or
might consider in establishing the rental rate to offer to non-renewal,
nonequity tenants, the cost to Landlord of vacancy and downtime while the
Premises would be marketed and refurbished for another tenant, costs of
reletting including legal fees, brokerage commissions, and tenant allowances,
and taking further into account the “single user” or specialty nature of the
Building, the costs of subdividing space for multiple tenants, the
creditworthiness of Tenant, and the floor size and efficiency of the floor
plate.
     
Fiber Optics:
 
As defined in Article 35.
     
Force Majeure:
 
As defined in Article 28.
     
Hazardous Materials:
 
As defined in Section 38.11.
     
High-Rise:
 
That portion of the Premises located on the 11th through 15th floors of the
Building.
     
High-Rise Lease:
 
As defined in the Recitals.
     
High-Rise Operating Expenses:
 
As defined in Exhibit E.
     
High-Rise Operating Expense Base:
 
Seven and 11/100 Dollars ($7.11).
     
High-Rise Operating Expense Period:
 
August 1, 2004 through November 20, 2010.
     
HVAC:
 
As set forth in Exhibit I.
     
HVAC Unit:
 
As defined in Section 36.3.
     
Indemnity Claims:
 
As defined in Section 13.1.
     
Independent Determination:
 
As defined in Section 4.7.
     
Ivey’s Parking Deck:
 
The parking deck owned by Landlord and located adjacent to the Building,
commonly known as Ivey’s Parking Deck, including, without limitation, stairways,
elevators and mechanical systems.
     
Ivey’s Parking Fee:
 
As defined in Section 31.2.


 
5

--------------------------------------------------------------------------------

 


Ivey’s Parking Spaces:
 
Those Parking Spaces located in the Ivey’s Parking Deck as set forth in Section
31.2.
     
Parking Garage:
 
The underground parking garage associated with the Building, including, without
limitation, stairways, elevators and mechanical systems.
     
Landlord:
 
First States Investors 104, LLC, a Delaware limited liability company, its
successors and assigns.
     
Landlord Upgrades:
 
As defined in Exhibit A of the Third Amendment to the High-Rise Lease.
     
Landlord’s Associates:
 
As defined in Section 13.3(b).
     
Landlord's Address for Notices:
 
First States Investors 104, LLC
   
1725 The Fairway
   
Jenkintown, PA  19046
   
Attn:  ______________________
         
Copy to:
         
Morgan, Lewis & Bockius LLP
   
1701 Market Street
Philadelphia, Pennsylvania 19103
   
Attn:  ______________________
     
Landlord’s Employees:
 
As defined in Section 13.1
     
Landlord’s Property:
 
As defined in Section 13.3(b).
     
Lease Inducement Fee:
 
The fee payable by Landlord to Tenant as set forth in Section 3.1.
     
Lobby Space:
 
As defined in Exhibit L.
     
Low-Rise:
 
That portion of the Premises located on the 1st through 9th floors of the
Building.
     
Low-Rise Lease:
 
As defined in the Recitals.
     
Low-Rise Operating Expenses:
 
As defined in Exhibit F.
     
Low-Rise Operating Expense Base:
 
Zero (0).
     
Low-Rise Operating Expense Period:
 
August 1, 2004 through July 31, 2008.
     
Measuring Firm:
 
As defined in Section 1.5.
     
Minimum Purchase Price:
 
As set forth in Exhibit K.


 
6

--------------------------------------------------------------------------------

 


Monthly Base Rent:
 
As defined in Section 3.2.
     
Net Base Rent:
 
As defined in Section 3.3.
     
Other Occupants:
 
As defined in Section 13.4.
     
Parking Spaces:
 
The total amount of parking spaces to be made available by Landlord to Tenant
pursuant to Section 31.1.
     
Parking Garage Spaces:
 
Those Parking Spaces located in the Parking Garage as set forth in Section 31.4.
     
Payee:
 
As defined in Section 3.6.
     
Person:
 
A natural person, a partnership, a corporation, a limited liability company, and
any other form of business or legal association or entity.
     
Personal Property:
 
Tenant’s trade fixtures, furnishings, equipment or other personal property
located in or used at the Premises.
     
Personal Property Taxes:
 
As defined in Section 3.4.
       
Premises:
 
Floor
Rentable Area
           
1
      989
   
2
 35,458
   
3
 37,586
   
4
 38,274
   
5
 38,274
   
6
 21,610
   
7
 21,610
   
8
 21,610
   
9
 21,610
   
11
 22,530
   
12
 14,779
   
13
 22,771
   
14
 21,469
   
15
 22,771
   
Basement Space
   2,578
             
343,919 Total

 
7

--------------------------------------------------------------------------------


 

   
Landlord and Tenant acknowledge that the hoisting shaft space (mail service
shaft) that was a part of the premises under the Prior Leases shall not be a
part of the Premises leased by Tenant under this Lease.  Landlord and Tenant
further acknowledge that the Tenant shall have the right in accordance with
Section 1.5 hereof, to verify the Rentable Area calculations by an architect
mutually agreed upon by Landlord and Tenant.
     
Prior Leases:
 
Collectively, the Low-Rise Lease and High-Rise Lease.
     
Program:
 
As defined in Exhibit L.
     
Project:
 
The Property, including all improvements located or to be located on the
Property, consisting of the Building, the Parking Garage, Ivey’s Parking Deck,
and the pedestrian plazas, located on the Property
     
Property:
 
That certain property described on Exhibit H attached hereto and incorporated
herein by reference, located on the city block bounded by North Tryon Street,
Trade Street, the Ivey’s Building, and Church Street.
     
Purchase Notice:
 
As set forth in Exhibit K.
     
Recapture Space:
 
As defined in Section 12.3.
     
Recitals:
 
The Recitals set forth on the first page of this Lease, which Landlord and
Tenant acknowledge are accurate and shall be incorporated herein by reference.
     
Reminder Notice:
 
As set forth in the Option to Extend attached hereto as Exhibit B.
     
Renewal Notice:
 
As set forth in the Option to Extend attached hereto as Exhibit B.
     
Renewal Term:
 
As defined in Exhibit B.
     
Renewal Term Purchase Notice:
 
As set forth in Exhibit K.
     
Rent:
 
As defined in Section 3.5.
     
Rent Commencement Date:
 
August 1, 2004.
     
Rentable Area:
 
The rentable portion of any leasable premises in the Building expressed in
square feet or fractions thereof, whether or not such premises are to be used
for office, retail or service-related uses.


 
8

--------------------------------------------------------------------------------

 


Rentable Area in the Building:
 
Subject to final determination in accordance with Section 1.5 of this Lease,
approximately 343,919 square feet.
     
Rental Rate:
 
As set forth in Section 3.2.
     
Required Capital Improvements:
 
As set forth in Section 10.2.
     
Retail Space:
 
The areas within the Premises actually allocated by Landlord exclusively to
retail operations.
     
Revised Base Expense Rate:
 
The Revised Operating Expenses for the Building, annualized by Landlord, for the
period commencing August 1, 2008 and continuing throughout the remainder of the
Term.
     
Revised Operating Expenses:
 
As defined in Exhibit G.
     
Revised Operating Expense Period:
 
As defined in Section 4.4.
     
ROFO Space:
 
As set forth in Exhibit D.
     
Second Measuring Firm:
 
As defined in Section 1.5.
     
Secured Areas:
 
As defined in Section 22.2.
     
Security Deposit:
 
None.
     
Sender:
 
As defined in Section 3.6.
     
Services:
 
Those services required by this Lease to be provided by Landlord, which are
commonly offered by owners of first class buildings in similar market areas, as
further described in Section 11.1 and Exhibit I.
     
Standard Building Capacity:
 
As set forth in Exhibit I.
     
Taxes:
 
As defined in Exhibit G, Paragraph (I)(l).
     
Tax Protest:
 
As defined in Section 4.8.
     
Tenant:
 
Bank of America, N.A., a national banking association, its successors or
assigns.
     
Tenant's Address for Notices:
 
Bank of America, N.A.
   
Corporate Workplace
   
525 North Tryon Street, 4th Floor
   
NC1-023-04-03
   
Charlotte, NC 28255


 
9

--------------------------------------------------------------------------------

 



   
Attn: Headquarters Real Estate
   
  Asset Manager
         
Copy to:
         
Bank of America Legal Department
   
Bank of America Plaza, 29th Floor
   
101 South Tryon Street
   
NC1-002-29-01
   
Charlotte, NC 28255
   
Attn:     Connie J. Miller
   
              Assistant General Counsel
         
Copy to:
         
Lincoln Harris
   
Bank of America Corporate Center
   
NC1-007-26-01
   
100 N. Tryon Street, Suite 2600
   
Charlotte, NC  28202
     
Tenant’s Associates:
 
As defined in Section 13.3(b).
     
Tenant’s Employees:
 
As defined in Section 8.1.
     
Tenant Improvements:
 
Those items of design and construction which are allocated to Tenant hereunder
in connection with future expansions and/or in connection with prior build out
of initial Premises.
     
Tenant’s Property:
 
As defined in Section 13.3(b).
     
Tenant's Pro-rata Share:
 
Subject to Sections 1.3, 1.4 and 12.3 of this Lease, the ratio (as determined
from time to time) of the Rentable Area in the Premises (or portion thereof, if
applicable) to the Rentable Area in the Building.
     
Term:
 
Seventeen (17) Years, beginning on August 1, 2004 and ending on July 31, 2021,
unless terminated or extended pursuant to Section 2.2 and Exhibit B hereof.
     
Third Party Offer:
 
As defined in Exhibit K.
     
Use:
 
Any legally permitted use, including but not limited to the exclusivity clause
contained in Section 5.2.
     
Variable Operating Costs:
 
As defined in Exhibit G, Paragraph (I), Subparagraph (o).


 
10

--------------------------------------------------------------------------------

 


Year, Calendar Year, Lease Year:
A Year shall be any period of 365/366 consecutive days.  Calendar Year shall
mean the period from January 1 to December 31.  Lease Year shall refer to each
Year beginning August 1, 2004.
   
Year-End Statement:
As set forth in Section 4.6(b).



B.


SPECIFIC TERMS AND CONDITIONS


Landlord and Tenant specifically agree as follows:


ARTICLE 1 - PREMISES


1.1           Lease of Premises.  Landlord leases to Tenant, and Tenant leases
from Landlord, the Premises described in Section A hereof and shown on the floor
plans attached as Exhibit A.


1.2           Delivery of Premises.  Landlord and Tenant acknowledge that Tenant
has previously occupied the Premises pursuant to the Prior Leases.  Upon the
Commencement Date hereof, Tenant shall continue to occupy the Premises under
this Lease and shall have the right to operate its business in the Premises in a
continuous and uninterrupted manner.


1.3           Contraction Option.  The option to contract granted by Landlord to
Tenant under this Lease shall be as set forth in Exhibit C hereto and is
specifically incorporated herein by reference.


1.4           ROFO.  The right of first offer granted by Landlord to Tenant
under this Lease shall be as set forth in Exhibit D hereto and is specifically
incorporated herein by reference.


1.5           Re-Measurement. Landlord and Tenant have agreed that Landlord will
re-measure the Premises and the Building in accordance with BOMA
Standards.  Landlord shall appoint an architectural firm (“Measuring Firm”)
reasonably satisfactory to both Landlord and Tenant to conduct the
re-measurement of the Building and/or Premises.  Landlord shall provide the
Measuring Firm CAD files, drawings and area spreadsheets for all floors and
Common Areas of the Building that are in Landlord’s possession.  The
re-measurement shall include rentable and useable measurements and an add-on
factor as determined by the Measuring Firm in accordance with BOMA
Standards.  The Measuring Firm shall provide measurements and drawings to both
Landlord and Tenant for their review and mutual approval. Landlord and Tenant
shall approve or disapprove the measurements and drawings within thirty (30)
days of receipt and shall provide written notice of such approval or disapproval
to the other party and the Measuring Firm.   If Landlord and Tenant both approve
the measurements and drawings provided by the Measuring Firm, then such
measurements and drawings shall be deemed final and approved.  If Landlord
and/or Tenant dispute the measurements and/or drawings, Landlord and Tenant
shall appoint a second architectural firm (“Second Measuring Firm”) reasonably
satisfactory to both parties to conduct a second re-measurement of the Building
and Premises.  The Second Measuring Firm shall follow the same procedures set
forth above for the initial Measuring Firm; provided, however, that the Second
Measuring Firm’s drawings and measurements shall be deemed final and Landlord
and Tenant shall have no approval rights with regard thereto.  The cost of the
re-measuring of the Building and Premises shall be borne by Landlord; however,
if there is a second re-measuring, the costs of such second re-measurement shall
be divided equally between Landlord and Tenant.   Notwithstanding the above, in
no event shall the Base Rent be decreased or increased due to the re-measurement
of the Premises, however, Tenant’s Pro-rata Share of High-Rise, Low-Rise and
Revised Operating Expenses shall be adjusted based upon such re-measurement and
shall become effective as of the Rent Commencement Date of this Lease.  Landlord
and Tenant agree to promptly enter into an amendment to this Lease incorporating
any changes to the provisions of this Lease as a result of such re-measurement.

 
11

--------------------------------------------------------------------------------

 


ARTICLE 2 - TERM


2.1           Commencement Date.  Upon the date of full execution of this Lease
by Landlord and Tenant, the Commencement Date shall be retroactive to August 1,
2004.  The last party signing this Lease agrees to deliver a fully executed
original to the other party no later than three (3) business days after the date
of full execution.


2.2           Term of Lease.  This Lease shall continue for a term of seventeen
(17) Years, commencing August 1, 2004 and ending at 11:59 p.m., EST, on July 31,
2021 (the “Term”), unless extended pursuant to Section 2.3 and Exhibit B hereof,
or unless sooner terminated pursuant to the further provisions of this Lease.


2.3           Options to Extend.  The four (4) consecutive options to extend the
Term of this Lease for five (5) Years each, to be granted by Landlord to Tenant
under this Lease shall be set forth in Exhibit B hereto, which Exhibit is
specifically incorporated herein by reference.


2.4           Early Termination Right.  By providing no less than 12 months
notice, together with payment equal to three (3) month’s Base Rent for the
portion of the Premises terminated by Tenant at the then current rate, Tenant
will have a one-time right at the end of the twelfth (12th) Lease Year to
terminate all or a portion of the Premises; provided that, in the case of a
partial termination, such partial termination is in full floor increments only,
unless Tenant occupies a partial floor, in which case such termination shall
apply to the entirety of any partial floor occupancy for which Tenant has
elected early termination.


ARTICLE 3 – LEASE INDUCEMENT/RENT


3.1           Lease Inducement.  As an inducement for Tenant to enter into this
Lease, which, among other things, extends the term of Tenant’s occupancy of the
Premises, Landlord has agreed to pay to Tenant the sum of Five Million Seven
Hundred Twenty Thousand and No/100 Dollars ($5,720,000.00) (the “Lease
Inducement Fee”).  Landlord agrees to pay the Lease Inducement Fee to Tenant, in
immediately available funds, no later than ten (10) days after the full
execution hereof.


3.2           Base Rent.   Tenant agrees to pay to Landlord, as rent (“Base
Rent”) for the Premises, Base Rent as set forth below:


Base Rent for Floors 1 through 9 (Low Rise floors)


Floors
 
Rentable Area
 
Period
 
Rental Rate*
   
Annual Base Rent
   
Monthly Base Rent
 
1-9
 
237,021
 
8/1/2004 -8/31/2004
  $ 20.40     $ 4,835,228.40     $ 402,935.70  
1-9
 
237,021
 
9/1/2004 -8/31/2005
  $ 20.81     $ 4,932,407.01     $ 411,033.92  
1-9
 
237,021
 
9/1/2005 -8/31/2006
  $ 21.23     $ 5,031,955.83     $ 419,329.65  
1-9
 
237,021
 
9/1/2006 -8/31/2007
  $ 21.65     $ 5,131,504.65     $ 427,625.39  
1-9
 
237,021
 
9/1/2007 -7/31/2008
  $ 22.08     $ 5,233,423.68     $ 436,118.64  
1-9
 
237,021
 
8/1/2008 - 7/31/2009
  $ 19.25     $ 4,562,654.25     $ 380,221.19  
1-9
 
237,021
 
8/1/2009 - 7/31/2021
 
See * Below
                 


 
12

--------------------------------------------------------------------------------

 


Base Rent for Floors 11 through 15 (High Rise floors)


Floors
 
Rentable Area
 
Period
 
Rental Rate*
   
Annual Base Rent
   
Monthly Base Rent
 
11-15
 
104,320
 
8/1/2004 - 11/30/2004
  $ 19.10     $ 1,992,512.00     $ 166,042.67  
11-15
 
104,320
 
12/1/2004 - 11/30/2005
  $ 19.34     $ 2,017,548.80     $ 168,129.07  
11-15
 
104,320
 
12/1/2005 - 11/30/2006
  $ 19.58     $ 2,042,585.60     $ 170,215.47  
11-15
 
104,320
 
12/1/2006 - 11/30/2007
  $ 19.83     $ 2,068,665.60     $ 172,388.80  
11-15
 
104,320
 
12/1/2007 - 11/30/2008
  $ 20.08     $ 2,094,745.60     $ 174,562.13  
11-15
 
104,320
 
12/1/2008 - 11/30/2009
  $ 20.34     $ 2,121,868.80     $ 176,822.40  
11-15
 
104,320
 
12/1/2009 - 11/20/2010
  $ 20.60     $ 2,148,992.00     $ 179,082.67  
11-15
 
104,320
 
11/21/2010 - 7/31/2021
 
See * Below
                 



Base Rent for Basement Space


Floors
 
Rentable Area
 
Period
 
Rental Rate
   
Annual Base Rent
   
Monthly Base Rent
 
Basement
 
2,578
 
8/1/2004 - 7/31/2004
  $ 13.00     $ 33,514.00     $ 2,792.83  



*  Subject to re-measurement pursuant to section 1.5. Upon re-measurement the
Rental Rate may adjust however, the Annual Base Rent Amount is fixed as stated
in the above table.


Base Rent shall not be adjusted due to the re-measurement of the Premises in
accordance with Section 1.5 hereof.


3.3           Base Rent Adjustment.  Commencing on August 1, 2009, Base Rent for
the Low Rise floors shall equal (i) $19.25 per square foot of Rentable Area in
the Low Rise floors, plus (ii) an amount equal to 1.25% of the Net Base Rent (as
adjusted) in effect for the previous Lease Year (the “Base Rent
Adjustment”).   Thereafter, on August 1 of each succeeding Year, annual Base
Rent for the Low Rise floors shall increase by an amount equal to the Base Rent
Adjustment.   Commencing on November 21, 2010, Base Rent for the High Rise
floors shall be at the then applicable rental rate (i.e., as escalated) as
specified above for the Low Rise floors and shall thereafter escalate on August
1 of each Year by an amount equal to the Base Rent Adjustment.  The Net Base
Rent for the Lease Year commencing August 1, 2009 shall be the difference
between $19.25 per square foot of Rentable Area in the Premises and the Revised
Operating Expense Base per square foot of Rentable Area in the
Premises.  Landlord shall provide Tenant written notice of each Base Rent
Adjustment amount no later than sixty (60) days prior to the date such Base Rent
Adjustment shall go into effect.  There shall be no Base Rent Adjustment for
Basement Space.


3.4           Personal Property Taxes.  In addition to Base Rent, Tenant shall
pay to the appropriate taxing authority(ies), prior to delinquency, all Personal
Property taxes, charges, rates, duties and license fees (collectively, “Personal
Property Taxes”) assessed against or levied upon Tenant's Personal
Property.  Tenant shall request the appropriate taxing authority to have such
Personal Property Taxes upon the Personal Property billed separately from the
property of Landlord.


 
13

--------------------------------------------------------------------------------

 

3.5           Definition of Rent.  Rent includes any and all payments of Base
Rent and any and all taxes, fees, charges, costs, expenses, insurance
obligations, late charges, and all other payments, disbursements or
reimbursements (collectively “Rent”) which are attributable to, payable by or
the responsibility of Tenant under this Lease.  Annual Base Rent shall be paid
in twelve equal monthly installments, in advance, on the first day of each
month.  Any Rent payable to Landlord by Tenant for any fractional month shall be
prorated based on the actual number of days in the applicable month.  All
payments owed by Tenant under this Lease shall be paid to Landlord in lawful
money of the United States of America at the address specified for Landlord in
the definitions section of this Lease as may be changed from time to time
pursuant to Article 33.  All payments shall be paid without deduction, set-off
or counterclaim, except as otherwise expressly provided in this Lease.


3.6           Late Charge.  Landlord and Tenant acknowledge that the late
payment by Tenant of Rent, as applicable, or the late payment by Landlord of
amounts owed to Tenant under this Lease will cause the party who was entitled to
receive such payment (“Payee”) to incur damages, including administrative costs,
loss of use of the overdue funds and other costs, the exact amount of which
would be impractical and extremely difficult to fix.  Landlord and Tenant agree
that if the Payee does not receive a payment within ten (10) days following the
delivery by Payee of notice to the other party (“Sender”) that such payment is
overdue, the overdue amount shall bear interest at the Contract Rate, from the
date payment of such amount was due until Payee receives the overdue
payment.  Notwithstanding the foregoing, however, in the event Sender is late
and, as a result thereof, Payee delivers any such notice more than twice in any
twelve (12) consecutive month period, then in each instance, if any, during the
twelve (12) month period immediately following said second notice that such
payment is not received on or before the date same is due, the overdue amount
shall bear interest at the Contract Rate from the applicable due date until
Payee receives the overdue payment, without any such ten (10) day grace period,
but provided that such notice is sent to Sender within ten (10) days of the due
date.  If such notice is not sent within the ten (10) day period, the late
charge shall be computed at the Contract Rate from the date such notice is
received by Sender.  Acceptance of the late charges by Payee shall not cure or
waive a default, nor prevent Payee from exercising, before or after such
acceptance, any of the rights and remedies for a default provided by this Lease
or at law.  Payment of the late charge is not an alternative means of
performance of Payee's obligation at the times specified in this Lease.  Payee
will be liable for the late charge regardless of whether Payee's failure to pay
when due constitutes a default under this Lease.


ARTICLE 4 - OPERATING EXPENSES


4.1           Tenant’s Responsibility for Operating Expenses.  Tenant shall pay
as additional rent, Tenant’s Pro-rata Share of High-Rise, Low-Rise and/or
Revised Operating Expenses, as applicable, as determined pursuant to this
Article 4 and the provisions of Exhibits E, F and G, which are incorporated
herein by reference.  Landlord and Tenant acknowledge and agree that Tenant
shall not pay any High-Rise, Low-Rise or Revised Operating Expenses as set forth
in this Article 4 with regard to the Basement Space.  Landlord agrees that
operating expenses shall be consistently applied for and throughout the Building
(i.e., Landlord’s contracts for identical services provided to each floor of the
Building shall be the same and there shall be no variance in the costs to
provide identical services to different floors throughout the Building).


4.2           High-Rise Operating Expenses.  During the period commencing August
1, 2004 and ending November 20, 2010, (“High-Rise Operating Expense Period”), if
Landlord's High-Rise Operating Expenses exceed the High-Rise Operating Expense
Base, Tenant agrees to pay as additional monthly rent for floors 11 through 15
of the Premises, Tenant's Pro-rata Share of such excess High-Rise Operating
Expenses.  The term “Tenant's Pro-rata Share of such excess High-Rise Operating
Expenses” means (a) the amount by which Landlord's High-Rise Operating Expenses
per square foot exceed the High-Rise Operating Expense Base, multiplied by (b)
the number of square feet of Rentable Area comprising floors 11 – 15 of the
Premises.  Notwithstanding any contrary provision, if the Building is not fully
occupied during any Calendar Year, High-Rise Operating Expenses and Tenant's
additional rent based thereon shall be determined as if the Building had been
95% occupied during such Year.  The intent of the foregoing sentence is to
permit Landlord to pass through to Tenant Tenant's proportional share of actual
High-Rise Operating Expenses in excess of the High-Rise Operating Expense Base,
but not to allow Landlord to make a profit on High-Rise Operating
Expenses.  During any partial Year during the Term (such as the Year in which
this Lease commences and the Year in which this Lease terminates), actual
High-Rise Operating Expenses shall be adjusted as set forth above and in
addition shall be annualized so that the resulting number fairly represents what
actual High-Rise Operating Expenses would have been, over a twelve-month period,
if the Building had been 95% occupied throughout such Calendar Year.   Landlord
and Tenant acknowledge that the intent of this Section 4.2 is for Tenant to
continue paying operating expenses during the High-Rise Operating Expense Period
in the same manner as Tenant previously paid operating expenses under the
High-Rise Lease for floors 11 through 15.

 
14

--------------------------------------------------------------------------------

 


4.3           Low-Rise Operating Expenses.  During the period commencing August
1, 2004 and ending July 31, 2008 (“Low-Rise Operating Expense Period”), if
Landlord's Low-Rise Operating Expenses exceed the Low-Rise Operating Expense
Base, Tenant agrees to pay as additional monthly rent for floors 1 through 9 of
the Premises, Tenant's Pro-rata Share of such excess Low-Rise Operating
Expenses.  The term “Tenant's Pro-rata Share of such excess Low-Rise Operating
Expenses” means (a) the amount by which Landlord's Low-Rise Operating Expenses
per square foot exceed the Low-Rise Operating Expense Base, multiplied by (b)
the number of square feet of Rentable Area comprising floors 1 – 9 of the
Premises.  Notwithstanding any contrary provision, if the Building is not fully
occupied during any Calendar Year, Low-Rise Operating Expenses and Tenant's
additional rent based thereon shall be determined as if the Building had been
95% occupied during such Year.  The intent of the foregoing sentence is to
permit Landlord to pass through to Tenant Tenant's proportional share of actual
Low-Rise Operating Expenses in excess of the Low-Rise Operating Expense Base,
but not to allow Landlord to make a profit on Low-Rise Operating
Expenses.  During any partial Year during the Term (such as the Year in which
this Lease commences and the Year in which this Lease terminates), actual
Low-Rise Operating Expenses shall be adjusted as set forth above and in addition
shall be annualized so that the resulting number fairly represents what actual
Low-Rise Operating Expenses would have been, over a twelve-month period, if the
Building had been 95% occupied throughout such Calendar Year.  Landlord and
Tenant acknowledge that the intent of this Section 4.3 is for Tenant to continue
paying operating expenses during the Low-Rise Operating Expense Period in the
same manner as Tenant previously paid operating expenses under the Low-Rise
Lease for floors 1 through 9.


4.4           Revised Operating Expenses.  Commencing August 1, 2009 (with
respect to the Low Rise Operating Expenses) and commencing November 21, 2011
(with respect to the High Rise Operating Expenses) and continuing thereafter
throughout the remainder of the Term (“Revised Operating Expense Period”), if
Landlord's Revised Operating Expenses exceed the Revised Base Expense Rate,
Tenant agrees to pay as additional monthly rent for the entire Premises,
Tenant's Pro-rata Share of such excess Revised Operating Expenses.  The term
“Tenant's share of such excess Revised Operating Expenses” means (a) the amount
by which Landlord's Revised Operating Expenses per square foot exceed the
Revised Base Expense Rate, multiplied by (b) the number of square feet of
Rentable Area in the Premises.  Notwithstanding any contrary provision, if the
Building is not fully occupied during any Calendar Year, Revised Operating
Expenses and Tenant's additional rent based thereon shall be determined as if
the Building had been 95% occupied during such Year.  The intent of the
foregoing sentence is to permit Landlord to pass through to Tenant Tenant's
proportional share of actual Revised Operating Expenses in excess of the Revised
Base Expense Rate, but not to allow Landlord to make a profit on Revised
Operating Expenses.  During any partial Year during the Term (such as the Year
in which this Lease commences and the Year in which this Lease terminates),
actual Revised Operating Expenses shall be adjusted as set forth above and in
addition shall be annualized so that the resulting number fairly represents what
actual Revised Operating Expenses would have been, over a twelve-month period,
if the Building had been 95% occupied throughout such Calendar Year.  Landlord
and Tenant acknowledge that it is the parties’ intent that during the Revised
Operating Expense Period, Tenant will pay additional rent with regard to the
applicable portions of the Premises based upon the Revised Operating Expenses
rather than being based upon the operating expense language set forth in the
High-Rise and Low-Rise Leases as more particularly described in Sections 4.2 and
4.3 above.

 
15

--------------------------------------------------------------------------------

 


4.5          Gross-Up.  For the purposes of the “gross-up” provisions contained
in Sections 4.2, 4.3 and 4.4 hereof, Landlord shall only increase High-Rise,
Low-Rise and Revised Operating Expenses which by their nature vary based on the
occupancy of the Building.  Landlord will not increase those High-Rise, Low-Rise
and Revised Operating Expenses which by their nature are fixed independently of
the level of occupancy of the Building.


4.6          Procedure for Payment of Operating Expense Adjustments.  Tenant
shall pay Tenant's Pro-rata Share of High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses as follows:


(a)           By July 1st of each Calendar Year, Landlord shall provide to
Tenant a written notice of Landlord’s reasonable estimate of the amount Tenant
shall owe on a monthly basis for High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, for the next
succeeding full or partial Calendar Year of the Term for Tenant’s review and
comment.  Landlord’s notice shall include an itemized statement (“Budget”),
showing in reasonable detail the following:  (i) the estimated amount of
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, (ii) Tenant’s Pro-rata Share of estimated High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, (iii) the estimated amount for each major category of expense
that is expected to be included in High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, including,
without limitation, any items that constitute capital expenditures in accordance
with this Lease and the amount thereof to be amortized during such Calendar
Year, (iv) the estimated rates to be charged by Landlord for above standard
services for the Project; (v) the actual amounts for all such items for the
prior Calendar Year.  It is understood and agreed by Landlord and Tenant that
the High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, as applicable, shall be estimated on a reasonable good faith
basis taking into consideration, among other things, the actual High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, for the then current Calendar Year, a good faith estimate of the
rate of cost increases during the then current Calendar Year, the actual known
prospective increases to each item in the Budget and a good faith estimate for
contingencies for the next succeeding Calendar Year.  Tenant may disapprove any
portion of a proposed Budget only if such portion of the Budget fails to reflect
the reasonable and necessary High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses, as applicable, to operate, repair and
maintain the Project in conformity with the requirements of this Lease and in
accordance with the accepted principles of sound management practices as applied
to the operation, repair and maintenance of comparable buildings in Uptown
Charlotte, North Carolina.  If Tenant disapproves a portion of a proposed
Budget, Tenant shall so notify Landlord in writing within thirty (30) days of
Tenant’s receipt of a proposed Budget, which notification shall state, in
reasonable detail, the item or items of the proposed Budget disapproved by
Tenant and the basis for such disapproval.  Landlord and Tenant shall negotiate
in good faith to resolve any differences concerning any proposed
Budget.  Landlord shall deliver to Tenant the proposed final Budget for the next
succeeding Calendar Year on or before November 1 of each Calendar Year.  Tenant
shall pay such estimated amounts during the applicable Calendar Year, in equal
monthly installments, on or before the first day of each calendar month,
together with Tenant's installment payment of Base Rent.

 
16

--------------------------------------------------------------------------------

 


(b)           Within one hundred twenty (120) days after the end of each
Calendar Year, or as soon thereafter as practicable, Landlord shall provide a
statement itemized on a line item by line item basis (the “Year-End Statement”)
to Tenant showing:  (i) the amount of actual High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable, for
such Calendar Year; and (ii) any amount paid by Tenant toward High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, during such Calendar Year on an estimated basis .


(c)           If the Year-End Statement shows that Tenant's estimated payments
were less than Tenant's actual obligations for High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable, for
such Year, Tenant shall pay the difference.  Tenant shall make such payment
within forty-five (45) days after Landlord sends the Year-End Statement.


(d)           If the Year-End Statement shows that Tenant's estimated payments
exceeded Tenant's actual obligations for High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, Tenant shall
receive a refund or credit (at Tenant's election, unless this Lease has
terminated, in which case a refund shall be paid to Tenant within thirty (30)
days of demand by Tenant) of such difference against payments of High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, next due.  If the Term shall have expired and no further
High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised Operating
Expenses, as applicable, shall be due, Tenant shall receive a refund of such
difference within thirty (30) days after Landlord sends the Year-End
Statement.  Provided, however, Landlord shall be entitled to offset any amounts
due Tenant under this subparagraph against any amounts as to which Tenant is in
default to Landlord at the time such credit or refund is determined.


(e)           No delay by Landlord in providing the Year-End Statement shall be
deemed a default by Landlord but Landlord shall be prohibited from billing
Tenant for any High-Rise Operating Expenses, Low-Rise Operating Expenses and
Revised Operating Expenses, as applicable, more than one (1) Year from the date
Landlord incurred such High-Rise Operating Expenses, Low-Rise Operating Expenses
and Revised Operating Expenses, as applicable, and any such failure to timely
bill Tenant shall be deemed a waiver of Landlord's right to require payment of
Tenant's obligations for any such High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable.  Any High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable, which remain unbilled or which have been billed but, due to
legitimate disputes, remain unpaid at the time of conveyance of the Project or
any portion thereof which is the subject of such conveyance shall not transfer
to any grantee of the Project or portion thereof; however, this sentence shall
not prohibit billing within the one (1) Year period by the Landlord which
incurred such expenses prior to the sale or conveyance, or in the event of
foreclosure or deed in lieu of foreclosure, by a lender to whom this Lease is
subordinate and to whom the Landlord which incurred the expenses has assigned
its rights to collect same.


(f)           If Tenant's obligation to pay High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses commences other than
on January 1, or ends other than on December 31, Tenant's obligation to pay
estimated and actual amounts toward High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses, as applicable, for such first
or final Calendar Years shall be prorated to reflect the portion of such Years
included within the period for which Tenant is obligated to pay High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
as applicable.  Such proration shall be made by multiplying the total estimated
or actual (as the case may be) High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses, as applicable, for such Calendar Years
by a fraction, the numerator of which shall be the number of days within the
period for which Tenant is obligated to pay High-Rise Operating Expenses,
Low-Rise Operating Expenses and Revised Operating Expenses, as applicable,
during such Calendar Year, and the denominator of which shall be the total
number of days in such Calendar Year.

 
17

--------------------------------------------------------------------------------

 


4.7           Review of Operating Expenses.  The books, records and all
information pertaining to High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses shall once each Year be reviewed to
prepare a Year-End Statement pursuant to Section 4.6 and (if applicable)
determine the proper amount of Tenant's and all other tenants' pro-rata shares,
and which expenses shall be included in High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses.  At Tenant’s option, Tenant
may, upon reasonable prior notice during regular business hours, elect to
perform an audit of Landlord’s books and records pertaining to the Project
(“Independent Determination”); provided, however, that Tenant may only perform
one audit per Calendar Year and cannot audit any Calendar Year previously
audited by Tenant.   Such firm shall be instructed to review all appropriate
leases, books and records, allocate costs and expenses to High-Rise Operating
Expenses, Low-Rise Operating Expenses and Revised Operating Expenses, as
applicable, to the extent required by this Lease, and issue the appropriate
estimated and actual Year-End Statement(s).  The results of each Year-End
Statement (pursuant to Section 4.6) shall be delivered simultaneously to
Landlord and Tenant.  If Tenant's audit shall disclose an overpayment or an
underpayment of the High-Rise Operating Expenses, Low-Rise Operating Expenses
and Revised Operating Expenses, as applicable, for such Calendar Year covered by
the Year-End Statement(s), then, unless Landlord disputes the correctness of
such audit, Tenant shall pay the amount of such underpayment or shall be
credited for the amount of such overpayment, as the case may be.  Any such audit
shall be at Tenant's expense, provided, however, that if such audit shall
disclose an overpayment by Tenant for any Calendar Year covered by the Year-End
Statement(s) in excess of four percent (4%), the costs of such audit shall be
paid by Landlord.  Landlord may dispute the results of Tenant's audit by
referring the dispute to binding arbitration in accordance with the rules of a
nationally recognized arbitration association (i.e., JAMS) within forty-five
(45) days after receipt of Tenant's audit.  If one party is solely successful in
arbitration, the non-successful party shall bear the costs of arbitration;
otherwise, such costs are to be divided equally between the parties.  Each party
shall bear its own attorney's fees and expenses.  Landlord shall be required to
maintain records of all High-Rise Operating Expenses, Low-Rise Operating
Expenses and Revised Operating Expenses for a period of no less than three (3)
Years.


4.8           Tax Protests.  Landlord shall pay all taxes, assessments and other
governmental charges when due and payable and prior to the time any penalty or
interest may be charged in respect of the nonpayment thereof, and shall obtain
receipted tax bills for such payments.  Landlord, may, however, petition for
reduction of the assessed valuation of the Building and/or the Project, claim a
refund of taxes or otherwise challenge the validity, amount or applicability of
any tax, assessment or other similar governmental charge (“Tax Protest”).  In
addition to Landlord’s right to pursue any such Tax Protest, Tenant shall have
the right to provide Landlord written notice requesting that Landlord initiate a
Tax Protest, whereafter Landlord shall be obligated to initiate and pursue such
Tax Protest.  Any refund of any tax, assessment or governmental charge received
by Landlord pursuant to any Tax Protest (after any reimbursement of Tenant’s
costs if provided hereinabove) shall, to the extent of Tenant’s Pro-rata Share
thereof, be credited against the next installments of Rent or Tenant’s High-Rise
Operating Expenses, Low-Rise Operating Expenses or Revised Operating Expenses
due hereunder.


4.9           Limitation on Ad Valorem Tax Increases.  Except that this
provision shall not be applicable to any increased real estate taxes due to
Landlord’s initial purchase of the Building, Tenant shall not be obligated to
pay any increase in real estate taxes for the first five (5) Years immediately
following the sale of the Building by Landlord or any subsequent owner of the
Building during the Term as may be extended.

 
18

--------------------------------------------------------------------------------

 


4.10           Limitation on Capital Improvements.  Notwithstanding any
provisions to the contrary contained herein, and in addition to the limitations
set forth in Section 10.2 of this Lease, Landlord shall not incur capital
expenditures which individually or in the aggregate exceed One Hundred Thousand
Dollars ($100,000.00) in any 365 day period without providing Tenant with not
less than forty-five (45) days prior written notice, which notice shall include
(a) a statement of estimated costs, and (b) written justification for the
necessity of such expenditures.  Tenant may object to such expenditures within
such forty-five (45) day period and (i) request that Landlord investigate and
provide alternatives such as repair or refurbishment of existing improvements or
lower cost suppliers or equipment; or (ii) challenge the necessity of such
expenditures.  Upon receiving notice of Tenant’s objection, Landlord may either
address Tenant’s objections and submit another written notice to Tenant as
required by this paragraph, make the expenditures, or defer the expenditures,
but in the event Landlord makes the expenditures over Tenant’s objection, no
portion of the expenditures which causes the $100,000.00 limit to be exceeded
shall be passed through to Tenant as High-Rise Operating Expenses, Low-Rise
Operating Expenses or Revised Operating Expenses (as applicable)
hereunder.  Additionally, the Required Capital Improvements described in Section
10.2 hereof shall not be passed through to Tenant except as expressly permitted
by such Section.


ARTICLE 5 - USE


5.1           Permitted Use.  Tenant or its assignees or sublessees may use the
Premises for any legally permitted uses, including, but not limited to,
accounting, consulting, administrative, communications, clerical, drafting,
engineering, legal, professional, purchasing, data processing, printing, print
shop operations, food service, employee vending and sales office purposes and
for all activities normally incidental thereto.  Landlord agrees that all of the
uses currently in place by Tenant are acceptable under this Lease.  Landlord
acknowledges that Tenant is currently operating 24 hours a day, 7 days a week in
a portion of the Premises.  Tenant shall continue to have the right to operate
24 hours a day, 7 days a week and will pay for the required additional services
such as electricity, HVAC, janitorial supplies, etc. at their actual cost,
without mark-up by the Landlord.


5.2           Exclusivity.  During the Term of this Lease (as it may be
extended) Landlord shall not (i) use, lease or permit (including signage) any
area within the Building or the Project to be used by anyone other than Tenant
for “banking purposes,” which shall include general office uses and facilities
for receiving deposits or making loans to the general public, whether done by a
state bank, national bank, savings and loan association, credit union or other
entity, whether by walk-up or drive-in teller facility, lending office, or
automated teller machine or otherwise; or (ii) use, lease, or permit any area in
the Building or the Project to be used for other than a first class use,
consistent with the image required by Tenant for marketing Tenant’s banking
operations, without Tenant’s prior written approval.


5.3           Restriction on Use.  Except for any requirements of Landlord
applicable to the Base Building, and except as specifically provided pursuant to
Article 10 hereof, with respect to Landlord’s obligations, Tenant shall comply
with all Applicable Laws affecting the Premises, and with the requirements of
any Board of Fire Underwriters or other similar body now or hereafter
instituted, and shall also comply with any order of the fire marshall or similar
governmental body or certificate of occupancy issued pursuant to any Applicable
Laws, which affect the use or occupancy of the Premises, including, but not
limited to, any requirements of structural changes related to or affected by
Tenant's acts, occupancy or use of the Premises and which first become
requirements after the Commencement Date.  All costs of any such compliance
which is necessitated by Tenant's particular use and occupancy of the Premises
shall be paid by Tenant; all other costs of any such compliance shall be paid by
Landlord and, to the extent expressly provided for in this Lease, included in
High-Rise Operating Expenses, Low-Rise Operating Expenses or Revised Operating
Expenses (as applicable), and Tenant shall, except to the extent expressly
provided otherwise in this Lease, bear and pay Tenant's Pro-rata Share thereof.

 
19

--------------------------------------------------------------------------------

 


5.4           Common Areas.  Tenant, its employees and invitees shall have the
non-exclusive right to use the Common Areas as constituted for general use of
occupants of the Building from time to time, such use to be in common with
Landlord, other tenants of the Project and other persons.  Additionally,
Landlord agrees that Tenant shall have the right to use the Common Areas for
special events in accordance with Exhibit L attached hereto and incorporated
herein by reference.


5.5           Use of Building Shafts and Conduits.  Tenant shall have the right,
at no additional charge, in common with other tenants of the Building, to use
Tenant’s Pro-rata Share of Building shafts or conduits between Tenant’s Premises
and other parts of the Building (including the roof) for the installation and
maintenance of new or existing conduits, cables, ducts, pipes and other devices
for communications, data processing devices, supplementary heating, ventilating
and air conditioning and other facilities consistent with Tenant’s use of the
Premises and other portions of the Building.


5.6           Freight/Receiving.   Landlord and Tenant acknowledge that Tenant
currently has one (1) loading dock dedicated for Tenant’s exclusive use.  Tenant
shall continue to have the exclusive use of said dedicated loading dock during
the Term of this Lease at no additional cost to Tenant; provided, however, that
Tenant shall pay Tenant’s Pro-rata share of expenses associated with the loading
dock and receiving area as part of High-Rise, Low-Rise and Revised Operating
Expenses.  Landlord shall provide a dock master to supervise and control the
loading dock and receiving area and shall enforce the exclusive use of Tenant’s
dedicated loading dock by restricting anyone other than Tenant from the use
thereof.


ARTICLE 6 – ATM INSTALLATION


6.1           Existing ATM.  Landlord and Tenant acknowledge that Tenant
currently operates an ATM in the lobby of the Building.   Tenant shall continue
to have the right during the Term of this Lease to operate the existing ATM in
its current location at no additional charge to Tenant.


6.2           Additional ATMs.  Landlord hereby agrees to permit Tenant, at
Tenant’s sole cost and expense, the exclusive right to install free-standing
automated teller machines in locations approved by Landlord, at Tenant’s sole
cost and expense and subject to the following terms and conditions:


(a)           Thirty days prior to commencing any work with respect to the
installation of an ATM, Tenant shall submit to Landlord plans and specifications
in such detail as Landlord may reasonably request describing the work that
Tenant proposes to do with respect to such installation (hereinafter
collectively referred to as the “ATM Improvements”).  Tenant shall not commence
any work until Landlord has approved in writing the plans and specifications for
the ATM (including, without limitation, approval of the general aesthetics and
lighting).  Thereafter, Tenant, at its sole cost and expense, shall cause the
ATM (including all architecture, design, engineering and construction associated
therewith) to be completed, in a good and workmanlike manner and in accordance
with the plans and specifications approved by Landlord.


(b)           Tenant shall maintain all ATMs, including all equipment and
signage associated therewith, in good condition and repair.  Upon the expiration
of this Lease, Tenant shall, at Tenant’s sole cost and expense, remove any ATM
Improvements and repair any damage to the Building or Common Areas caused by the
installation or removal of any such items, and such repairs shall include
returning any Building walls, flooring, ceilings, etc. disturbed by the ATM
installation to its prior condition, normal wear and tear excepted.

 
20

--------------------------------------------------------------------------------

 


(c)           Tenant shall be responsible, at Tenant’s sole cost and expense,
for ensuring that the installation, operation and removal of the ATMs are
performed in accordance with all  Applicable Laws.


(d)           Tenant shall not be required to pay Rent with regard to any
additional ATMs installed in the Building pursuant to this Article 6.


(e)           Tenant shall be responsible for the payment of all utilities
servicing Tenant’s ATMs installed or currently existing in the Building;
provided that Landlord installs (at Landlord’s cost) a metering system or
similar device to measure the amount of Building utilities consumed or used by
Tenant’s ATMs.


ARTICLE 7 - ALTERATIONS AND ADDITIONS


7.1           Tenant's Rights to Make Alterations.  Tenant, at its sole cost and
expense, shall have the right to make Alterations (as hereinbelow defined) on or
about the Premises.  In no event will Tenant have any obligation to remove any
such Alterations.  In the event any Alterations by Tenant result in the
requirement that Landlord must make any repairs, modifications and/or
improvements in the Common Areas of the Project or in any other space in the
Building, and provided that Landlord has first furnished to Tenant written
notice of the cost of such repairs and afforded Tenant a reasonable opportunity
to perform such repairs itself, then Tenant shall be responsible for the entire
cost thereof incurred by Landlord, which costs shall be payable by Tenant to
Landlord promptly upon demand.  Notwithstanding anything to the contrary set
forth herein, Tenant shall not be required to obtain Landlord's prior consent
with respect to any Alterations performed within the Premises by Tenant.  All
Alterations shall be made in conformity with the requirements of Section 7.2
below.  Once the Alterations have been completed, such Alterations shall
thereafter also be included in the designation of “Tenant Improvements,” under
the applicable provisions of this Lease.


7.2           Installation of Alterations.  Any Alterations installed by Tenant
during the Term, shall be done in strict compliance with all of the following:


(a)           Prior to beginning Tenant’s work, if Alterations could reasonably
be expected to adversely impact Building Systems or structure, Tenant shall
furnish to Landlord (i) certificates of insurance from a company or companies
reasonably acceptable to Landlord, covering Tenant's contractor, for combined
single limit bodily injury and property damage insurance covering comprehensive
general liability and automobile liability, in an amount not less than Two
Million Dollars ($2,000,000) per occurrence and endorsed to show Landlord and
any agents of Landlord reasonably designated by Landlord in writing as
additional insureds, and for workers' compensation as required by North Carolina
law (provided, however, nothing in this Section 7.2(a) shall release Tenant of
its other insurance obligations hereunder); and (ii) detailed plans and
specifications for such work to the extent reasonably required; and


(b)           All such work shall be done in a first-class workmanlike manner
and in conformity with a valid building permit and/or all other permits or
licenses when and where required, copies of which shall be furnished to Landlord
before the work is commenced, and any work not acceptable to any governmental
authority or agency having or exercising jurisdiction over such work, or not
done in a first-class workmanlike manner, shall be promptly replaced and
corrected at Tenant's expense.  Landlord's approval or consent to any such work
shall not impose any liability upon Landlord.  No work shall proceed until and
unless Landlord has received at least ten (10) days' notice that such work is to
commence including a commercially reasonable description of the work to be
performed including drawings and specifications when necessary.

 
21

--------------------------------------------------------------------------------

 


7.3           Tenant Improvements - Treatment at End of Lease.  All Alterations
and any Tenant Improvements made by or for Tenant, which are permanent in
character and permanently attached to the Building Structure, whether by
Landlord or Tenant, shall be Landlord's property, and shall be surrendered to
Landlord in good condition, reasonable wear and tear and damage by casualty
excepted, upon expiration of the Term or termination of this Lease without
compensation to Tenant; provided however, that all of Tenant's Personal
Property, including moveable furniture, trade fixtures, and equipment not
attached to the Building or the Premises or which, although attached, can be
removed without compromising Building Structure or Building Systems, may be
removed by Tenant prior to the expiration of the Term.  Notwithstanding the
above and foregoing, Tenant expressly reserves the right, but not the
obligation, to remove all reusable communications lines, communications
equipment including but not limited to cabling, roof antennas and dishes,
monitoring or security equipment, conveyor systems and shelving installed by
Tenant or by Landlord on behalf of Tenant and all public art installed by Tenant
or at Tenant’s cost.  If Tenant elects to establish a retail banking center
within the Premises, all night depositories, teller counters, automatic teller
machines, undercounter steel, vault and/or vault doors may, at Tenant’s
election, be removed by Tenant at the expiration or termination of the Lease
Term.  Provided, however, that Tenant shall repair all damage caused by such
removal prior to the expiration of the Term, and provided further, that any of
Tenant's Personal Property not so removed shall, at the option of Landlord, if
not removed by Tenant within thirty (30) business days of receipt of notice from
Landlord requesting such removal, automatically become the property of Landlord
upon the expiration or termination of this Lease.  Thereafter, Landlord may
retain or dispose of in any manner (at Tenant’s expense) the Personal Property
not so removed.  All costs and expenses incurred by Landlord in disposing of any
such Personal Property shall be promptly reimbursed to Landlord by Tenant.  This
obligation of Tenant shall survive the expiration or termination of this Lease.


ARTICLE 8 - TENANT'S REPAIRS


8.1           Obligation to Repair.  Tenant shall, at Tenant's sole cost and
expense, keep the Premises (other than the Building Structure and the Building
Systems) in good repair and condition at all times during the Term.  All damage,
injury or breakage to any part or portion of the Premises caused by the willful
or negligent act or omission of Tenant or Tenant's employees, agents,
contractors, subcontractors, licensees, directors, officers, partners, trustees,
visitors or invitees (collectively, “Tenant's Employees”) shall be repaired by
Tenant, at Tenant's sole cost and expense, to the reasonable satisfaction of
Landlord; provided, however, that Tenant shall be entitled to receive
reimbursement for such expense to the extent that the cost of any such repair is
covered by insurance obtained or required to be obtained by Landlord as part of
High-Rise Operating Expenses, Low-Rise Operating Expenses or Revised Operating
Expenses, as applicable.  Landlord may make any repairs which are not made by
Tenant within a reasonable amount of time following receipt by Tenant of written
notice from Landlord requesting that Tenant fulfill its repair obligation
(except in the case of emergency when such repairs can be made immediately), and
charge Tenant for the actual cost of such repairs.


 
22

--------------------------------------------------------------------------------

 

8.2           Right to Repair.  Notwithstanding any provision set forth in this
Lease to the contrary, if Tenant provides written notice (or oral notice in the
event of an emergency such as damage or destruction to or of any portion of the
Building Structure and/or the Building Systems) to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance, and Landlord fails to undertake and prosecute to completion such
repair or maintenance within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
twenty-one (21) days after receipt of such notice, then Tenant may proceed to
take the required action upon delivery of an additional ten (10) days' notice to
Landlord specifying that Tenant is taking such required action (provided,
however, that such additional notice shall not be required in the event of an
emergency), and if such action was required under the terms of this Lease to be
taken by Landlord and was not taken by Landlord within such ten (10) day period,
then Tenant shall be entitled to prompt reimbursement by Landlord of Tenant's
reasonable costs and expenses in taking such action plus interest thereon at the
Contract Rate.  Furthermore, if Landlord does not deliver a detailed written
objection to Tenant within thirty (30) days after receipt of an invoice by
Tenant of its costs of taking action which Tenant claims should have been taken
by Landlord, and if such invoice from Tenant sets forth a reasonably detailed
itemization of its costs and expenses in connection with taking such action on
behalf of Landlord, then Tenant shall be entitled to deduct from Rent payable by
Tenant under this Lease, the amount set forth in such invoice.  If, however,
Landlord delivers to Tenant, within thirty (30) days after receipt of Tenant's
invoice, a written objection to the payment of such invoice, setting forth with
reasonable particularity Landlord's reasons for its claim that such action did
not have to be taken by Landlord pursuant to the terms of this Lease or that the
charges are excessive (in which case Landlord shall pay the amount it contends
would not have been excessive), then Tenant shall not then be entitled to such
deduction from Rent, but as Tenant's sole remedy, Tenant may proceed to claim a
default by Landlord.  If Tenant prevails in the litigation, Tenant shall be
entitled to reimbursement of its attorney’s fees and court costs, together with
interest at the Contract Rate (from the time of each expenditure by Tenant until
the date Tenant receives such amount by payment or offset and attorneys' fees
and related costs), if not paid by Landlord promptly following such award, may
be deducted by Tenant from the rents next due and owing under this Lease.


ARTICLE 9 - NO LIENS BY TENANT


Tenant shall at all times keep the Premises and the Building free from any liens
arising out of any work performed or allegedly performed, materials furnished or
allegedly furnished or obligations incurred by or for Tenant except any work
performed by Landlord pursuant to this Lease.  Tenant agrees to indemnify and
hold Landlord harmless from and against any and all claims for mechanics',
materialmen's or other liens in connection with any Alterations, repairs, or any
work performed, materials furnished or obligations incurred by or for Tenant.


ARTICLE 10 - LANDLORD'S REPAIRS


10.1          Scope of Landlord's Repairs.  Landlord shall, subject to Tenant's
repair obligations set forth in this Lease, maintain and operate the Building
and Project in a first class manner, keep the Building Structure and the
Building Systems in first class condition and repair, maintain a safe and
healthful environment in the Building and Project, and operate, maintain, and
provide services and security to the Building at a first class level of service
which is consistent with or superior to services provided in other first class
buildings in Charlotte, North Carolina, and maintained to a standard which is
not less than that provided in buildings commonly defined in the industry as
“Class A” and the cost of which (except for certain capital improvements and
repairs, as more specifically set forth in Sections 4.10 and 10.2) shall be
included in High-Rise Operating Expenses, Low-Rise Operating Expenses or Revised
Operating Expenses, as applicable.  Landlord shall maintain and repair the
Building Structure and the Building Systems, the Parking Garage and Ivey’s
Parking Deck and the public and Common Areas of the Project as the same may
exist from time to time (including therein any latent defects in the Building).
In no event shall any payments owed by Tenant under this Lease be abated, nor
shall Landlord have any liability for interruption or interference in Tenant's
business, on account of Landlord's failure to make repairs under this Article 10
except as otherwise expressly set forth in Articles 14 and 15.  The cost of any
above standard work orders completed by Landlord at request of Tenant shall be
billed to Tenant at Landlord’s actual cost, without mark-up.

 
23

--------------------------------------------------------------------------------

 


10.2          Required Capital Improvements.  As a further inducement to Tenant
to enter into this Lease, Landlord has agreed to cause the following Base
Building improvements to be installed at Landlord's sole cost, which cost shall
not be included in High-Rise Operating Expenses, Low-Rise Operating Expenses or
Revised Operating Expenses except to the extent specifically set forth below. 


(a)           Prior to the end of the first Lease Year, Landlord shall replace
the following equipment that has reached the end of its useful life:  one (1)
British Thermal Unit (BTU) meter monitoring the penthouse chilled water system
and one (1) EMON-DEMON electrical meter monitoring the electrical usage on the
second floor, with current technology to provide accurate monitoring of
equipment.


(b)           Prior to the end of the third Lease Year, Landlord shall replace
the elevator controls that are original to the Building.


(c)           Prior to the end of the fifth Lease Year, Landlord shall replace
the chillers and cooling tower that are original equipment to the Building.


(d)           Prior to the end of the fifth Lease Year, Landlord shall replace
all two lamp fluorescent light fixtures in the Premises with energy efficient
three lamp fixtures.  The first floors to receive this upgrade shall be floors
two through five.  Light fixtures shall become Building standard and Landlord
will not charge Tenant for replacement of lamps or ballasts.  During and after
the replacement period, all existing ceiling lights and ballasts, without
exception, will be considered Building standard and Landlord will not charge
Tenant for replacement of any lamp or ballast, except lights in work stations or
desk lamps.


(e)           Tenant may request that Landlord replace the roof not less than
five (5) Years after the Commencement Date if warranted by the age and condition
of the current roof, as determined by a professional inspection by a contractor
of Tenant's choice. 


(f)           Landlord shall confirm that the Landlord Upgrades defined as such
in Exhibit A of the Third Amendment to the High-Rise Lease have been completed
as required therein, and if such Landlord Upgrades have not been completed,
Landlord shall cause such to be completed prior to the end of the first Lease
Year.
 
The Base Building Upgrades outlined above shall not be passed through to Tenant
as part of High-Rise Operating Expenses, Low-Rise Operating Expenses and Revised
Operating Expenses, pursuant to either the Prior Leases or this Lease, except to
the extent such Base Building Upgrades result in a reduction of High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses,
in which case, Tenant shall pay the annual straight line amortization of the
portion of such costs which results in High-Rise Operating Expenses, Low-Rise
Operating Expenses and Revised Operating Expenses savings over the useful life
thereof with interest at the Contract Rate. 


10.3          Landlord's Right of Entry to Make Repairs.  Landlord and
Landlord's Employees shall have the right to enter the Premises at all
reasonable times for the purpose of making any alterations, additions,
improvements or repairs to the Premises or the Building which Landlord is
required to or may perform under this Lease.  Landlord shall give reasonable
notice to Tenant of Landlord's intent to enter the Premises and effect repairs,
except, however, in an emergency situation, in which case no prior notice shall
be required.  Absent an emergency, Landlord shall conduct and schedule such
entry and its activities within the Premises after Tenant’s normal business
hours and in a manner which will attempt in good faith to minimize any
interruption or interference with Tenant's business operations within the
Premises.

 
24

--------------------------------------------------------------------------------

 


10.4         Building Structure and Building Systems.  Landlord agrees that at
all times it will maintain the structural portions of the Building, Parking
Garage, Ivey’s Parking Deck and plazas including the foundation, floor slabs,
ceilings, roof, curtain wall, exterior glass and mullions, columns, beams,
shafts (including elevator shafts), stairs, parking garage, stairwells,
escalators, elevator cabs, plazas, washrooms, mechanical, electrical and
telephone closets, and all Common Areas and public areas (collectively,
“Building Structure”) and the mechanical, electrical, life safety, security,
plumbing, sprinkler systems (connected to the core) and HVAC systems (including
primary and secondary loops connected to the core) (“Building Systems”) in first
class condition and repair and shall operate the Building as a first class
office building.  Notwithstanding anything in this Lease to the contrary, Tenant
shall not be required to make any repair to, modification of, or addition to the
Building Structure and/or the Building Systems except and to the extent required
because of Tenant's use of the Premises for other than normal and customary
business office operations.


10.5         ADA.  Landlord shall be responsible for making all alterations and
repairs within the Common Areas of the Building and Project, including restrooms
on floor(s) where Tenant is a full floor tenant, necessary to comply with the
ADA as currently in effect and interpreted.  Landlord agrees that all
alterations, repairs and improvements to the Common Areas of the Building and
Project, as the same may exist from time to time, made after the Commencement
Date shall comply with the ADA.


ARTICLE 11 - BUILDING SERVICES


11.1         Standard Building Services.  Landlord shall furnish the Premises
with the standard Building services and utilities (collectively, the “Services”)
as set forth in the attached Exhibit I.


11.2         Additional Services.  Tenant agrees to pay within thirty (30) days
following Landlord's demand therefore all actual, reasonable and documented
costs incurred by Landlord from time to time in providing all Services supplied
to or used by Tenant in excess of or in addition to those Services which
Landlord agrees to provide to Tenant in accordance with Exhibit I (said excess
and additional Services are referred to as “Additional Services”).  Landlord
shall provide to Tenant, upon request by Tenant, Additional Services requested
by Tenant to the extent same can be provided by the Building Systems.  Landlord
shall charge Tenant, and Tenant shall pay Landlord, for such Additional
Services, an amount equal to the actual out-of-pocket incremental extra costs to
Landlord to provide such Additional Services, without markup for profit,
overhead, depreciation or administrative costs.  All costs shall be prorated
among all tenants (if applicable) then requesting comparable Additional Services
during such time periods.  Such Additional Services shall be available upon
demand to Landlord's Building management by an authorized representative of
Tenant.  In the event Tenant desires to contest any charges for Additional
Services levied by Landlord under this Section 11.2, Tenant may have Landlord
install in the Premises, if Landlord has not previously done so, a switch and/or
metering system.  The cost of any such switch and/or metering system shall be
paid for by Landlord.  Unless it is determined from the switch and/or metering
system that the charges for Additional Services levied by Landlord were
unreasonable in relation to Tenant's actual use of the Additional Services,
Tenant agrees to pay Landlord, within forty-five (45) days following Landlord's
demand therefore, for the actual, reasonable and documented costs of all such
Additional Services consumed as shown by said meters, at the rates charged for
such services by the local public or private utility furnishing the same, if
applicable.  If Tenant needs Additional Services and same may not be provided by
Landlord's utilization of the existing Building Systems, Tenant, at Tenant's
sole expense and conditioned upon the prior written consent of Landlord, which
consent shall not be withheld or delayed, may install such additional equipment
it needs to obtain such Additional Services, and Landlord shall allow Tenant the
right to install such equipment in portions of the Premises or the Building that
are reasonably necessary for such installation and use.

 
25

--------------------------------------------------------------------------------

 


Notwithstanding the above, Landlord and Tenant have agreed to the following
schedule regarding above standard cleaning supplies for floors two (2) through
five (5):


 
(a)
Landlord shall pay for the first (1st) shift janitorial supplies provided to
Tenant and Tenant will pay Tenant’s Pro-rata Share of this expense through
High-Rise, Low-Rise and Revised Operating Expenses.

 
(b)
Second (2nd) and third (3rd) shift supplies will be billed to Tenant directly as
above standard cleaning service in a detailed invoice without mark-up.



11.3        Tenant's Right to Elect Service Provider.  To the extent more than
one provider of any given utility is available, and to the extent permitted by
Applicable Law, Tenant shall have the absolute right, from time to time, to
select the provider(s) of utilities to the Project and/or Tenant’s Premises
within the Project.  Additionally, Tenant shall have the right, in its sole
discretion, to approve any contracts for provision of utility services that are
longer than one (1) Year in duration.


11.4        Meters and Sub-meters.  Landlord agrees that Tenant shall pay for
sub-metered electricity at the same tariff rate that the Landlord purchases
electricity.  If Landlord purchases electricity from a private provider, the
rate the Tenant pays shall not exceed the public utility’s rate.  Tenant shall
have the right to request a usage survey and calibration test every two (2)
years on any sub-meters measuring electricity provided to the Premises.


ARTICLE 12 - ASSIGNMENT AND SUBLETTING


12.1        Rights of Assignment and Sublease. Tenant shall not sublet the
Premises or any part thereof, or assign this Lease, without the prior written
consent of Landlord, which shall be obtained pursuant to the procedures set
forth in Section 12.2 below; provided, however, that Tenant shall have the
right, without the consent of Landlord, to assign this Lease or sublet the
Premises or any portion of the Premises to any Affiliate of Tenant, any
corporation that acquires substantially all of the assets of Tenant, any
corporation into which Tenant is merged and any corporation resulting from a
consolidation of Tenant with some other corporation.  Landlord shall not
unreasonably withhold or delay Landlord’s consent to any proposed subletting or
assignment.  Tenant shall not have the right to sublet the Premises or any part
thereof, or assign this Lease, to an organization or person enjoying sovereign
or diplomatic immunity, a medical or dental practice that will attract a volume,
frequency or type of visitor or employee to the Building which is not consistent
with the standards of a high quality office building or that will impose an
excessive demand on or use of the facilities or services of the
Building.  Tenant shall have the absolute right to retain any profits resulting
from any sublease or assignment of its rights hereunder. If requested by Tenant
in writing, Landlord agrees to require the property manager for the Project to
bill, directly to each subtenant, such subtenant’s pro-rata share of High-Rise
Operating Expenses, Low-Rise Operating Expenses and Revised Operating Expenses.


12.2        Consent to Assignment or Sublease.   If Tenant requests Landlord's
consent to an assignment of this Lease or subletting of all or a part of the
Premises, Tenant shall submit to Landlord, in writing, at least twenty (20) days
prior to the date on which Tenant desires such sublease or assignment to become
effective, (i) the name of the proposed assignee or sublessee, (ii) the nature
of the business of the proposed assignee or sublessee, and its proposed use of
the Premises, and (iv) the proposed commencement date, term, and rentable square
feet of the assignment or sublease.  No later than twenty (20) days after
Landlord’s receipt of Tenant’s notice, Landlord shall provide Tenant written
notice of its approval or disapproval.  In the event Landlord disapproves of
such assignment or sublease, Landlord shall provide Tenant a detailed
explanation of the grounds upon which Landlord has made its determination.  If
Landlord does not provide written notice of approval or disapproval prior to the
expiration of such twenty (20) day period, then Landlord shall be deemed to have
approved the assignment or sublease set forth in Tenant’s notice. Tenant shall
deliver a copy of any assignment or sublease to Landlord promptly upon full
execution thereof.

 
26

--------------------------------------------------------------------------------

 


12.3         Landlord’s Right of Recapture.  In the event Tenant requests
Landlord’s consent to assign the Lease or sublease a full floor or more of the
Premises for a period of time that is coterminous with the Lease Term (including
any exercised Renewal Term(s)), Landlord shall have the right to recapture the
Premises or portion thereof proposed to be sublet or assigned (the “Recapture
Space”).  Landlord shall have no recapture rights with regard to (i) the
sublease of less than a full floor, (ii) any sublease or assignment that is for
a term expiring prior to the natural expiration date of this Lease, as extended
pursuant to any exercised Renewal Term(s), or (iii) any sublease or assignment
to an Affiliate of Tenant, any corporation that acquires substantially all of
the assets of Tenant, any corporation into which Tenant is merged and any
corporation resulting from a consolidation of Tenant with some other
corporation.  Landlord shall have a period of fifteen (15) days following
receipt of a notice from Tenant of its intent to sublet or assign the Recapture
Space, to exercise Landlord's right to recapture the Recapture Space.  Landlord
shall exercise its right to recapture the Recapture Space by providing written
notice to Tenant prior to the expiration of the aforesaid fifteen (15) day
period.  If Tenant does not receive a notice from Landlord exercising its
recapture rights set forth herein within such fifteen (15) day period, then
Landlord shall be deemed to have waived Landlord’s right to recapture the
Recapture Space.  In the event Landlord exercises its right to recapture the
Recapture Space, Tenant shall have a period of ninety (90) days (or the date
upon which the assignment or sublet was proposed to begin, whichever is greater)
to surrender the Recapture Space to Landlord in accordance with the terms and
conditions of Section 21.1.  Upon Tenant’s surrender of the Premises, (i) Tenant
shall be released from its obligations under this Lease for the remainder of the
Term (including any exercised Renewal Term(s)) as they relate to the Recapture
Space only, including, without limitation, Tenant’s obligation to pay Base Rent
and Tenant’s Pro-rata Share of High-Rise, Low-Rise and Revised Operating
Expenses as they relate to Recapture Space only, and (ii) Landlord shall pay all
leasing commissions, tenant improvement allowances and other costs associated
with re-leasing the Recapture Space and all costs associated with demising the
Recapture Space for separate occupancy.  Landlord shall be required to
separately demise the Recapture Space from the remainder of the Premises, if not
already separately demised, and shall accomplish same with minimal disturbance
to Tenant.  Landlord shall coordinate its activities with Tenant.


12.4         Landlord's Right to Assign.  Landlord shall have the right to sell,
encumber, convey, transfer, and/or assign any of its rights and obligations
under this Lease to any entity which acquires Landlord’s interest in the Project
and the Property, subject to the further provisions of Exhibit K, which is
attached hereto and incorporated herein by reference.


12.5         Occupancy By Others.  Tenant may allow any person or company which
is a client of Tenant or which is providing services to Tenant or one of
Tenant's clients to occupy certain portions of the Premises without Landlord’s
consent and without such occupancy being deemed an assignment or subleasing as
long as such relationship was not created as a subterfuge to avoid the
obligations set forth in this Article 12.  Any such occupancy shall not survive
the expiration or termination of this Lease.


27

--------------------------------------------------------------------------------


 
ARTICLE 13 - INDEMNIFICATION; INSURANCE

13.1         Indemnification.  Tenant shall at its expense defend, indemnify,
and hold Landlord and Landlord's agents, contractors, licensees, employees,
directors, officers, partners, trustees and invitees (collectively “Landlord's
Employees”) harmless from and against any and all claims, arising out of or in
connection with Tenant's use of the Premises, the conduct of Tenant's business,
any activity, work or things done, permitted or allowed by Tenant in the
Premises, including the installation of Alterations and Tenant
Improvements.  Notwithstanding any provisions of Articles 13 and 14 to the
contrary, Tenant shall not be required to indemnify and hold Landlord and
Landlord's Employees harmless from any loss, cost, liability, damage or expense,
including, but not limited to, penalties, fines, attorneys' fees or costs
(collectively “Indemnity Claims”), to any person, property or entity resulting
from the acts or omissions or willful misconduct of Landlord or its agents,
contractors, servants, employees or licensees, in connection with Landlord's
activities in the Premises or the Project (except for damage to the Tenant
Improvements and Tenant's Personal Property in the Premises, to the extent
Tenant is required to obtain the requisite insurance coverage pursuant to this
Lease) or the Premises, and Landlord hereby so indemnifies and holds Tenant
harmless from any such Indemnity Claims, including but not limited to Indemnity
Claims arising from any noncompliance of the Premises and/or the Project with
any laws relating to disabled access or Indemnity Claims arising from the
presence in the Premises, the Building and/or the Property of hazardous
substances (except to the extent such hazardous substances were placed in or on
the Premises, the Building and/or the Property by Tenant or by Tenant's
Employees or noncompliance was created by the acts of Tenant or Tenant's
Employees).  Unless Tenant exercises any right herein granted to Tenant to
purchase the Building, the foregoing indemnities of Landlord and Tenant shall
survive the expiration of the Term of, or any termination of, this
Lease.  Provided, further, to the extent any damage or repair obligation is
covered or required to be covered by insurance obtained by Landlord as part of
High-Rise Operating Expenses, Low-Rise Operating Expenses and/or Revised
Operating Expenses, but is not covered or required to be covered by insurance
obtained by Tenant, then Tenant shall be relieved of its indemnity obligation up
to the amount of the insurance proceeds which Landlord is entitled to
receive.  Tenant's agreement to indemnify and hold Landlord harmless pursuant to
Articles 13 and 14 and the exclusion from Tenant's indemnity and Landlord's
agreement to indemnify and hold Tenant harmless pursuant to this Section 13.1
are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Landlord or Tenant,
respectively, pursuant to this Lease to the extent that such policies cover the
results of such acts, omissions or willful misconduct.  If Landlord or Tenant
has been or at any time hereafter is granted the right to self insure or if
either party breaches this agreement by its failure to carry required insurance,
such failure shall automatically be deemed to be a covenant and agreement by
Landlord or Tenant, respectively, to self-insure to the full extent of such
required coverage, with full waiver of subrogation.  All of the provisions set
forth herein are subject to the provisions of Section 13.3.


13.2         Insurance.


(a)
 Tenant's Insurance.  Tenant shall have the following insurance obligations:



(i) Liability Insurance.  Tenant shall obtain and keep in full force a policy of
commercial general liability and property damage insurance (including but not
limited to automobile, personal injury, broad form contractual liability,
owner's (i.e., Tenant's) contractors protective and broad form property damage)
under which Tenant is named as the insured and Landlord, Landlord's agents
(limited to those agents directly involved in day to day activities at the
Building such as the property management company and/or leasing agent) and any
lessors and mortgagees (whose names shall have been furnished to Tenant) are
named as additional insureds and under which the insurer agrees to indemnify and
hold Landlord, its managing agent and all applicable lessors and mortgagees
harmless from and against all cost, expense and/or liability arising out of or
based upon the indemnification obligations of this Lease.  The minimum limits of
liability shall be a combined single limit with respect to each occurrence of
not less than Two Million Dollars ($2,000,000.00).  The policy shall, if such is
available on a commercially reasonable basis, contain a cross liability
endorsement and shall be primary coverage for Tenant and Landlord for any
liability arising out of Tenant's and Tenant's Employees' use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall provide that it is primary insurance and not “excess over” or
contributory.  The policy shall contain a severability of interest clause.  At
any time upon the request of a mortgagee, or otherwise not more frequently than
once in any three (3) Year period, if, in the opinion of any mortgagee,
Landlord's lender or of the insurance consultant retained by Landlord, the
amount of public liability and property damage insurance coverage at that time
is not adequate, Tenant shall increase the insurance coverage as required by
either Landlord’s lender or Landlord's insurance consultant; provided however,
that in no event shall any such insurance coverage be increased in excess of
that which is from time to time being required by comparable landlords of
comparable tenants leasing comparable amounts of space in the Charlotte, North
Carolina market area.

 
28

--------------------------------------------------------------------------------

 


(ii) Tenant's Property Insurance.  Tenant at its cost shall maintain on all of
its Personal Property in, on, or about the Premises, a special form property
policy covering not less than one hundred percent (100%) of the full replacement
cost valuation under which Tenant is named as the insured but subject to such
deductibles as Tenant shall deem appropriate.  The proceeds from any such policy
shall be used by Tenant for the replacement of such Personal Property.


(iii) Tenant’s Right to Self Insure.  For so long as Tenant is Bank of America,
N.A. or a successor or Affiliate of Bank of America, N.A., Tenant shall have the
right to self-insure the above obligations.


(b)           Landlord's Insurance.  Landlord shall have the following
obligations:


Landlord shall obtain and maintain in effect at all times fire and hazard “all
risk” insurance covering one hundred percent (100%) of the full replacement cost
valuation of the Building, the Tenant Improvements, and the Alterations, subject
to commercially reasonable deductibles, in the event of fire, lightning,
windstorm, vandalism, malicious mischief and all other risks normally covered by
“all risk” policies carried by landlords of first class buildings in the
Charlotte, North Carolina market area.  Landlord shall also obtain and keep in
full force (i) a policy of commercial general liability and property damage
insurance covering the same risks and having the same policy limits as set forth
in Section 13.2(a)(i) above; (ii) workers' compensation insurance in accordance
with Applicable Laws and Employer’s Liability insurance in amounts and with
deductibles comparable to the insurance being carried by landlords of first
class buildings in the Charlotte, North Carolina market area; and (iii) rental
income/loss insurance.


(c)           Insurance Criteria.  All the insurance required to be maintained
by Tenant and Landlord under this Lease shall:


(i)            Be issued by insurance companies with a financial rating of at
least A-VII for any property insurance and A-VII for any liability insurance as
rated in the most recent edition of Best's Insurance Reports, except to the
extent Tenant is permitted to self-insure hereunder;
 
(ii)           Be issued as a primary policy;
 
(iii)          Require thirty (30) days' written notice from the insurance
company to both parties and to Landlord's lender before cancellation or any
material change in the coverage, scope or amount of any policy;
 
(iv)          With respect to property loss or damage, a waiver of subrogation
must be obtained, as required by Section 13.4; and

 
29

--------------------------------------------------------------------------------

 


(v)            Be occurrence based coverage.


Notwithstanding the foregoing, all of the insurance requirements set forth
herein on the part of Tenant or Landlord to be observed shall be deemed
satisfied if the risk to be insured is covered by a blanket insurance policy
insuring all or most of Tenant's or Landlord's facilities, and provided that the
coverage attributable to the Premises and the Building under such blanket
insurance policy equals or exceeds the applicable requirements set forth in this
Lease.


(vii)          Evidence of Coverage.  Landlord and Tenant shall each furnish the
other with a duplicate original policy, or a certificate of the policy, at the
Full Occupancy Date, and on renewal of the policy a certificate of insurance
listing the insurance coverages required hereunder and naming Landlord or
Tenant, as appropriate, and any other interested parties as additional insured
and shall deliver such certificate of insurance to Landlord or Tenant, as
appropriate, not less than twenty-one (21) days before the expiration of the
term of the policy.


13.3    Assumption of Risk/Waivers of Subrogation/ Minimization of Duplication
of Insurance Coverage/Limitations on Liability and Damages.


(a)           Purpose.  The purpose of this provision is to allow Landlord and
Tenant to allocate and assume certain risks to coincide with insurance coverages
required to be maintained pursuant to the terms of this Lease.  Landlord and
Tenant recognize the benefit that each will receive from the waivers of
subrogation each is required to obtain pursuant to this Section 13.3 and Section
13.4 below and that there are significant advantages to each in connection with
minimizing duplication of insurance coverage.  Landlord and Tenant further agree
to accept and place certain limitations on each other's respective liabilities
and responsibility for damages to coincide with required insurance coverages.


(b)           Property Insurance.  Landlord agrees to insure in accordance with
Section 13.2 the Building, the Project, the Tenant Improvements, the Alterations
and Landlord's personal property including its business papers, furniture,
fixtures, and equipment (collectively, “Landlord's Property”).  Accordingly,
Landlord agrees that except with respect to any environmental damages caused by
Tenant to the Project or any portion(s) thereof, Tenant will have no liability
to Landlord in the event that Tenant damages or destroys, negligently or
otherwise, all or any part of Landlord's Property.  Landlord will cause to be
placed in its insurance policies covering Landlord's Property a waiver of
subrogation so that its insurance company will not become subrogated to
Landlord's rights and will not be able to proceed against Tenant in connection
with any such damage or destruction.


Tenant agrees to insure in accordance with Section 13.2 Tenant's Personal
Property including its business papers, furniture, fixtures, and equipment
(collectively, “Tenant's Property”).  Accordingly, Tenant agrees that Landlord
will have no liability to Tenant in the event Landlord damages or destroys,
negligently or otherwise, all or any part of Tenant's Property.  Tenant will
cause to be placed in its insurance policies covering Tenant's Property a waiver
of subrogation so that the insurance company will not become subrogated to
Tenant's rights and will not be able to proceed against Landlord in connection
with any such damage or destruction.


 
30

--------------------------------------------------------------------------------

 

Tenant shall not be responsible or liable to Landlord for any damage or
destruction to Landlord's Property caused by Tenant's employees, agents,
visitors, invitees, guests or independent contractors or subcontractors
(collectively, “Tenant's Associates”), and Landlord hereby releases Tenant from
any claim, demands, losses, damages, consequential damages, and the like
(collectively, “Claims”), resulting from damage or destruction to Landlord's
Property caused directly or indirectly by Tenant and/or Tenant's Associates;
provided, however, nothing herein shall be deemed to release Tenant's
independent contractors from any such Claims Landlord may have against Tenant's
independent contractors.  Likewise, Landlord shall not be responsible or liable
to Tenant for any damages or destruction to Tenant's Property caused by
Landlord's employees, agents, visitors, invitees, guests or independent
contractors or subcontractors (collectively, “Landlord's Associates”), and
Tenant hereby releases Landlord from any Claims resulting from damage or
destruction to Tenant's Property caused directly or indirectly by Landlord
and/or Landlord's Associates; provided, however, nothing herein shall be deemed
to release Landlord's independent contractors from any such Claims Tenant may
have against Landlord's independent contractors.


(c)           Injury and Death to Individuals.  Landlord and Tenant understand
that waivers of subrogation do not apply to injury and death to
individuals.  Landlord and Tenant shall each carry insurance, as provided by
this Article 13, in connection with injury and death to individuals.  Landlord
hereby agrees to indemnify and hold harmless Tenant from any liability which
Tenant may otherwise have with respect to injury or death to individuals
occurring within the Project but outside the Premises except to the extent that
such injury or death is caused by the negligence of Tenant and/or Tenant's
Associates and is not covered by the insurance Landlord is required to carry
under this Lease.  Likewise, Tenant agrees to defend and hold harmless Landlord
from any liability for injury or death to persons occurring within the Premises
except to the extent such injuries or death are caused by the negligence of
Landlord and/or Landlord's Associates and is not covered by the insurance Tenant
is required to carry under this Lease.


(d)           Abatement of Rent When Tenant Is Prevented From Using
Premises.  In the event that Tenant is prevented from using, and does not use,
the Premises or any portion thereof, for three (3) consecutive business days or
ten (10) business days in any twelve (12) month period (the “Eligibility
Period”) as a result of (i) any damage or destruction to the Premises, Parking
Garage, Ivey’s Parking Deck and/or the Project, (ii) any repair, maintenance or
alteration performed or to be performed by Landlord and required by this Lease,
the performance or failure to perform of which substantially interferes with
Tenant's use of the Premises, Parking Garage, Ivey’s Parking Deck and/or the
Project, (iii) any failure by Landlord to provide Tenant with services or access
to the Premises, Parking Garage, Ivey’s Parking Deck and/or the Project, (iv)
because of an eminent domain proceeding or (v) because of the presence of
hazardous substances in, on or around the Premises, the Building or the
Property, then Tenant's Rent shall be abated or reduced, as the case may be,
after expiration of the Eligibility Period for such time that Tenant continues
to be so prevented from using, and does not use, the Premises  or the Parking
Garage and/or Ivey’s Parking Deck or a portion thereof, in the proportion that
the rentable area of the portion of the Premises, Parking Garage and/or Ivey’s
Parking Deck that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises and/or the total parking spaces in the
Parking Garage and/or Ivey’s Parking Deck.  However, in the event that Tenant is
prevented from conducting, and does not conduct, its business in any portion of
the Premises for a period of time in excess of the Eligibility Period, and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Rent for the entire Premises shall be
abated; provided, however, if Tenant reoccupies and conducts its business from
any portion of the Premises during such period, the Rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date such business operations
commence.  If Tenant's right to abatement occurs because of an eminent domain
taking and/or because of damage or destruction to the Premises, Parking Garage,
Ivey’s Parking Deck, or the Project, Tenant's abatement period shall continue
until Tenant has been given sufficient time, and sufficient access to the
Premises, Parking Garage, Ivey’s Parking Deck and/or the Project, to rebuild
such portion it is required to rebuild, to install its property, furniture,
fixtures, and equipment to the extent the same shall have been removed as a
result of such damage or destruction and to move in.  To the extent Tenant is
entitled to abatement without regard to the Eligibility Period, because of an
event covered by Articles 14 [Damage or Destruction] and 15 [Eminent Domain] of
this Lease, then the Eligibility Period shall not be applicable.

 
31

--------------------------------------------------------------------------------

 


(e)           Limitation of Liability and Damages.  Landlord agrees that in the
event of a default by Tenant under this Lease, Landlord will not have a right to
collect from Tenant a greater amount of Rent than Landlord would have been able
to collect in the event that Tenant did not default under this Lease.  Landlord
further agrees that it will use commercially reasonable efforts to mitigate its
damages in connection with any default by Tenant.  Nothing herein shall be
construed to prevent Tenant or Landlord, if it is the prevailing party in
connection with any litigation, dispute, or controversy between Landlord and
Tenant, from collecting, and each agrees that under such circumstances the other
shall have a right to collect and shall be awarded, (a) its reasonable
attorneys' fees, costs, and expenses incurred in connection with any such
litigation, dispute, or controversy and (b) interest, at the Contract Rate, on
any amounts not paid when due.  Landlord's liability to Tenant is limited to
Landlord's equity interest in the Building.


13.4         Allocation of Insured Risks/Subrogation.  Landlord and Tenant
release each other and all other tenants or subtenants of the Project (“Other
Occupants”) from any claims and demands of whatever nature for damage, loss or
injury to the Premises and/or the Project, or to the other's property in, on or
about the Premises and/or the Project, that are caused by or result from risks
or perils insured against under any property insurance policies required by this
Lease or, if applicable, other leases in the Building to be carried by Landlord
and/or Tenant and in force at the time of any such damage, loss or
injury.  Landlord and Tenant shall cause each property insurance policy obtained
by them or either of them, and Landlord (or Tenant, with respect to Other
Occupants claiming by or through Tenant) shall cause the property insurance
policies carried by Other Occupants, to provide that the insurance company
waives all right of recovery by way of subrogation against either Landlord or
Tenant in connection with any damage covered by any such policy or
policies.  Neither Landlord nor Tenant nor Other Occupants shall be liable to
the other for any damage caused by fire or any of the risks insured against
under any property insurance policy required by this Lease, provided such
insurance is in force and the proceeds therefrom are paid.  If a property
insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing property policies without waiver of
subrogation, the party undertaking to obtain the property insurance (or the
Landlord with respect to Other Occupants) shall notify the other party of this
fact.  The other party shall have a period of ten (10) days after receiving the
notice either to place the property insurance with a company that is reasonably
satisfactory to the other party and that will carry the property insurance with
a waiver of subrogation at no additional cost, or to agree to pay the additional
premium if such a policy is obtainable at additional cost.  If the property
insurance cannot be obtained or the party in whose favor a waiver of subrogation
is desired refuses to pay the additional premium charged, the other party (or
the Landlord with respect to Other Occupants) is relieved of the obligation to
obtain a waiver of subrogation with respect to the particular property insurance
involved, and all releases and waivers herein contained are null and void to the
extent thereof.


 
32

--------------------------------------------------------------------------------

 

13.5         Landlord Bankruptcy Proceeding.  In the event that the obligations
of Landlord under this Lease are not performed during the pendency of a
bankruptcy or insolvency proceeding involving the Landlord as the debtor, or
following the rejection of this Lease in accordance with Section 365 of the
United States Bankruptcy Code, then notwithstanding any provision of this Lease
to the contrary, Tenant shall have the right to set off against Rents next due
and owing under this Lease (a)any and all damages caused by such non-performance
of Landlord's obligations under this Lease by Landlord, debtor-in-possession, or
the bankruptcy trustee, and (b) any and all damages caused by the
non-performance of Landlord's obligations under this Lease following any
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code.


ARTICLE 14 - DAMAGE OR DESTRUCTION


14.1         Loss Covered By Insurance.  If, at any time prior to the expiration
or termination of this Lease, the Premises or the Building or the Project is
wholly or partially damaged or destroyed by a casualty, the loss to Landlord
from which is (except for any applicable deductible) fully covered by insurance
maintained by Landlord or for Landlord's benefit (or required to be maintained
by Landlord pursuant to Section 13.2(b)), which casualty renders the Premises or
the Project totally or partially inaccessible or unusable by Tenant in the
ordinary conduct of Tenant's business, then this Lease shall not be terminated,
but Landlord shall cause the Premises and the rest of the Project to be restored
to their condition immediately prior to such casualty, and Tenant shall be
responsible for the restoration and/or replacement of Tenant's Property.  Each
party shall commence such obligations within a reasonable period of time
following such casualty, considering the applicable circumstances, and shall
prosecute same to completion in good faith and with duly diligent
efforts.  During the period of such repair, the Rent shall abate or (if the
Premises are not wholly untenantable) be reduced proportionately with the
percentage of the Premises or the Project that is untenantable.


14.2         Loss Not Covered By Insurance.  If, at any time prior to the
expiration or termination of this Lease, the Premises or the Project is totally
or partially damaged or destroyed from a casualty, the loss to Landlord from
which is not fully covered by insurance maintained by Landlord or for Landlord's
benefit or required to be maintained by Landlord pursuant to Section 13.2(b),
which damage renders the Premises inaccessible or unusable to Tenant in the
ordinary course of its business, Landlord may, at its option, upon written
notice to Tenant within sixty (60) days after notice to Landlord of the
occurrence of such damage or destruction, (a) elect to repair or restore such
damage or destruction, or (b) if (i) the uninsured portion of the damage or
destruction is equal to or greater than Twenty Five Million and No/100 Dollars
($25,000,000.00) and (ii) less than two (2) Years remain under Tenant’s primary
Lease Term, and (iii) Tenant has not elected to exercise the next ensuing
Renewal Term, then Landlord may elect to terminate this Lease.  If Landlord has
elected to repair or restore such damage or destruction, Landlord shall commence
to make such repair as soon as reasonably possible and shall complete such
repair as soon as reasonably possible, and this Lease shall continue in full
force and effect but the Rent, if and to the extent applicable, shall be
proportionately reduced as provided in Section 14.1.


14.3         Destruction During Final Two Years.  Notwithstanding anything to
the contrary contained in Sections 14.1 and 14.2, if the Premises or the Project
is wholly damaged or destroyed or if the Premises or the Project is partially
damaged or destroyed within the final twenty-four (24) months of the Term of
this Lease, or, if an applicable renewal option has been exercised, during the
final twenty-four (24) months of any renewal term, so that Tenant shall be
prevented from using substantially all of the Premises or the Project for one
hundred eighty (180) consecutive days due to such damage or destruction, then
either Landlord or Tenant may, at its option, by notice to the other party
within sixty (60) days after the occurrence of such damage or destruction, elect
to terminate this Lease.


 
33

--------------------------------------------------------------------------------

 

14.4         Destruction of Tenant's Personal Property, Tenant Improvements or
Property of Tenant's Employees.  In the event of any damage to or destruction of
the Premises or the Project, under no circumstances shall Landlord be required
to repair any injury, or damage to, or make any repairs to or replacements of,
Tenant's Personal Property.  However, as part of High-Rise Operating Expenses,
Low-Rise Operating Expenses and/or Revised Operating Expenses, Landlord shall
cause to be insured the Tenant Improvements and Alterations which do not consist
of Tenant's Personal Property and shall cause such Tenant Improvements and
Alterations to be repaired and restored at Landlord's sole expense.  Landlord
shall have no responsibility for any contents placed or kept in or on the
Premises or the Project by Tenant or Tenant's Employees.


14.5         Exclusive Remedy.  Except for abatement of Rent as provided in
Section 13.3(d), no damages, compensation or claim shall be payable by Landlord
or Tenant to the other for any inconvenience, any interruption or cessation of
Landlord's or Tenant's business, or any annoyance, arising from any damage to or
destruction of all or any portion of the Premises, Parking Garage, Ivey’s
Parking Deck or the Project.


ARTICLE 15 - EMINENT DOMAIN


15.1         Permanent Taking - When Lease Can Be Terminated.  If the whole of
the Premises, or so much of the Premises or Project as to render the balance
unusable by Tenant, shall be taken under the power of eminent domain, this Lease
shall automatically terminate as of the date of final judgment in such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier.  A sale by Landlord under threat of condemnation shall
constitute a “taking” for the purpose of this Article 15.  No award for any
partial or entire taking shall be apportioned and Tenant assigns to Landlord any
award which may be made in such taking or condemnation, together with all rights
of Tenant to such award, including, without limitation, any award or
compensation for the value of all or any part of the leasehold estate; provided
that nothing contained in this Article 15 shall be deemed to give Landlord any
interest in or to require Tenant to assign to Landlord any award made to Tenant
for (a) the taking of Tenant's Personal Property, (b) interruption of or damage
to Tenant's business, or (c) Tenant's unamortized cost of the Tenant
Improvements to the extent paid for by Tenant.  Furthermore, Tenant is granted
the right to recover from the condemning authority one hundred percent(100%)
(less applicable legal costs related to the recovery of same) of the value (if
any) of the leasehold estate, which shall be equal to the difference between the
rental rate payable under this Lease and the rate established by the condemning
authority as an award for compensation purposes, together with any amount Tenant
is able to obtain from the condemning authority attributable to Tenant's
relocation expenses and to any other amounts specifically allocated or available
to owners of leasehold estates under Applicable Laws.  Further, no such taking
of all or any portion of the Parking Garage and/or Ivey’s Parking Deck shall
entitle Tenant to terminate this Lease, if Landlord provides reasonable
replacement parking within a reasonable period of time, not to exceed three (3)
months from the date of taking or six (6) months after Landlord receives notice
of the pending taking, whichever shall first occur.


15.2         Permanent Taking - When Lease Cannot Be Terminated.  In the event
of a partial taking which does not result in a termination of this Lease under
Section 15.1, Rent shall be proportionately reduced based on the portion of the
Premises rendered unusable, and Landlord shall restore the Premises and the
Project to the extent of available condemnation proceeds.


15.3         Temporary Taking.  No temporary taking of the Premises or the
Project any part of the Premises or the Project and/or of Tenant's rights to the
Premises or the Project or under this Lease shall terminate this Lease unless
the temporary taking is for substantially all of the Premises for substantially
all of the remaining Term (including any exercised Renewal Term), in which case
Tenant shall have the right to terminate this Lease as to the portion of the
Premises so taken, as of the effective date of such taking.  Any award made to
Landlord or Tenant by reason of such temporary taking shall belong entirely to
the party to whom such award is made.

 
34

--------------------------------------------------------------------------------

 


15.4         Exclusive Remedy.  This Article 15 shall be Tenant's sole and
exclusive remedy in the event of a taking or condemnation.


15.5         Release Upon Termination.  Upon termination of this Lease pursuant
to this Article 15, Tenant and Landlord hereby agree to release each other from
any and all obligations and liabilities with respect to this Lease to the same
extent as if this Lease had expired on the date of such termination, except for
such obligations and liabilities which arise or accrue prior to such
termination, and except for any contingent obligations of the parties which,
pursuant to the other terms of this Lease, would have survived the expiration or
termination hereof.


ARTICLE 16 - DEFAULTS


16.1         Default by Tenant.  Each of the following shall be an “Event of
Default” by Tenant and a material breach of this Lease:


(a)           Tenant shall fail to make any payment owed by Tenant under this
Lease, as and when due, and where such failure is not cured within a period of
twenty (20) days following notice to Tenant from Landlord.


(b)           Tenant shall fail to observe, keep or perform any of the terms,
covenants, agreements or conditions under this Lease that Tenant is obligated to
observe or perform, other than that described in subparagraph (a) above, for a
period of thirty (30) days after notice to Tenant of said failure; provided
however, that if the nature of Tenant's default is such that more than thirty
(30) days are reasonably required for its cure, then Tenant shall not be deemed
to be in default under this Lease if Tenant shall commence the cure of such
default so specified within said thirty (30) day period and shall diligently
prosecute the same to completion.


16.2         Default by Landlord.  Landlord shall be in default of the
performance of any obligation required to be performed by Landlord under this
Lease if Landlord has failed to perform such obligation within thirty (30) days
after the receipt of notice from Tenant specifying in detail Landlord's failure
to perform; provided, however, that if the nature of Landlord's obligation is
such that more than thirty (30) days are required for its performance, Landlord
shall not be deemed in default if it shall commence such performance within
thirty (30) days and thereafter diligently pursues the same to completion.


16.3         Self-Help.  If Landlord shall default in the performance of any of
Landlord’s obligations under this Lease beyond any applicable cure period,
including, without limitation, the payment of any sum of money or the
performance of any other obligation pursuant to the terms of this Lease, then
Tenant at its option and with thirty (30) days prior written notice to Landlord,
in addition to any other remedies Tenant may have in law or equity, may proceed
to perform such defaulted obligation on behalf of Landlord (and shall have a
license to do so) by the payment of money or other action for the account of
Landlord.  The foregoing right to cure shall not be exercised if within the
thirty (30) day notice period (i) Landlord cures the default, or (ii) if
curable, the default cannot be reasonably cured within that time period but
Landlord begins to cure such default within such time period and thereafter
diligently and continuously pursues such action to completion.  The thirty (30)
day notice period shall not be required if an emergency exists; and in such
event, Tenant shall give such notice (if any) to Landlord as is reasonable under
the circumstances.  Within ten (10) days of written demand therefore (including
providing copies of invoices reflecting costs), Landlord shall reimburse the
Tenant for any sum reasonably expended by Tenant due to the default or in
correcting the same and, if such reimbursement is not paid within said ten (10)
days, Tenant shall have the right to offset Rent due hereunder; provided,
however, that Tenant shall not offset more than $200,000.00 in any Calendar
Year.  This provision is intended to survive and/or override any existing
bankruptcy laws to the extent legally enforceable.

 
35

--------------------------------------------------------------------------------

 


ARTICLE 17 - LANDLORD'S REMEDIES AND RIGHTS


17.1         Termination of Lease.  In the event of any material uncured Event
of Default by Tenant, Landlord shall have the right, in addition to all other
rights available to Landlord under this Lease now or later permitted by law or
equity, to terminate this Lease by providing Tenant with a notice of termination
or, at Landlord's election, to terminate Tenant's right of possession without
terminating this Lease.  Upon termination of this Lease, Landlord may recover as
damages the Rent that Landlord would have received had Tenant not defaulted,
plus attorney fees and court costs, reasonably incurred by Landlord to collect
same.  Landlord agrees to use commercially reasonable efforts to mitigate
damages.  In no event shall Tenant be liable for consequential damages or
accelerated Rent.


17.2         Continuation of Lease.  Tenant acknowledges that in the event
Tenant has breached this Lease and abandoned substantially all of the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
this Lease [which Landlord shall not be required to do, or be deemed to have
done without unequivocal written notification to Tenant of such election, even
though Landlord may have terminated Tenant's right to possession (which will
correspondingly terminate Tenant's right to Sublease and/or assign but will not
invalidate any Subleases or assignments consented or deemed consented to by
Landlord in accordance with the provisions of Article 12 or any subordination,
attornment and non-disturbance agreement that Landlord has provided for the
benefit of any subtenant)], and Landlord may enforce all its rights and remedies
under this Lease, including the right to recover Rent as it becomes due under
this Lease.  Acts of maintenance or preservation or efforts to relet (including
reletting) the Premises or the appointment of a receiver upon initiative of
Landlord to protect Landlord's interest under this Lease shall not constitute a
termination of this Lease.


17.3         Right of Entry.  In the event of any default by Tenant which
continues beyond applicable cure periods and after the provision of written
notice from Landlord to Tenant, Landlord shall also have the right, with or
without terminating this Lease, to enter the Premises and remove all persons and
Personal Property from the Premises, such property being removed and stored in a
public warehouse or elsewhere at Tenant's sole cost and expense.  No removal by
Landlord of any persons or property in the Premises shall constitute an election
to terminate this Lease. Such an election to terminate may only be made by
Landlord in writing.  Landlord's right of entry shall include the right to
re-let the Premises.  Rents collected by Landlord from any other tenant which
occupies the Premises shall be offset against the amounts owed to Landlord by
Tenant.  Tenant shall be responsible for any amounts not recovered by Landlord
from any other tenant.  Any payments made by Tenant shall be credited to the
amounts owed by Tenant, first to past due interest and late charges and
penalties then to past due Rent, and lastly to current Rent.  No entry by
Landlord shall prevent Landlord from later terminating this Lease by written
notice.


17.4         Right to Perform.  If an Event of Default occurs, Landlord may
perform such covenant or condition at its option, after providing written notice
to Tenant and after expiration of the cure periods provided by this Lease.  All
costs reasonably incurred by Landlord in so performing shall immediately be
reimbursed to Landlord by Tenant, together with interest at the Contract Rate
computed from the date incurred by Landlord.  Any performance by Landlord of
Tenant's obligations shall not waive or cure such default.


17.5         Remedies Not Exclusive.  The rights and remedies of Landlord and
Tenant set forth herein are not exclusive, and Landlord and Tenant may exercise
any other right or remedy available to it under this Lease, at law or in equity
except as otherwise expressly set forth herein.


36

--------------------------------------------------------------------------------


 
ARTICLE 18 - ATTORNEYS' FEES
 
If either Landlord or Tenant commences or engages in, or threatens to commence
or engage in, any action or litigation or arbitration against the other party
arising out of or in connection with this Lease, the Premises or the Project,
including but not limited to, any action for recovery of any payment owed by
either party under this Lease, or to recover possession of the Premises, or for
damages for breach of this Lease, the prevailing party shall be entitled to have
and recover from the losing party reasonable attorneys' fees and other costs
incurred in connection with the action and in preparation for said
action.  Notwithstanding the above, the provisions of this Article shall not
apply to any dispute referred to “binding” arbitration.


ARTICLE 19 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE


19.1         Obligations of Tenant.  The Lease and the rights granted to Tenant
by the Lease shall be subject and subordinate to all deeds of trust or mortgages
affecting or encumbering all or any part of the Project; provided however, that
if Landlord elects at any time to have Tenant's interest in the Lease be or
become superior, senior or prior to any such instrument, then upon receipt by
Tenant of written notice of such election, Tenant shall promptly execute all
necessary and reasonable subordination instruments or other documents confirming
the subordination of such mortgage or deed of trust.


19.2         Obligations of Landlord.  This Lease shall be subject to and
conditioned upon Landlord delivering to Tenant, no later than thirty (30) days
from the date of full execution of this Lease, a commercially reasonable
nondisturbance agreement in favor of Tenant from any mortgagee, trustee or
beneficiary under any prior mortgage or deed of trust encumbering the Building.


19.3         Landlord's Right to Assign.  Landlord's interest in this Lease may
be assigned to any mortgagee or trust deed beneficiary as additional
security.  Nothing in this Lease shall empower Tenant to do any act without
Landlord's prior consent which can, shall or may encumber the title of the owner
of all or any part of the Project or the Property.


19.4         Attornment by Tenant.  In the event of the cancellation or
termination of any or all ground or underlying leases affecting all or any part
of the Project or the Property in accordance with its terms or by the surrender
thereof, whether voluntary, involuntary or by operation of law, or by summary
proceedings, or in the event of any foreclosure of any or all mortgages or deeds
of trust encumbering the Project or the Property by trustee's sale, voluntary
agreement, deed in lieu of foreclosure, or by the commencement of any judicial
action seeking foreclosure, Tenant, at the request of the then landlord under
this Lease, shall attorn to and recognize (a) the ground or underlying lessor,
under the ground or underlying lease being terminated or canceled, and (b) the
beneficiary or purchaser at the foreclosure sale, as Tenant's landlord under
this Lease, and Tenant agrees to execute and deliver at any time upon request of
such ground or underlying lessor, beneficiary, purchaser, or their successors,
any instrument to further evidence such attornment.  Tenant hereby waives its
right, if any, to elect to terminate this Lease or to surrender possession of
the Premises in the event of any such ground or underlying lease cancellation or
termination or mortgage or deed of trust foreclosure.


19.5         Non-Disturbance.  Notwithstanding any of the provisions of this
Article 19 to the contrary, Tenant shall be allowed to occupy the Premises or
portions thereof, subject to the conditions of this Lease, and this Lease shall
remain in effect, until an Event of Default occurs, or until Tenant's rights are
modified because of an applicable eminent domain proceeding pursuant to Article
15, or because of the occurrence of applicable damage and destruction pursuant
to Article 14.  Landlord agrees to cause the lender(s) to which Tenant will or
has subordinated to provide a non-disturbance agreement in commercially
reasonable form.   No later than twenty (20) days after the date of full
execution of this Lease, Landlord agrees to provide to Tenant fully executed
commercially reasonable recognition and non-disturbance agreements from all
present Property and Building mortgagees, deed of trust holders and/or superior
lessors.

 
37

--------------------------------------------------------------------------------

 


ARTICLE 20 - RESERVED


ARTICLE 21 - HOLDING OVER


21.1         Surrender of Possession.  Tenant shall surrender, subject to the
provisions of Section 21.2 below, possession of the Premises immediately upon
the expiration of the Term or earlier termination of this Lease.  If Tenant
shall continue to occupy or possess the Premises after such expiration or
termination without the consent of Landlord, then unless Landlord and Tenant
have otherwise agreed in writing, Tenant shall be a tenant from
month-to-month.  All the terms, provisions and conditions of this Lease shall
apply to this month-to-month tenancy except that the monthly Base Rent shall be
as set forth in Section 21.2.


21.2         Tenant's Right to Hold Over.  Notwithstanding anything to the
contrary set forth above, Tenant shall have the right, upon the expiration of
the original Term or any Renewal Term, by giving written notice of such election
to Landlord not less than seven (7) months prior to the expiration of the
original Term or any Renewal Term, to hold over in the Premises (or any portion
thereof) for a period not to exceed eighteen (18) months (the “Extended Term”)
upon the same terms and conditions that were applicable to the Premises during
the last month of the Term of this Lease.  In the event Tenant continues to
occupy all or any portion of the Premises beyond the Extended Term, Tenant shall
pay Base Rent for the first ninety (90) days of such hold over period at a rate
equal to one hundred fifty percent (150%) of the then prevailing monthly rental
rate in effect as of the date of the expiration of the Extended Term and
Landlord shall have no right to any consequential damages.  From and after the
ninety-first (91st) day after the expiration of the Extended Term, Tenant shall
continue to pay Base Rent for the hold over period equal to one hundred fifty
percent (150%) of the monthly rental rate in effect as of the expiration of the
Extended Term, however, Landlord shall have the right to bring an action against
Tenant for consequential damages resulting from Tenant’s failure to vacate the
Premises.  In the event that Tenant holds over in the Premises (or any portion
thereof) pursuant to this provision, Tenant shall have the right to terminate
its tenancy, prior to the expiration of the Extended Term, on not less than
thirty (30) days' prior written notice to Landlord.


ARTICLE 22 - INSPECTIONS AND ACCESS


22.1         Entry by Landlord.  Upon reasonable prior notice except in case of
emergency or upon the requirement of any applicable governmental authority
(e.g., surprise inspection) or to supply normal and regular janitorial or
security services, in any of which events no such notice shall be required,
Landlord may enter the Premises at all reasonable hours for any reasonable
purpose when accompanied by an authorized representative of Tenant.  If Tenant
shall not be personally present to open and permit an entry into the Premises at
any time when such entry by Landlord is necessary due to a bona fide emergency,
Landlord may enter by means of a master key without liability to Tenant except
for any failure to exercise due care for Tenant's Personal Property, and without
affecting this Lease.  In any event, any such entry shall be accomplished as
expeditiously as reasonably possible and in a manner so as to cause as little
interference to Tenant as reasonably possible.


22.2         Secured Areas.  Notwithstanding anything to the contrary set forth
above, Tenant may designate certain areas of the Premises as “Secured Areas”
should Tenant require such areas for the purpose of securing certain valuable
property or confidential information.  Landlord may not enter such Secured Areas
except in the case of emergency or in the event of a Landlord inspection, in
which case Landlord shall provide Tenant with ten (10) days' prior written
notice of the specific date and time of such Landlord inspection.

 
38

--------------------------------------------------------------------------------

 


ARTICLE 23 - NAME OF PROJECT


As of the date of full execution of this Lease, the name of the Building is “One
Independence Center” and/or “101 Independence Center.”  Landlord shall not
change the name of the Building without the prior written consent of
Tenant.   In the event Tenant consents to a change in the name of the Building,
such name change shall be at Landlord’s sole cost and expense and Landlord shall
reimburse Tenant for reasonable and verified costs of replacing Tenant's
stationery and business cards.  Notwithstanding the foregoing, in no event may
Landlord elect to re-name the Building after another financial institution or
competitor of Tenant.  Costs for changes in the name of the Building shall not
be included among High-Rise Operating Expenses, Low-Rise Operating Expenses or
Revised Operating Expenses.


ARTICLE 24 - SURRENDER OF LEASE


The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation of this Lease, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of Tenant's interest in
any or all such subleases or subtenancies.  Provided, however, that any sublease
specifically consented to by Landlord or deemed consented to by Landlord in
accordance with Article 12 hereof shall survive and be automatically assigned to
Landlord as the prime Landlord thereunder.


ARTICLE 25 - WAIVER


The waiver by Landlord or Tenant of any term, covenant, agreement or condition
contained in this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other term, covenant, agreement, condition or
provision of this Lease, nor shall any custom or practice which may develop
between the parties in the administration of this Lease be construed to waive or
lessen the right of Landlord or Tenant to insist upon the performance by the
other in strict accordance with all of the terms, covenants, agreements,
conditions, and provisions of this Lease.  The subsequent acceptance by Landlord
of any payment owed by Tenant to Landlord under this Lease, or the payment of
Rent by Tenant, shall not be deemed to be a waiver of any preceding breach by
Tenant of any term, covenant, agreement, condition or provision of this Lease,
other than the failure of Tenant to make the specific payment so accepted by
Landlord, regardless of Landlord's or Tenant's knowledge of such preceding
breach at the time of the making or acceptance of such payment.


ARTICLE 26 - SALE BY LANDLORD


In the event Landlord shall sell, assign, convey or transfer all of its interest
in the Project and/or the Property, Tenant agrees to attorn to such transferee,
assignee or new Landlord, and upon consummation of such sale, conveyance or
transfer, Landlord shall automatically be freed and relieved from all liability
and obligations accruing or to be performed from and after the date of such
sale, transfer, or conveyance.


ARTICLE 27 - NO LIGHT AND AIR EASEMENT


Any diminution or shutting off of light or air by any structure which may be
erected on lands adjacent to or in the vicinity of the Building, Parking Garage
or Ivey’s Parking Deck shall not affect this Lease, abate any payment owed by
Tenant under this Lease or otherwise impose any liability on Landlord.

 
39

--------------------------------------------------------------------------------

 


ARTICLE 28 - FORCE MAJEURE


Any prevention, delay or stoppage caused by fire, earthquake, explosion, flood,
hurricane, the elements, or any other similar cause beyond the reasonable
control of the party from whom performance is required, or any of their
contractors; acts of God or the public enemy; actions, restrictions, limitations
or interference of governmental authorities or agents; war, invasion,
insurrection, rebellion; riots; strikes or lockouts, or inability to obtain
necessary materials, goods, equipment, services, utilities or labor shall excuse
the performance of such party for a period equal to the duration of such
prevention, delay or stoppage; provided, however, in no event shall financial
incapability excuse the performance of either party.


ARTICLE 29 - ESTOPPEL CERTIFICATES


Each party shall, at any time and from time to time upon request of the other
party, within thirty (30) days following notice of such request from the
requesting party, execute, acknowledge and deliver to the requesting party a
certificate (the “Estoppel Certificate”) in writing in the form of the attached
Exhibit J or in such commercially reasonable form as Landlord or Tenant or any
of their respective lenders, prospective purchasers, lien holders, assignees or
subtenants may deem appropriate; provided, however, if the Estoppel Certificate
requests information different than that being requested in the form of the
attached Exhibit J, then (a) the certifying party shall have forty-five (45)
days rather than the thirty (30) days set forth above in order to execute,
acknowledge and deliver such Estoppel Certificate and (b) the requesting party
shall reimburse the certifying party for all actual, reasonable and documented
costs [including without limitation attorneys' fees in an amount of up to Two
Hundred Fifty and 00/100 Dollars ($250.00) per request] incurred by the
certifying party in connection with the execution, acknowledgment and delivery
of such Estoppel Certificate.  For purposes of this Article 29, an Estoppel
Certificate shall not be deemed to be commercially reasonable if it amends or
modifies any of the provisions of this Lease or attempts to clarify them.  If
the certifying party fails to deliver the Estoppel Certificate within such
thirty (30) or forty-five (45) day period, as the case may be, the requesting
party shall so notify the certifying party and, if the certifying party does not
deliver the Estoppel Certificate within three (3) business days thereafter, the
certifying party's failure to do so shall automatically be deemed to establish
conclusively that this Lease is in full force and effect and has not been
modified except as may be represented by the requesting party, but shall not be
deemed to have cured any default under this Lease by the party failing to
provide the Estoppel Certificate.


ARTICLE 30 - RIGHT TO PERFORMANCE


Except as otherwise provided in this Lease, all covenants and agreements to be
performed by Landlord or Tenant under this Lease shall be performed by such
party at such party's sole cost and expense.


ARTICLE 31 - PARKING


31.1           General Parking.  Tenant shall be provided one (1) parking space
for each one thousand (1,000) square feet of Rentable Area in the Premises
(“Parking Spaces”), as expanded from time to time, effective as of the
Commencement Date of this Lease.  Tenant, and its authorized users (including
sublessees as set forth in Section 31.3 below), shall have access to the Parking
Garage and Ivey’s Parking Deck twenty-four (24) hours per day, seven (7) days
per week, three hundred sixty-five (365) days per year.

 
40

--------------------------------------------------------------------------------

 

31.2         Ivey’s Parking Spaces.  Of the total Parking Spaces to be made
available to Tenant, two hundred twenty-six (226) of those Parking Spaces shall
be located in the Ivey’s Parking Deck (“Ivey’s Parking Spaces”).  Landlord and
Tenant acknowledge that the aforesaid parking rights constitute the entirety of
the Ivey’s Parking Deck.  The charge to Tenant for the Ivey’s Parking Spaces
shall be $18,492.00 per month (“Ivey’s Parking Fee”), which includes a
management fee that is payable to the parking management company in the amount
of $500.00 per month.  Tenant shall pay the Ivey’s Parking Fee directly to the
parking management company; provided, however, that if Landlord pays the $500.00
per month parking management fee to the parking management company and provides
Tenant sufficient advanced notice and evidence thereof, Tenant shall reimburse
the $500.00 per month parking management fee to Landlord.  Landlord and Tenant
acknowledge that Central Parking currently manages the Ivey’s Parking Deck under
an agreement with Landlord.  Landlord agrees that it will not terminate, renew
or enter into any management agreement for the Ivey’s Parking Deck without
Tenant’s prior written approval.  Landlord further agrees that, upon thirty (30)
days notice from Tenant, Tenant shall have the right to take over the management
of the Ivey’s Parking Deck and Landlord shall, if Tenant desires, assign any
management agreement in effect at the time of such notice to Tenant.  Tenant
shall thereafter have the right to manage the Ivey’s Parking Deck at its sole
discretion.   Tenant shall have the right to limit and/or restrict access to
certain areas of the Ivey’s Parking Deck and to establish rules and regulations
governing the use of the Ivey’s Parking Deck.


31.3         Sublease of Ivey’s Parking Spaces.  Landlord agrees that Tenant
shall have the right to sublease all or any of the Ivey’s Parking Spaces,
without Landlord’s consent and Tenant shall be entitled to all profits
therefrom.  Tenant shall have the right to sublease the Ivey’s Parking Spaces
through the parking management company, at no additional charge to Tenant, and
shall notify the parking management company of the rates to be established for
individual parking spaces, said rates being subject to change from time to time,
and the fee to be charged for any access cards.  All parking fees received each
month by the parking management company for subleased Ivey’s Parking Spaces
shall be credited towards the Ivey’s Parking Fee.  In the event any fees
collected by the parking management company in a calendar month exceed the
Ivey’s Parking Fee, Tenant shall receive a credit for such excess fees against
the next monthly Ivey’s Parking Fee due, or in the event of expiration or
earlier termination of this Lease, such excess fees shall be immediately paid to
Tenant.  Any credit available on December 31 of each year, whether such credit
is cumulative or from the month of December only, shall be paid to Tenant no
later than January 31 of each year.  Landlord shall direct the parking
management company to cooperate and work with Tenant in order to facilitate the
above agreements and to provide Tenant a monthly invoice and detailed report,
which shall include, but not be limited to, the amount of Ivey’s Parking Spaces
subleased, the Tenant established rates, the amount of fees collected, the
amount of any credit applied towards the Ivey’s Parking Fee and the balance of
the Ivey’s Parking Fee due for such month.


31.4         Parking Garage Space.  The remaining Parking Spaces that are not
accounted for within the Ivey’s Parking Deck shall be located in the Parking
Garage (“Parking Garage Spaces”).  The rates for the Parking Garage Spaces shall
be $150.00 per month for a reserved space and $100.00 per month for an
unreserved space.  Landlord agrees that the aforesaid rates shall not change
without Tenant’s prior written approval.  Landlord may establish and require
payment of a reasonable fee, not to exceed Landlord’s actual cost therefor for
the issuance of replacement access cards.  Initial access cards shall be
provided at Landlord’s cost.


31.5         Alternate Parking.  If, during temporary periods of construction or
repair after the Commencement Date, Landlord is unable to provide sufficient
parking spaces in the Parking Garage and/or Ivey’s Parking Deck, Landlord shall
locate suitable alternative parking facilities within a two (2) block radius of
the Building, at Tenant’s cost, which shall not exceed the rates paid by Tenant
under this Article at the time of such interruption.  Any obligation of Tenant
to pay for the unavailable Parking Spaces in the Parking Garage and Ivey’s
Parking Deck shall cease for so long as Tenant and its employees, invitees,
assigns, and sublessees do not have the use of such Parking Spaces.

 
41

--------------------------------------------------------------------------------

 


ARTICLE 32 - SECURITY SERVICES


32.1         Landlord's Obligation to Furnish Security Services.  Tenant may
provide, or may cause Landlord to provide, twenty-four (24) hours per day, seven
(7) days per week, every day of the Year, on-site Building security equipment,
personnel, procedures and systems which are not less than security services
provided at other first class buildings in the Charlotte, North Carolina market
area and which are in full conformance with Tenant’s standards and requirements
as the same may be altered from time to time.  Upon request, and subject to a
reasonable waiting period based on applicable security personnel staffing,
Landlord's security guards shall, after Tenant’s normal business hours,
accompany any employee or visitor of Tenant from the Building to the Parking
Garage, Ivey’s Parking Deck and to any off-site parking located within one (1)
block of the Building.


32.2         Tenant's Right to Install Security System.  Tenant may establish or
install any automated and/or nonautomated security system or security personnel
in, on or about the Premises and/or Building in lieu of or in addition to
Landlord’s security equipment, including, without limitation, smoke detectors,
electronic security devices and auxiliary emergency electric power supplies, in
elevator lobbies or other locations within the Premises; and with the prior
approval of Landlord, which approval shall not be unreasonably withheld or
delayed, may install such additional safety and security systems as Tenant may
deem desirable in fire stairwells on floors containing portions of the Premises,
or other appropriate locations in the Building not contained within the
Premises.  Tenant shall have the right to utilize Building core shafts, columns
and other appropriate spaces for the installation and maintenance of such
security systems and the cables, conduits and other elements associated
therewith, provided such installations (other than terminal devices) are
concealed from view, and such installation and maintenance does not unreasonably
interfere with Landlord’s or any other tenant’s use or occupancy of the
Building.  Landlord agrees that it shall, at Tenant’s sole cost and expense,
make reasonable efforts to accommodate Tenant’s security strategy, including any
security strategy that may involve the Common Areas of the Building.  Landlord
and Tenant acknowledge that Tenant currently has additional security systems in
place on or about the Premises and the Building, including security
portals/terminal devices located in the lobby of the Building at the entrance to
the Low-Rise floors.  All existing security systems and security personnel are
hereby deemed approved by Landlord and Tenant shall have the right to continue
to maintain such existing security systems and security personnel.  All security
systems installed by Tenant shall be Tenant’s Personal Property and Tenant shall
have the right, but not the obligation, to remove Tenant’s security systems
(including portals/terminal devices) upon the expiration or earlier termination
of this Lease.  Tenant shall repair any material damage to the Premises and/or
Building as a result of Tenant’s removal of Tenant’s security systems.


ARTICLE 33 - NOTICES


All notices, requests, consents, approvals, payments in connection with this
Lease, or communications that either party desires or is required or permitted
to give or make to the other party under this Lease shall only be deemed to have
been given, made and delivered, when made or given in writing and personally
served, or deposited in the United States mail, certified or registered mail,
postage prepaid, or, sent by reputable overnight courier (e.g. Federal Express)
and addressed to the parties as follows:  If to Tenant, at the address(es) as
specified for Tenant in the definitions section of this Lease, or to such other
place as Tenant may from time to time designate in a notice to Landlord given in
the manner set forth in this Article 33; if to Landlord, at the address(es)
specified for Landlord in the definitions section of this Lease or to such other
places as Landlord may from time to time designate in a notice to Tenant given
in the manner set forth in this Article 33.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE 34 - SIGNAGE AND BUILDING IDENTITY
 
34.1         Current/Existing Signage.   Tenant shall have the right to keep in
place, repair, maintain and replace all signs of Tenant currently in place on or
about the Premises and/or the Project.


34.2         Exterior Signage.  So long as Tenant is in possession of at least
five percent (5%) of the net rentable area of the Building, or shall operate a
retail bank within the Building, Tenant shall have the right, but not the
obligation, to install, repair and maintain Tenant’s standard signage on the
exterior of the Building, so long as it complies with Applicable Laws. Landlord
shall, using Landlord's good faith and duly diligent efforts, cooperate with
Tenant in obtaining the proper governmental approvals and permits for Tenant’s
signage.  Landlord agrees not to allow any other office tenants of the Building
exterior or monument signage and shall not grant signage rights to any other
tenant or user of the Project that would materially interfere with the
visibility of Tenant's sign.


34.3         Building Directory.  Landlord and Tenant acknowledge that Landlord
currently provides and maintains a Building directory in the lobby of the
Building for all tenants of the Building.  Landlord shall continue to provide
and maintain such directory and the space allocated to Tenant shall remain at
least equal to Tenant’s existing allocation upon the Commencement Date of this
Lease.  In the event Landlord erects any additional directories (including any
monitor directories) as a part of the Project, which are made available to
tenants of the Building, then Tenant shall be entitled to the same rights
provided to other tenants of the Building.  Building directories shall be
provided at Landlord’s cost and there shall be no charge to Tenant.


34.4         Name Change.  If Tenant changes its name at any time, Tenant shall
have the right to make such changes to its signage as necessary to reflect the
changed name, and may modify or change existing signs to do so.


ARTICLE 35 – FIBER OPTICS CONDUIT


Pursuant to a letter agreement between Cousins Properties Incorporated and
Tenant’s predecessor in interest, NationsBank, N.A., dated July 24, 1997, Tenant
has previously installed a cable tray/conduit system in the Building running
along the ceiling of the Parking Garage to the Ivey’s Parking Deck, which
carries copper and fiber optic cables providing voice and data connectivity from
Tenant’s system housed in the Premises to Tenant’s space in the IJL Financial
Center (“Fiber Optics System”).  Landlord agrees that Tenant shall have the
right to keep the Fiber Optics System in place.  Tenant shall also have the
right to maintain, repair and replace the Fiber Optics System as
necessary.  Landlord agrees that the Fiber Optics System is Tenant’s Personal
Property and Tenant shall have the right to remove the Fiber Optics System upon
the expiration or earlier termination of this Lease provided Tenant repairs any
material damage caused thereby.  Tenant agrees to hold Landlord harmless against
any and all liability, loss or damage or expense arising from the installation,
use or maintenance of the Fiber Optics System, unless such loss or damage or
expense is due to Landlord’s negligence.


ARTICLE 36 - ROOF RIGHTS


36.1             Right to Install Communications Equipment.  During the Term of
this Lease (as it may be extended), Tenant shall have the right at no additional
cost, to use Tenant’s Pro-rata Share of the roof to install and maintain, on the
roof of the Building and/or the Ivey’s Parking Deck, satellite dishes,
television or communications antennas or facilities, related receiving or
transmitting equipment, related cable connections and any and all other related
equipment (collectively, “Communications Equipment”) required in connection with
Tenant's communications and data transmission network.  Landlord agrees that
Tenant shall have the right to continue to operate and maintain any existing
Communications Equipment of Tenant currently in place on or about the Project
and that such Communications Equipment shall be deemed consented to by
Landlord.  Tenant shall have the right to add additional Communications
Equipment, not to exceed Tenant’s Pro-rata Share of the roof, in locations
mutually acceptable to both Landlord and Tenant.  Tenant may also use the
Building's risers, conduits and towers, subject to reasonable space limitations
and Landlord's requirements for use of such areas, for purposes of installing
cabling from the Communications Equipment to the Premises in the interior of the
Building. Tenant may license, assign or sublet without Landlord’s consent the
right to use any of such Communications Equipment or roof space, whether or not
in conjunction with any sublease or assignment regarding the Premises.

 
43

--------------------------------------------------------------------------------

 


36.2         Right of Use.  Landlord shall have the right to use the remainder
of the roof for any purpose including permitting other tenants in the Building
to lease space on the roof provided that (i) Tenant continues to have reasonable
access to the Communications Equipment, and (ii) any other equipment installed
on the roof pursuant to leases or other agreements entered into after the
Commencement Date of this Lease will not block the ability of the Communications
Equipment to receive signals.  Tenant further agrees to install, maintain and
use any additional Communications Equipment after the Commencement Date of this
Lease in a manner which will not interfere with other antennas or other rooftop
telecommunications equipment present on the roof after the Commencement Date or
otherwise operated pursuant to leases or agreements entered into prior to the
Commencement Date hereof.


36.3         Rooftop HVAC.  Landlord agrees that Tenant shall have the right to
continue to operate and maintain any existing HVAC equipment and all related
equipment of Tenant currently in place on the roof of the Building in order to
accommodate Tenant’s excess HVAC requirements (collectively, “HVAC Unit”).


36.4         Installation, Maintenance, Operation and Removal of Communications
Equipment and HVAC Unit.  Tenant shall install and maintain the Communications
Equipment and HVAC Unit at its expense.  Tenant shall have access to the
Communications Equipment and HVAC Unit at all times, subject to any reasonable
restrictions of Landlord.  Any installation and maintenance of Communications
Equipment and HVAC Unit shall be completed in a workmanlike manner and in
accordance with all  Applicable Laws.  Tenant shall be permitted to alter its
Communications Equipment and HVAC Unit in connection with technological upgrades
from time to time.  Tenant shall pay for any and all costs and expenses in
connection with the installation, maintenance, use and removal of the
Communications Equipment and the HVAC Unit, including without limitation any and
all costs related to ensuring that Landlord's roof warranties for the Building
are not terminated, negated in any way by any of such installations or by
Tenant's applicable repair and maintenance of such facilities, but in no event
shall Tenant be obligated to pay Landlord any rental or license fees for any
area(s) on which the Communications Equipment and the HVAC Unit shall be
located.  Furthermore, Tenant shall, at its sole and absolute discretion when it
deems it as necessary or appropriate to do so, repair and maintain the
Communications Equipment and the HVAC Unit.  No portion of the roof space shall
be included in or designated as rentable area.


ARTICLE 37 - SECURITY DEPOSIT


Tenant in recognition of its financial standing and reputation, shall not be
obligated to provide a security deposit.


ARTICLE 38 - MISCELLANEOUS


38.1         Authorization to Sign Lease.  If Tenant or Landlord is a
corporation, each individual executing this Lease on behalf of such party
represents and warrants that he/she is duly authorized to execute and deliver
this Lease on behalf of such party.  If such party is a partnership or trust,
each individual executing this Lease on behalf of such party represents and
warrants that he/she is duly authorized to execute and deliver this Lease on
behalf of such party in accordance with the terms of such entity's partnership
agreement or trust agreement, respectively.

 
44

--------------------------------------------------------------------------------

 


38.2         Entire Agreement.  It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease.  This Lease, and
the exhibits and schedules attached hereto, contain all of the terms, covenants,
conditions, warranties and agreements of the parties relating in any manner to
the rental, use and occupancy of the Premises and shall be considered to be the
only agreements between the parties hereto and their representatives and
agents.  None of the terms, covenants, conditions or provisions of this Lease
can be modified, deleted or added to except in writing signed by the parties
hereto.  All negotiations and oral agreements acceptable to both parties have
been merged into and are included herein.  There are no other representations or
warranties between the parties, and all reliance with respect to representations
is based totally upon the representations and agreements contained in this
Lease.


38.3         Severability.  The illegality, invalidity or unenforceability of
any term, condition, or provision of this Lease shall in no way impair or
invalidate any other term, provision or condition of this Lease, and all such
other terms, provisions and conditions shall remain in full force and effect.


38.4         Gender and Headings.  The words “Landlord” and “Tenant” as used
herein shall include the plural as well as the singular and, when appropriate,
shall refer to action taken by or on behalf of Landlord or Tenant by their
respective employees, agents, or authorized representatives.  Words in masculine
gender include the feminine and neuter. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several.  The
section and article headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part
hereof.  Subject to the provisions of Articles 12 and 26, and except as
otherwise provided to the contrary in this Lease, the terms, conditions and
agreements of this Lease shall apply to and bind the heirs, successors, legal
representatives and permitted assigns of the parties hereto.  This Lease shall
be governed by and construed pursuant to the laws of the State of North
Carolina.


38.5         Exhibits.  Exhibits “A,” “B,” “C,” “D,” “E,” “F,” “G,” “H,” “I,”
“J,” “K,” “L,” and “M” attached to this Lease, are hereby incorporated by this
reference and made a part of this Lease.


38.6         UPS Generator.  Landlord agrees that Tenant shall have the right to
continue to operate and maintain Tenant’s UPS generator (including any related
equipment) currently located in the Building and shall have free access thereto
at all times.


38.7         Quiet Enjoyment.  Landlord covenants and agrees that Tenant, upon
making all of Tenant's payments as and when due under this Lease, and upon
performing, observing and keeping the covenants, agreements and conditions of
this Lease on its part to be kept, shall peaceably and quietly hold, occupy and
enjoy the Premises during the Term of this Lease without hindrance or
molestation from Landlord subject to the terms and provisions of this Lease.


38.8         No Recordation.  Landlord and Tenant agree that in no event and
under no circumstances shall this Lease be recorded by Tenant, but at Tenant’s
election, the Memorandum of Lease attached hereto as Exhibit M may be recorded,
and Tenant shall also have the right to grant to its subtenants or assignees the
right to record a Memorandum referencing such sublease or assignment.

 
45

--------------------------------------------------------------------------------

 


38.9         Cumulative Remedies.  No remedy or election provided, allowed or
given by any provision of this Lease shall be deemed exclusive unless so
indicated, but shall, whenever possible, be cumulative with all other remedies
in law or equity.


38.10       Brokers.  Landlord and Tenant hereby indemnify and hold each other
harmless against any loss, claim, expense or liability with respect to any
commissions or brokerage fees claimed on account of the execution and/or renewal
of this Lease due to any action of the indemnifying party. Landlord hereby
agrees to pay any commissions owed to Broker in accordance with a separate
written agreement between Landlord and Broker; provided, however, that Broker's
right to such commissions shall vest only upon full execution of this Lease by
both parties.  No commission shall be due if, for any reason, this Lease
transaction contemplated hereunder is not consummated.


38.11       Hazardous Materials.  Tenant and Landlord shall each comply with all
Applicable Laws relating to industrial hygiene and environmental conditions on,
under or about the Building including, but not limited to, soil and ground water
conditions.  Without limiting the generality of the foregoing, Tenant and
Landlord shall not transport, use, store, maintain, generate, manufacture,
handle, dispose, release or discharge any “Hazardous Material” (as defined and
interpreted in the Applicable Laws in effect as of the date of this Lease) upon
or about the Building, nor permit their respective employees, agents, invitees
or contractors to engage in such activities upon or about the
Building.  However, the foregoing provisions shall not prohibit the
transportation to and from, and the use, storage, maintenance and handling
within, the Premises by Tenant of substances customarily used in connection with
normal office use provided:  (a) such substances shall be used and maintained
only in such quantities as are reasonably necessary for the permitted use of the
Premises  and strictly in accordance with Applicable Laws and the manufacturer's
instructions therefore, (b) such substances shall not be disposed of, released
or discharged on the Building, and shall be transported to and from the Premises
in compliance with all Applicable Laws, and as Landlord shall reasonably
require, (c) if any Applicable Law or Landlord's trash removal contractor
requires that any such substances be disposed of separately from ordinary trash,
Tenant shall make arrangements at Tenant's expense for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and approval by Landlord), and shall ensure that disposal
occurs frequently enough to prevent unnecessary storage of such substances in
the Premises, and (d)any remaining such substances shall be completely, properly
and lawfully removed from the Building upon expiration or earlier termination of
this Lease.


38.12       Concierge.  Landlord agrees to maintain concierge services for the
benefit of all tenants in the Building, comparable to concierge services
provided in other first class building in Uptown Charlotte.   Landlord’s cost
for such services shall be included in operating expenses for the Building and
Tenant shall pay Tenant’s Pro-rata Share thereof as part of High-Rise Operating
Expenses, Low-Rise Operating Expenses or Revised Operating Expenses, as
applicable.


38.13       Consent/Duty to Act Reasonably.  Except for any references to the
terms “sole” or “absolute”, any time the consent of Landlord or Tenant is
required, such consent shall not be unreasonably withheld, conditioned or
delayed.  Whenever this Lease grants Landlord or Tenant the right to take
action, exercise discretion, establish rules and regulations or make allocations
or other determinations (other than decisions to exercise expansion,
contraction, cancellation, termination or renewal options), Landlord and Tenant
shall act reasonably and in good faith and take no action which might result in
the frustration of the reasonable expectations of a sophisticated tenant or
landlord concerning the benefits to be enjoyed under this Lease.


38.14       Tenant’s Right to Purchase the Building.  During the initial Term of
this Lease, Tenant shall have a right to purchase the Building in accordance
with the terms and conditions set forth in Exhibit K attached hereto and
incorporated herein.  During any exercised Renewal Term, Tenant shall have a
right of first refusal to purchase the Building in accordance with the terms and
conditions set forth in Exhibit K attached hereto and incorporated herein.

 
46

--------------------------------------------------------------------------------

 


38.15  Survivability.  The parties agree that the appropriate provisions of this
Lease will be deemed to survive and continue to remain in effect to the extent
necessary to allow Landlord and/or Tenant to enforce rights accruing prior to,
and attributable to the period of time, prior to the expiration or termination
of this Lease.


38.16  Reserved.


38.17  Covenants and Agreements.  The failure of Landlord or Tenant to insist in
any instance on the strict keeping, observance or performance of any covenant or
agreement contained in this Lease, or the exercise of any election contained in
this Lease, shall not be construed as a waiver or relinquishment for the future
of such covenant or agreement, but the same shall continue and remain in full
force and effect.


38.18  Interest on Past Due Obligations.  Except with respect to the late
payment of Rent (which shall be governed by the provisions of Section 3.6),
whenever one party is obligated pursuant to this Lease to make a payment to the
other party, if such payment is not paid when due, then the party who does not
make such payment when due shall pay interest at the Contract Rate to the party
on the unpaid amount from the date such amount was due until the date such
amount is paid.


38.19  When Payment Is Due.  Whenever in this Lease a payment is required to be
made by one party to the other, but a specific date for payment is not set forth
or a specific number of days within which payment is to be made is not set
forth, or the words “immediately,” “promptly” and/or “on demand,” or the
equivalent, are used to specify when such payment is due, then such payment
shall be due thirty (30) days after the party which is entitled to such payment
sends written notice to the other party demanding payment.


38.20  Reserved.


38.21  Time is of the Essence.  The time for the performance of all of the
covenants, conditions and agreements of this Lease is of the essence of this
Lease.


IN WITNESS WHEREOF, the parties have executed this Lease as of the last date set
forth below, acknowledged that each party has carefully read each and every
provision of this Lease, that each party has freely entered into this Lease of
its own free will and volition, and that the terms, conditions and provisions of
this Lease are commercially reasonable as of the date of execution.


TENANT:


BANK OF AMERICA, NATIONAL ASSOCIATION,
a national banking association


By:
 
Name:  
 
Title:
     
ATTEST:
   
By:
 


 
47

--------------------------------------------------------------------------------

 


Its ____________________ Secretary


[SEAL]


LANDLORD:
       
FIRST STATES INVESTORS 104, LLC,
 
a Delaware limited liability company [SEAL]
       
By:
 
[SEAL]
Name:
 
 
Title:
 
 


 
48

--------------------------------------------------------------------------------

 
 
[ex10-43_exapg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg07.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg08.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg09.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg10.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-43_exapg11.jpg]
 

--------------------------------------------------------------------------------


 
EXHIBIT “B”


OPTIONS TO EXTEND


1.           Notice and Exercise.  Provided no default by Tenant shall have
occurred and be continuing under this Lease beyond any applicable cure periods,
Tenant is hereby granted the option to extend the Term of this Lease for four
(4) consecutive, additional terms of five (5) Years each (each, a “Renewal
Term”) on the same terms and conditions (except as provided in this Exhibit) as
contained in the other provisions of this Lease.  Landlord shall provide Tenant
a written reminder notice (“Reminder Notice”) of each upcoming Renewal Term no
earlier than twenty-four (24) months prior to the expiration of the initial
Lease Term or each Renewal Term, as applicable.  Tenant’s renewal option shall
be exercised by delivery of written notice (the “Renewal Notice”) to Landlord
prior to the later to occur of (i) the date that is six (6) months prior to the
scheduled expiration of the initial Term or any Renewal Term, as applicable; or
(ii) the date that is six (6) months after Tenant’s receipt of the Reminder
Notice.


2.           Renewal Term Base Rent.  The Base Rent for each five (5) Year
Renewal Term shall be the lesser of (i) 95% of the then prevailing Fair Market
Value Rental Rate, as agreed upon by Landlord and Tenant not later than the date
which is three (3) months after Landlord’s receipt of Tenant’s Renewal Notice,
or (ii) an amount equal to 1.25% of the Base Rent in effect for the immediately
preceding Lease Year, rounded to the nearest cent.  For each Year of a Renewal
Term subsequent to the first Year of said Renewal Term, Net Base Rent shall
increase by one and one fourth percent (1.25%) annually in accordance with
Section 3.3 of this Lease.


3.           Determination of Fair Market Value Rental Rate.  If Landlord and
Tenant cannot agree upon the Fair Market Value Rental Rate by the date which is
three (3) months prior to the commencement of any Renewal Term to which this
section is applicable, then within ten (10) days after that date each party
shall appoint and employ, at its cost, a real estate appraiser (who shall be a
member of the American Institute of Real Estate Appraisers (MAI) with at least
ten (10) Years of full-time commercial appraisal experience in the metropolitan
area in which the Building is located) to appraise and establish the Fair Market
Value Rental Rate.  The two appraisers, thus appointed, shall meet promptly and
attempt to agree upon and designate a third appraiser meeting the qualifications
set forth above within ten (10) days after the last of the two appraisers were
appointed.  If they are unable to agree on the third appraiser, either of the
parties, after giving five (5) days notice to the other, may apply to the
appropriate court of the County in which the Building is located for the
selection of a third appraiser meeting the qualifications stated above.  Each of
the parties shall bear one-half (1/2) of the cost of the appointment of the
third appraiser and the third appraiser’s fee.  All of the appraisers so
selected shall be instructed to determine value taking into account all of the
criteria listed under the definition of Fair Market Value Rental Rate at the
beginning of this Lease.  Within thirty (30) days after the selection of the
third appraiser, a majority of the appraisers shall agree upon the Fair Market
Value Rental Rate.  If a majority of the appraisers are unable to agree within
the stipulated time, then each appraiser shall render his separate appraisal
within such time, and the three appraisals shall be averaged in order to
establish such rate; provided, however, if the low appraisal and/or the high
appraisal are more than ten percent (10%) lower and/or higher than the middle
appraisal, the low appraisal and/or the high appraisal shall be disregarded.  If
only one appraisal is disregarded, the remaining two appraisals shall be
averaged in order to establish such rate.  If both the low appraisal and the
high appraisal are disregarded, the middle appraisal shall establish such
rate.  After the Fair Market Value Rental Rate has been established, the
appraisers shall immediately notify the parties in writing, and the Base Rent
shall then be determined in accordance with Paragraph 2 above.

 
Page - 1 -

--------------------------------------------------------------------------------

 


4.           Amendment.  The leasing of the Premises by Landlord to Tenant
during a Renewal Term shall be upon all terms and conditions set forth in this
Lease, except as expressly modified by this Exhibit.  At either party’s request,
the other party shall execute an amendment to this Lease reflecting the leasing
of the Premises for the Renewal Term in accordance with the foregoing.

 
Page - 2 -

--------------------------------------------------------------------------------

 

EXHIBIT “C”


OPTION TO CONTRACT


During the Term of this Lease, including any Renewal Terms exercised by Tenant
(except that this Option to Contract shall not be available during the first
three (3) Lease Years of the initial Term or the first two (2) Lease Years of
any Renewal Term exercised by Tenant, as hereinafter provided), Tenant may, at
its election, cancel this Lease as to not more than 104,000 square feet of
Rentable Area, which shall be in full floor increments except where Tenant’s
Premises includes only a partial floor (as set forth below), selected by Tenant
in accordance with and as provided in this Exhibit.  Tenant shall provide
Landlord written notice of cancellation not less than nine (9) months prior to
the effective date of such contraction if less than 42,000 of Rentable Area in
any twelve (12) month period, otherwise not less than eighteen (18) months prior
to the effective date of the cancellation of this Lease, and Tenant shall
specify in its cancellation notice the specific floor or floors of the Premises
to which such cancellation is effective and the effective date of such
cancellation, which effective date shall be the last day of a calendar month on
or after the third anniversary of the Rent Commencement Date.  Such cancellation
right must be exercised only in full floor increments, except that if the
cancellation is as to space on a floor partially leased by Tenant, then Tenant
may cancel this Lease as to the entire area on such floor partially leased by
Tenant.  If Tenant first exercises this right as to a minimum of a full floor,
it may thereafter exercise this right by giving a separate cancellation notice,
but such subsequent exercise must also be as to a full floor(s) of the Premises
(except where Tenant’s Premises includes only a partial floor) and such floor(s)
must be contiguous to a floor as to which the cancellation right was previously
exercised.  Tenant may not exercise its rights under this Exhibit if an event of
default exists beyond applicable notice and cure periods (whether at the time a
cancellation notice is given or on the date the cancellation would be
effective).   Tenant may not exercise its rights under this Exhibit if the
effective date of such cancellation shall occur during the first three (3) Years
of the initial Term or the first two (2) Years of any Renewal Term.  If Tenant
exercises its rights under this Exhibit, then upon the effective date of the
cancellation, the area in question shall be deleted from this Lease, Tenant
shall vacate and surrender such area in question in accordance with Article 21.1
of this Lease, and the Rentable Area of the Premises and Rent shall be
appropriately adjusted to reflect the new area of the Premises.  Landlord and
Tenant shall execute an amendment to this Lease reflecting such deletion and
adjustment.
 
 
Page - 3 -

--------------------------------------------------------------------------------

 

EXHIBIT “D”


RIGHT OF FIRST OFFER TO LEASE SPACE


During the Term of this Lease, including any Renewal Term, if space (the “ROFO
Space”) becomes (or will become) available within the Building, Landlord will
offer same to Tenant prior to offering it to other Building tenants or the
market, pursuant to the following procedures:  On or about January 15 and June
15 of each Lease Year, Landlord will provide Tenant with a written notice
specifying the amount of ROFO Space that is or is projected to become available,
the date of availability, and the proposed rental rate, which shall be the
lesser of (i) the Fair Market Value Rental Rate or (ii) the existing Rental Rate
under this Lease.  Additionally, if any ROFO Space becomes available at any
other time, Landlord shall promptly provide a written notice to Tenant.  Upon
learning of the availability and the anticipated delivery date of such ROFO
Space, Tenant shall have thirty (30) calendar days from receipt of Landlord’s
written notice, to elect by written notice to lease all or a portion of such
space for the remaining Term of this Lease (including any Renewal Term if Tenant
exercises its option to extend the Term for a Renewal Term).  Provided, however,
that in the event Tenant elects to lease only a portion of the ROFO Space,
Tenant shall state in its written notice the approximate amount of such ROFO
Space that Tenant elects to lease, whereupon Landlord shall promptly designate
the exact location, size and configuration of the space to be leased by Tenant,
provided that such space so designated by Landlord shall, to the extent
possible, be internally contiguous and contiguous to other space leased by
Tenant, shall be of a size which is reasonably close to the size of the space
requested by Tenant, and shall consist of a commercially reasonable rental
configuration (and with the remaining portion of the ROFO Space not designated
by Landlord consisting of a commercially reasonable rental configuration).  If
Tenant shall have failed within thirty (30) calendar days of the date of receipt
of such notice to notify Landlord of Tenant’s election to lease all or a portion
of the ROFO Space, Landlord shall have the right to offer such ROFO Space to
third parties; provided, however, that the rights of Tenant in such ROFO Space
shall never expire.  If Tenant shall notify Landlord within such time period of
Tenant’s election to lease such ROFO Space, then such ROFO Space (or the
applicable portion thereof) shall be leased to Tenant by Landlord pursuant to
all terms and conditions of this Lease except that:


(a)          Tenant shall have no such right to lease the ROFO Space or any
portion thereof if a default of Tenant is in existence beyond applicable notice
and cure periods;


(b)           Tenant’s right to lease all or any portion of the ROFO Space shall
be subject to (i) any renewal and expansion rights held by existing tenants of
the Building under executed leases as of August 1, 2004 (which such rights are
enumerated on Exhibit D-1), and (ii) Landlord’s right to renew or extend any
lease of space with the then existing tenant of such space, provided that such
renewal or extension with the then existing tenant of such space is effectuated
before Tenant shall exercise its right under this Exhibit to lease such ROFO
Space;


(c)          The Base Rent for the ROFO Space leased by Tenant shall be as set
forth in Paragraph 1 hereof.

 
Page - 4 -

--------------------------------------------------------------------------------

 


The right of first offer set forth in this Exhibit D is intended to be a
continuing right.  If Tenant elects not to exercise its rights hereunder with
respect to a particular ROFO Space, and such ROFO Space or a portion thereof
becomes available again at a later date, then Tenant shall again have a right of
first offer with respect to such space in accordance with this Exhibit D.  If
Tenant notifies Landlord of its exercise of this option pursuant to the
provisions of this Exhibit D, Landlord shall make the applicable ROFO Space
available for the commencement of construction of Tenant Improvements therein
(or if demolition of previous tenant improvements is first required, for the
demolition thereof) promptly after Landlord shall recover full and exclusive
possession of the applicable ROFO Space.  All tenant improvements in all
portions of the ROFO Space shall be delivered to and accepted by Tenant in an
“as is” condition and Tenant shall not be entitled to any allowance or payment
from Landlord for the improvement of such ROFO Space.  The date upon which
Monthly Base Rent for the applicable ROFO Space shall commence shall be the
earlier to occur of (i) the date which is one hundred fifty (150) days after
Landlord shall make the applicable ROFO Space available to Tenant, or (ii) the
date that Tenant shall occupy any portion of the applicable ROFO Space for
business purposes.

 
Page - 5 -

--------------------------------------------------------------------------------

 

 
[ex10-43_exd1pg01.jpg]
 
 
Page - 6 -

--------------------------------------------------------------------------------

 

EXHIBIT “E”


HIGH-RISE OPERATING EXPENSES


“High-Rise Operating Expenses” shall mean all costs, expenses, Taxes and
disbursements of every kind and nature which Landlord shall pay or become
obligated to pay in connection with the management, operation, maintenance,
replacement and repair of all Building improvements and land comprising the
Project and of the personal property, fixtures, machinery, equipment, systems
and apparatus located in or used in connection therewith.  High-Rise Operating
Expenses shall not include the following:  costs of improvement of the Premises
and the premises of other tenants of the Building; charges for depreciation of
the Building and improvements comprising the Project; interest and principal
payments on mortgages; ground rental payments; real estate brokerage and leasing
commissions; salaries and other compensation of executive officers of the
Manager senior to the individual Building or Project Manager; any expenditures
for which Landlord has been reimbursed (other than pursuant to proration of
High-Rise Operating Expenses, rent adjustment and escalation provisions provided
in leases); capital improvements to the Project except with respect to the costs
associated with capital improvements installed by Landlord for the purpose of
reducing High-Rise Operating Expenses and then only the annual straight line
amortization of such costs over the useful life thereof.  The following further
reflects the costs and expenses included in, and excluded from, “High-Rise
Operating Expenses”:


A.           The term “High-Rise Operating Expenses” as defined above, includes,
but is not limited to, the following costs and expenses as they may be incurred
by Landlord in the maintenance, operation and management of the Building:


1.           The cost of all salaries and wages (including any payments for
social security, unemployment, welfare and other fringe benefits), and
associated payroll and similar taxes and insurance, of persons employed by
Landlord as security guards, janitors, carpenters, painters, laborers, and other
maintenance and upkeep personnel.  The cost of the property manager and its
administrative staff, including salary and related costs and the management
fees.


2.           The cost of all paper products for the break-rooms, materials,
supplies, tools, and equipment (including restroom supplies, fluorescent and
incandescent lamps, filters, cleaning supplies, and maintenance and repair
items) purchased or leased by Landlord.


3.           The cost of all services furnished by third-parties with respect to
the maintenance, operating, and management of the Building, including, but not
limited to, cleaning, security, audit, legal, and maintenance services
(including electrical, plumbing, mechanical and elevator maintenance).


4.           The cost of all electricity, water, sewerage, telephone, and other
utilities.


5.           The cost of all insurance premiums, including all-risk package
policy and rental interruption insurance, maintained with respect to the
ownership and operation of the Building and its contents.


6.           The cost of all ad valorem and similar taxes and assessments
imposed with respect to the ownership and operation of the Building and that
part of the Property associated with the Building.


7.           The cost of all permits, fees, and bonds and security deposits.

 
Page - 7 -

--------------------------------------------------------------------------------

 


8.           The cost of special projects, such as renovating or replacing
equipment, machinery, fixtures, partitions, floor covering, blinds, doors,
hardware, light fixtures, and other improvements in, or forming a part of, the
Building, whether or not such costs are considered capital expenditures.


B.           The term “High-Rise Operating Expenses” as defined above, excludes,
the following costs:


1.           All costs directly and solely attributable to the ownership,
operation and management of the Ivey’s Parking Deck, the Parking Garage, and
related driveways and tunnels for ingress and egress.


2.           All costs incurred for the repair, maintenance, and replacement of
furniture, fixtures, furnishings, equipment, safes, floor and wall coverings,
partitions, lighting and other property and improvements furnished and paid for
by tenants (including Tenant), which work is not required of Landlord under this
Lease or under similar leases with other tenants.


3.           All costs incurred in the performance of special work (not required
under this Lease or under similar leases with other tenants) for the sole
benefit of tenants (including Tenant) such as, but not limited to, hauling
supplies, constructing shelves or other improvements, hanging pictures, and
moving furniture.


4.           All ad valorem taxes imposed upon and attributable to the Ivey’s
Parking Deck.


5.           All franchise, gross receipts and income taxes.


6.           The amount of all discounts for prompt payment reasonably available
to, but not taken by, Landlord.


7.           The reasonably estimated cost of electric power for requirements
above normal, including, but not limited to, electricity for air conditioning
and dehumidification equipment for computer areas, and power equipment for
antennae, to the extent that such cost exceeds the cost of electric power for
ordinary uses of the type described in Exhibit I of this Lease.


8.           The reasonably estimated cost of electric power, heating,
ventilating and air-conditioning, and other utilities or services attributable
to repeated use of tenant spaces in the Building in excess of 190 working hours
per month (excluding scheduled lunch periods.)


9.           The cost of special (i.e. above Building standard) cleaning
services, utilities (except chilled water) and garbage removal for any
restaurant in the Building.


10.         The cost of repairs or other work occasioned by fire, windstorm or
other casualty, the costs of which are reimbursed to Landlord by insurers (or
would have been so reimbursed to Landlord if Landlord had been in full
compliance with the insurance provisions of this Lease) or by governmental
authorities in eminent domain or by others.


11.         Leasing commissions, broker fees, legal fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants, or prospective tenants or other
occupants of the Building.
 
 
Page - 8 -

--------------------------------------------------------------------------------

 

12.           Costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants or other occupants in the Building or vacant
space in the Building (including without limitation any allowances or
inducements made to any tenants or other occupants).


13.           Costs of correcting major defects in the construction of the
Building (including latent defects in the Building) or in the Building
equipment, except that for the purposes of this subparagraph, conditions (not
occasioned by construction defects) resulting from general maintenance and
repair (including painting of Common Areas, replacement of carpet in elevator
lobbies and the like, even though capital for accounting purposes) and ordinary
wear and tear and use shall not be deemed defects.


14.           Landlord’s costs of electricity and other utilities and services
furnished to tenants for which Landlord is entitled to be reimbursed by tenants
(whether or not actually collected by Landlord) as a separate additional charge
or rental (other than through payment of the tenant’s proportionate share of
High-Rise Operating Expenses).


15.           Amortization (except as set forth above) and depreciation.


16.           Expenses in connection with services or other benefits of a type
which are not Building standard but which are provided specifically to another
tenant or occupant.


17.           Costs incurred due to the violation by Landlord or any tenant or
other person of the terms and conditions of any lease or other agreement
pertaining to the Building or of any applicable legal requirement, building
code, regulation or law as existing at the execution of this Lease or incurred
due to the Building being in violation of any such legal requirements, building
code, regulation or law or costs incurred due to acts of any tenant causing an
increase in the rate of insurance on the Building or its contents.


18.           Overhead and profit increment paid to subsidiaries or affiliates
of Landlord or its partners for services on or to the Building, to the extent
that the costs of such services exceed competitive costs for such services
rendered by persons or entities of similar skill, competence and experience,
other than a subsidiary or affiliate of Landlord or its partners.


19.           Principal and interest on any debt or rental under any ground or
underlying leases or lease.


20.           The costs of Landlord’s general overhead and general
administrative expenses, which would not be chargeable to operating expenses of
the Building in accordance with generally accepted cash basis accounting
principles, consistently applied.


21.           Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord (this exclusion does not apply to
concierge services).


22.           Any cost or expense to the extent Landlord is reimbursed or such
cost or expense is reimbursable by any tenant (including Tenant), insurer or
other person (other than through payment of its proportionate share of High-Rise
Operating Expenses) or for which any tenant (including Tenant) pays third
persons.

 
Page - 9 -

--------------------------------------------------------------------------------

 


23.           Costs incurred in installing, operating and maintaining any
specialty facility such as broadcasting facilities (other than the Building’s
music system and life support and security system), luncheon club.


24.           Any expenses relating to any off-site parking facility.


25.           Any fines or penalties imposed against Landlord.


26.           Any expenses relating to repairs or replacements of the foundation
or other structural components of the Building.

 
Page - 10 -

--------------------------------------------------------------------------------

 

EXHIBIT “F”


LOW-RISE OPERATING EXPENSES


“Low-Rise Operating Expenses” shall mean, for any Calendar Year, the sum of (i)
all expenses, costs and disbursements (net of discounts and refunds) of every
kind and nature which Landlord shall pay because of or in connection with the
ownership, management, operation, maintenance and insurance of the Building,
grounds and Property on which it is situated, except the following:  Costs of
alterations of all rentable premises; real estate brokers’ leasing commissions;
cost of Landlord’s management personnel above the Building manager; cost of
special services in excess of Landlord’s services, as hereinafter defined; cost
of services or expenses paid or payable to Landlord from Tenant or other parties
by means other than by virtue of the proration of Low-Rise Operating Expenses;
capital expenditures, except those qualifying for inclusion under (ii) of this
paragraph; and (ii) depreciation, replacement, interest and other debt costs
with r*respect to machinery, equipment, systems, property, facilities or other
capital expenditures approved by Tenant installed in and used in connection with
the Building, grounds and Property after the commencement date of the Low-Rise
Lease, if such installation reduces Low-Rise Operating Expenses; and (iii) real
estate taxes which as used herein shall mean any form of assessment, license
fee, commercial rental tax, levy, penalty, charge or tax (other than inheritance
of estate taxes) imposed by any authority having the direct or indirect power to
tax, including any city, county, state or federal government, or any school,
agricultural, lighting, drainage, floor control or other assessment special
district thereof, as against any legal or equitable interest of Landlord in the
Premises or in the real property of which the Premises and the Building are a
part, as against Landlord’s right to rent or other income therefrom, or as
against Landlord’s business of leasing the Premises, or any tax imposed in
substitution, partially or totally, of any tax previously included in the
definition of “Real Estate Taxes,” and shall include any increases in such
taxes, levies, charges or assessments occasioned by increases in tax rates or
increases in assessed valuations, however occurring.
 
 
Page - 11 -

--------------------------------------------------------------------------------

 

EXHIBIT “G”


REVISED OPERATING EXPENSES


(I)           Revised Operating Expenses.   “Revised Operating Expenses” are
defined to be the sum of all costs, expenses, and disbursements, as described
below and the Taxes [as defined in subparagraph (l) below] reasonably incurred
by Landlord in connection with the management, maintenance, operation,
administration and repair of all or any portion of the Project including, but
not limited to, the following, (but subject to the exclusions from Revised
Operating Expenses listed in Sections 4.10 and 10.2 of this Lease):


(a)           All costs for materials, utilities, goods and services (but
excluding all costs for materials, utilities, goods and services furnished by
Landlord which are not required to be furnished by Landlord, and which have been
directly paid for by Tenant or other tenants (if applicable) to Landlord; and,
if Tenant directly and separately pays Landlord or the provider of such electric
power, also excluding all costs for electrical power other than the cost of the
electrical power required to operate the Common Areas of the Building);


(b)           All wages and benefits and costs of employees or independent
contractors or employees of independent contractors engaged in the operation,
maintenance and security of the Project, except to the extent excluded pursuant
to Paragraph II below;


(c)           All expenses for janitorial, maintenance, security and safety
services;


(d)           All repairs to, replacement of, and physical maintenance of the
Project, including the cost of all supplies, uniforms, equipment, tools and
materials but excluding repairs or replacements of a capital nature as defined
in Paragraph II below;


(e)           Any license, permit and inspection fees required in connection
with the operation of the Project except for the costs of building permits,
certificates of occupancy or similar fees incurred prior to completion of the
Project;


(f)           Any accounting fees for accounting provided for the operation and
maintenance of the Project except for the cost of audits or Independent
Determination conducted in accordance with Section 4.7 of this Lease;


(g)           Any legal fees, costs and disbursements as would normally be
incurred in connection with the operation, maintenance and repair of the
Project;


(h)           All reasonable fees for management services provided by a
management company under contract to Landlord or an agent of Landlord, not to
exceed the management fees which are normally and customarily charged by
Landlords of first class buildings in the Charlotte, North Carolina market area;


(i)            The annual amortization (amortized over the useful life) of
costs, including actual debt financing costs, if any, incurred by Landlord for
any capital improvements installed or paid for by Landlord and required by any
new Applicable Laws which are enacted (or interpreted in such a manner as to be
deemed either new or a change) after the Rent Commencement Date;

 
Page - 12 -

--------------------------------------------------------------------------------

 


(j)            The annual amortization (amortized over the useful life) of
costs, including actual debt financing costs, if any, of any equipment, device
or capital improvement purchased or incurred as a labor-saving measure or to
affect other economies in the operation or maintenance of the Project (provided
the annual amortized cost does not exceed the actual cost savings realized and
such savings do not accrue primarily to the benefit of any particular tenant);


(k)           All insurance premiums and other charges (including the amount of
any deductible payable by Landlord with respect to damage or destruction to all
or any portion of the Project) incurred by Landlord with respect to insuring the
Project including, without limitation, the following to the extent carried by
Landlord:  (i) fire and extended coverage insurance, windstorm, hail, and
explosion; (ii) riot attending a strike, civil commotion, aircraft, vehicle and
smoke insurance; (iii) public liability, bodily injury and property damage
insurance; (iv) elevator insurance; (v) workers' compensation insurance for the
employees specified in subparagraph (b) above; (vi) boiler and machinery
insurance, sprinkler leakage, water damage, property, burglary, fidelity and
pilferage insurance on equipment and materials; (vii) rental income/loss
insurance; and (viii) such other insurance as is customarily carried by
operators of first class buildings in the Charlotte, North Carolina market area
as the Project;


(l)            Subject to Tenant’s right to contest taxes or assessments, as set
forth in Section 4.8 of this Lease, all actual taxes, assessments, levies,
charges, water and sewer charges, and other similar or comparable governmental
charges (collectively “Taxes”) levied or assessed on, imposed upon or
attributable to the Calendar Year in question (i) to the Project, and/or (ii) to
the operation of the Project, including but not limited to Taxes against the
Project, personal property taxes or assessments levied or assessed against the
Project, together with any costs incurred by Landlord, including reasonable
attorneys' fees, in contesting any such Taxes but excluding any tax measured by
gross rentals received from the Project, any net income, franchise, capital
stock, succession, transfer, gift, estate or inheritance taxes imposed by the
State of North Carolina or the United States or by their respective agencies,
branches or departments, and any taxes assessed directly against or by reason of
any users of the Project and/or any portion thereof (other than Tenant);
provided that, if at any time during the Term there shall be levied, assessed or
imposed on Landlord or the Project (or any portion thereof) by any governmental
entity, any general or special, ad valorem or specific excised capital levy or
other Taxes on the payments received by Landlord under this Lease or other
leases affecting the Project and/or any license fee, excise or franchise Taxes
measured by or based, in whole or in part, upon such payments, and/or transfer,
transaction, or Taxes based directly or indirectly upon the transaction
represented by this Lease or other leases affecting the Project, and/or any
occupancy, use, per capita or other Taxes, based directly or indirectly upon the
use or occupancy of the Project or any portion thereof, then all such Taxes
shall be deemed to be included within the definition of the term Taxes;


(m)          Minor capital improvements, tools or expenditures to the extent
each such improvement or acquisition costs less than Three Thousand Dollars
($3,000.00) and the total cost of same are not in excess of Ten Thousand Dollars
($10,000) in any twelve (12) consecutive month period; and

 
Page - 13 -

--------------------------------------------------------------------------------

 


(n)           All additional expenses (the “Variable Operating Costs”) which
Landlord reasonably determines Landlord would have incurred had the Building
been ninety-five percent (95%) leased and occupied with all tenant improvements
constructed, and without regard to any abatements, curtailments or reductions in
any form of rent allowed under any lease of any portion of the Building, for
purposes of determining operating expenses or fees related to Building
management; provided, however, that (i) Variable Operating Costs shall
specifically include, but shall not be limited to, Landlord's direct costs in
supplying gas, electricity, heating, ventilating, air conditioning, water, and
any other utilities, waste disposal, supervision and janitorial services to the
Building, all of which vary based upon occupancy; (ii) no adjustment under this
subparagraph o. shall result in profit to Landlord and no cost allocable to
construction of any portion of the Common Areas and construction of any portion
of the Building shall be included in determining Variable Operating Costs; and
(iii) such costs shall specifically include all costs which Landlord would have
incurred but for the existence of warranties on any portion of the Project,
including, without limitation, any equipment or machinery used therein.


II.           Exclusions from Revised Operating Expenses.  Revised Operating
Expenses shall not include the following:


1.           Expenses for capital improvements made to the Building and/or the
Property other than capital improvements intended to reduce the energy
consumption or other operating expenses of the Building and/or the Property, and
then such amounts may be included only to the extent of actual operating expense
savings.


2.           Alterations attributable solely to tenants of the Building and/or
the Property (including Tenant) and costs of constructing leasehold improvements
to rentable areas of the Building, whether for Tenant or any other tenant.


3.           Interest and any increase in the rate of interest payable by
Landlord with respect to any debts secured by a deed of trust or mortgage on the
Building and/or the Property and amortization or other payments or charges on
loans to Landlord, whether loans secured by a deed of trust, mortgage, or
otherwise on the Building and/or the Property.


4.           Depreciation of the Building or any improvements on the Property
under or pertaining to the Building except as otherwise provided in this
Exhibit.


5.           Legal, auditing, consulting and professional fees, (other than
those legal, auditing, consulting and professional fees necessarily incurred in
connection with the normal and routine maintenance and operation of the Building
and/or the Property) paid or incurred in connection with negotiations for
leases, financings, refinancings, sales, acquisitions, obtaining of permits or
approvals, zoning proceedings or actions, environmental permits or actions,
lawsuits, further development of the Property or any extraordinary transactions,
occurrences or events.


6.           Income, excess profits or franchise taxes or other such taxes
imposed on or measured by the income of Landlord from the operation of the
Building and/or the Property.


7.           The cost incurred in performing work or furnishing services for
individual tenants which work or services are in excess of work and services
required to be provided to Tenant under this Lease.


8.           Expenses incurred in leasing or procuring new tenants including
advertising and leasing fees, commissions or brokerage commissions of any kind,
including without limitation, signing bonuses, moving expenses, assumption of
rent under existing leases and other concessions or inducements, marketing
expenses and expenses for preparation of leases or renovating space for new
tenants and build out allowances.

 
Page - 14 -

--------------------------------------------------------------------------------

 


9.           The amount of rent or other charges payable under and pursuant to
any ground lease or superior lease pertaining to the Property on which the
Building is located, and/or the Building.


10.         Wages, costs and salaries associated with home office, off-site
employees of Landlord other than professional services provided by such
employees which would otherwise be provided by outside professionals, but only
to the extent such services are included at reasonable market rates.


11.         The cost of installing, operating and maintaining any specialty
service, such as, but not limited to, an observatory, broadcasting facility,
luncheon club, cafeteria, retail store, sundry shop, newsstand, concession,
athletic or recreational club, fitness room, day care center or shuttle service;
but excluding from such costs the normal costs attributable to providing
Building services, such as, lighting and HVAC specifically for a cafeteria,
sundry shop and fitness room.


12.         The cost of correcting defects in Base Building construction for the
Building including noncompliance with governmental codes and laws, and repairs
or replacements caused by Landlord’s negligence or the negligence of its agents,
employees or contractors.


13.         Insurance premiums to the extent any tenant causes Landlord’s
existing insurance premiums to increase or require Landlord to purchase
additional insurance.


14.         Any advertising, promotional or marketing expenses for the Building.


15.         Any cost representing an amount paid to any entity related to
Landlord which is in excess of the amount which would have been paid in the
absence of such relationship.


16.         Payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased.


17.         Costs incurred due to violation by Landlord or any tenant of the
Building of the terms of any lease or condition, covenant or restriction
affecting the Property and/or the Building, or any laws, rules regulations or
ordinances applicable to the Property, and/or the Building.


18.         Costs of repairs, replacements or other work occasioned by the
exercise by governmental authorities of the right of eminent domain, any costs
due to casualty (whether insured or not) and any expenses for repair or
replacements covered by warranties or guarantees.


19.         Services, costs, items and benefits for which Tenant or any other
tenant or occupant of the Building or third person (including insurers)
specifically reimburses Landlord or for which Tenant or any other tenant or
occupant of the Building pays third persons.


20.         Penalties and interest for late payment of, including, without
limitation, taxes, insurance, equipment leases and other past due amounts.


21.         Contributions to operating expense reserves.

 
Page - 15 -

--------------------------------------------------------------------------------

 


22.           Contributions to charitable organizations.


23.           Costs incurred in removing the property of former tenants or other
occupants of the Building.


24.           Salaries or other compensation paid to executive employees above
the grade of Building manager (including, without limitation, profit sharing,
bonuses and 401(k) savings plans).


25.           Costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building.


26.           The cost of any disputes including, without limitation, legal
fees, between Landlord, any employee or agency of Landlord, or any mortgagees or
ground lessors of Landlord.


27.           Any expenses incurred by Landlord for use of any public portions
of the Building including, but not limited to, shows, promotions, kiosks, and
advertising, beyond the normal expenses attributable to providing Building
services, such as lighting and HVAC to such public portions of the Building.


28.           Real estate taxes or special assessments on the Building.


29.           Any cost of acquiring, installing, moving, insuring or restoring
objects of art.


30.           The initial cost of tools and equipment used in the operation of
the Building.


31.           The costs of any electric current or utilities for the Building
beyond those specified for Common Areas of the Building.


32.           Costs of repairs, replacements, alterations or improvements
necessary to make the Building or Property comply with applicable past, present
or future laws, such as, without limitation, sprinkler installation or
requirements under the ADA.


33.           Costs of testing (except for routine water tests), containing,
removing or abating or any costs otherwise caused by any hazardous, toxic or
biologically undesirable wastes, materials, conditions and/or substances
including, without limitation, asbestos and asbestos containing materials and
mold in, on, beneath or from the Building and/or the Property.


34.           Costs of operating, maintaining, repairing, cleaning and
protecting any other building on the Property other than the Building.


35.           Costs of constructing additions to the Building or new buildings
on the Property, or otherwise further developing the Property.


36.           All other items which under generally accepted accounting
principles as consistently applied in the real estate industry for first-class
office buildings are properly classified as capital expenditures except,
however, as specifically excluded by this Lease.

 
Page - 16 -

--------------------------------------------------------------------------------

 


37.           If any operating expenses are incurred because of a change of
policy or practice in operating the Building that causes an increase in
operating expenses for the Building over the (operations expense stop/base Year
operations expenses) (“changed expenses”), such changed expenses shall be
included as operating expenses only if the change in policy or practice would
have been made by a reasonably prudent operator of comparable first class office
buildings in the vicinity where the Building is located.  These changed expenses
shall be included as operating expenses to the extent of the increase in cost
over the reasonably estimated costs that would have been included in the
operating expense (stop/for the operating expense base Year) had the policy or
practice been in effect (when the stop was calculated/during the entire
operation expenses base Year).
All operating expenses for the Building shall be reduced by the amount (net of
collection costs) of any insurance reimbursement, discount or allowance received
by Landlord in connection with such costs.


38.           The annual amortization (amortized over the useful life) of costs
(including actual debt financing costs) of items considered capital repairs and
capital replacement under generally accepted accounting principles consistently
applied which are repairs or replacements of items subsequently added pursuant
to (I)(i) or (I)(j) above in the Building, amortized over the useful life.  The
annual amortization of costs shall be determined by dividing the original cost
of such capital expenditure by the number of Years of useful life of the capital
item acquired.


39.           Any costs associated with the operation, maintenance, repair or
replacement of the Parking Garage and Ivey’s Parking Deck, including real estate
taxes.


III.          Controllable Expenses.  For each Calendar Year, the Controllable
Expenses component of Revised Operating Expenses shall not increase by more than
three percent (3%) in the aggregate over the Controllable Expenses component of
Revised Operating Expenses for the previous Calendar Year, compounded annually,
through the Year of adjustment.  Provided, however, that if Controllable
Expenses increase less than three percent (3%) in the aggregate over the
Controllable Expenses component of Revised Operating Expenses for the previous
Calendar Year, Landlord shall be permitted to carry over the difference between
such actual increase in Controllable Expenses and three percent (3%) in any Year
that Controllable Expenses increase more than three (3%) percent.
 
 
Page - 17 -

--------------------------------------------------------------------------------

 

 
[ex10-43_exhpg01.jpg]
 
Page - 18 -

--------------------------------------------------------------------------------


 
[ex10-43_exhpg02.jpg]
 
Page - 19 -

--------------------------------------------------------------------------------


 
[ex10-43_exhpg03.jpg]
 
Page - 20 -

--------------------------------------------------------------------------------


 
[ex10-43_exhpg04.jpg]
 
Page - 21 -

--------------------------------------------------------------------------------


 
[ex10-43_exhpg05.jpg]
 
Page - 22 -

--------------------------------------------------------------------------------


 
[ex10-43_exhpg06.jpg]
 
Page - 23 -

--------------------------------------------------------------------------------


 
EXHIBIT “I”


STANDARDS FOR UTILITIES AND SERVICES


1.           Utilities.  Hot and cold water to the restrooms on each floor in
the Premises; cold water (with cold water risers provided by Landlord to the
designated portions of the core of each floor of the Premises) and central heat,
ventilation and air conditioning (“HVAC”) in season twenty-four (24) hours a
day, seven (7) days a week.  Landlord shall provide to the Premises, the cost
(without Landlord's profit or mark-up) of which shall be included in High-Rise,
Low-Rise and/or Revised Operating Expenses, central HVAC in season at such
temperatures and in such amounts as are reasonably required by Tenant or as may
be permitted, controlled or regulated by Applicable Laws, ordinances, rules and
regulations; provided that Landlord agrees to cause the HVAC system which
services the Premises to be designed, installed and maintained in a manner which
shall maximize its efficiency and shall maintain the temperature of the Premises
within the following range of temperatures, subject to unusual heat loads caused
by Tenant's extraordinary use of the Premises or alteration of the Premises made
contrary to the provisions of this Lease:


Summer:
93 De.  F. DB-74 De. F.W.B
- OUTSIDE
 
75 De.  F. DB-50% RH
- INSIDE
     
Winter:
22 De.  F. DB
- OUTSIDE
 
72 De.  F. DB-50% RH.
- INSIDE



Shell HVAC internal heat loads shall be based upon two (2) watts per rentable
square foot (RSF) for lighting, two (2) watts per square foot for power and one
(1) person per one hundred and fifty (150) RSF.


At Tenant's cost, Tenant may tap condenser or chilled water supply lines for
supplemental HVAC services to Tenant's word processing and computer room units
subject to availability.


2.           Janitorial services.  Landlord shall provide janitorial service on
the evening before each weekday except for Holidays in accordance with the
general cleaning specifications attached hereto as Exhibit I-1.  Such service
shall equal or exceed the janitorial services provided to tenants in comparable
first class buildings in the Charlotte, North Carolina market area.  If Tenant
requests special or additional attention other than routine janitorial service
(which shall include periodic carpet cleaning and waxing of floors, as
appropriate, among such routine services), Tenant shall pay the extra cleaning
cost as additional Rent.


3.           Electrical Facilities.  Electrical facilities shall provide
electrical capacity up to seven (7) watts for each square foot of Rentable Area
in the Premises (five (5) at 208/120 volts single phase and two (2) watts at 277
volts), determined on a connected load in accordance with the National Electric
Code 1993 (“Standard Building Capacity”).  For the purposes of computing
Tenant's access to electrical capacity, Tenant shall continuously have the right
to demand, and simultaneously use, twenty-four (24) hours per day, every day of
the Year, electrical facilities which provide electrical power of seven (7)
watts per square foot of Rentable Area, all costs of providing electrical
capacity to the Premises in excess of seven (7) watts per square foot of
Rentable Area to be borne by Tenant.  Tenant's use of electricity shall not,
without Landlord's prior written consent, exceed in times and duration of
consumption an overall load of seven (7) watts per square foot of Rentable Area
in the Premises.  Tenant's usage initially will be determined by a survey by
Landlord of Tenant's final construction documents.  Tenant shall notify Landlord
in writing of any equipment in the Premises that has a rated electrical load
greater than five hundred (500) watts and/or that requires a service voltage
other than one hundred twenty (120) volts, and Landlord's written approval
(which shall not be unreasonably or arbitrarily withheld, conditioned or
delayed) shall be required with respect to the installation of any such high
electrical consumption equipment in the Premises.

 
Page - 24 -

--------------------------------------------------------------------------------

 

4.           Electrical Supplies.  Landlord shall supply all lamps, bulbs,
starters and ballasts for all light fixtures in Common Areas and lamps, bulbs,
starters and ballasts for Building standard light fixtures in the Premises and
replacement bulbs for Building standard fixtures or Tenant's light fixtures in
the Premises that can accommodate Building standard bulbs (including, without
limitation, those Building standard 2' x 4' fluorescent light fixtures which are
supplied by Tenant in addition to those supplied by Landlord).  Landlord
acknowledges that upon installation of the three lamp fixtures as set forth in
Section 10.2, said fixtures shall be considered Building standard fixtures for
which Landlord shall be required to supply initial and replacement bulbs and/or
ballasts.  As used herein, Building standard lights fixtures shall include any
ceiling mounted recessed light fixture and emergency exit signs.


5.           Supervision.  Landlord shall supply appropriate levels of
supervision for the Building, Parking Garage and Ivey’s Parking Deck in
compliance with Tenant’s security standards and procedures.  Tenant, its
employees, visitors and guests shall have access to the Building, Parking Garage
and Ivey’s Parking Deck at all times, subject to the supervision specifications
and any rules and regulations which Landlord may from time to time and subject
to Tenant’s consent, promulgate, and as the same may be amended from time to
time with Tenant's consent, which consent shall not be unreasonably or
arbitrarily withheld, conditioned or delayed.  Access to the Project and the
Premises shall be regulated in such form as Landlord deems appropriate;
provided, however, that Tenant, its employees, invitees and guests shall have
access to the Premises twenty-four (24) hours a day, seven (7) days a
week.  Provided Landlord has secured and maintained appropriate insurance as
required by the next sentence, and to the extent Tenant is covered hereunder,
Landlord shall not be liable for losses due to theft or burglary, damages done
by unauthorized persons, or injuries to persons or damages to property as a
result of any failure to supply supervision services.  Landlord shall be
required to insure against such damages, losses or injuries only to the extent
the same are directly attributable to Landlord, its agents or employees.  Tenant
shall cooperate fully in Landlord's efforts to maintain supervision in the
Project, the Premises, Parking Garage and Ivey’s Parking Deck, and shall follow
all rules and regulations established in accordance with this paragraph.


6.           Common Area Maintenance.  Landlord shall provide routine
maintenance, painting and electric lighting service for all public areas in the
manner and to the extent necessary to be consistent with the operation of a
first class office/retail Project.


7.           Elevator Service.  Landlord shall provide elevator service
twenty-four (24) hours per day, seven (7) days per week (except during periods
of routine service and repairs, power failures, and emergencies) and freight
elevator access as reasonably required by Tenant.


8.           Communications.  Landlord shall, at its expense, install telephone
cables and, if available, television cable service in the central core of the
Building providing service to each floor of the Building.  Tenant shall be
solely responsible for arranging and paying for telephone and television cable
services to the Premises.


9.           Mail Room Services.  Landlord shall provide mail room services by
accommodation of the United States Postal Services at a designated area in the
loading dock level of the Building.

 
Page - 25 -

--------------------------------------------------------------------------------

 

10.         Interruption of Services.  Landlord reserves the right to interrupt
any services when, in Landlord's reasonable judgment, such interruption is
necessary by reason of accident or emergency or for repairs, alterations,
replacements or improvements.  Except in the case of an emergency, Landlord will
notify Tenant in advance, of any interruption and its estimated
duration.  Landlord will undertake repairs with reasonable diligence to restore
such service as promptly as reasonably possible and will conduct ordinary
repairs in a manner and at times so as not to unduly interfere with or impair
Tenant's use and enjoyment of the Premises.  Notwithstanding anything to the
contrary in this Lease, for any such interruption or interruptions of essential
services which renders the Premises or a material portion thereof unusable for
more than three (3) consecutive days, Landlord shall abate Tenant's Rent
effective the date of initial interruption of such services, until such services
are restored.  In the event that Landlord has not commenced repairs necessary to
restore such services within fifteen (15) days after the date of initial
interruption, then, notwithstanding anything to the contrary in this Lease,
Tenant, at its option but after giving written notice to Landlord of Tenant's
intent to exercise either of the following rights, shall have the right to (i)
make repairs necessary to restore such services and the reasonable and actual
costs incurred by Tenant in restoring such services may be deducted by Tenant
from Base Rent, or (ii) cancel this Lease and upon such cancellation neither
party shall have any further liability to the other hereunder.  Notwithstanding
anything to the contrary in this Lease, if Landlord commences repairs necessary
to restore such services within fifteen (15) days after the date of initial
interruption and thereafter diligently pursues completion thereof but is unable
to restore such services within forty-five (45) days after the initial
interruption thereof, Tenant shall be entitled to immediately cancel this Lease,
and upon such cancellation neither party shall have any further liability to the
other hereunder accruing after the effective date of termination.


11.         Level of Services; Tenant Satisfaction.  Tenant shall at all times
be designated a third party beneficiary to Landlord’s property management
agreement(s) for the Project.  If, at any time, Tenant becomes dissatisfied with
the level of Services being provided by Landlord and/or Landlord’s property
manager, Tenant may elect to perform such Services or a portion thereof itself,
and if Tenant makes such election in accordance with the provisions of this
paragraph, then such services shall no longer be a High-Rise, Low-Rise and/or
Revised Operating Expense passed through to Tenant.  Prior to electing to
provide the Services itself, Tenant shall first provide Landlord with thirty
(30) days advance written notice, setting forth in reasonable detail the
Tenant’s reason(s) for such dissatisfaction.  If Landlord fails to remedy the
problem(s) within thirty (30) days after receipt of Tenant’s notice, Tenant
shall send Landlord a second written notice setting forth in reasonable detail
the reason(s) for Tenant’s continued dissatisfaction.  If Tenant’s second notice
also contains a statement that Tenant elects to perform such Services or portion
thereof itself, then upon the expiration of fifteen (15) days from Landlord’s
receipt of Tenant’s second notice, Tenant may begin providing the Services or
unsatisfactory portion thereof at Tenant’s expense, and Landlord shall cease to
perform such Services and shall cease to charge Tenant the cost thereof as
High-Rise, Low-Rise and/or Revised Operating Expenses.  Landlord agrees to
participate, assist and cooperate with Tenant, from time to time, in Tenant’s
quarterly and annual quality surveys, including, but not limited to,
distributing the surveys and tabulating responses thereto.

 
Page - 26 -

--------------------------------------------------------------------------------

 

EXHIBIT “I-1”


GENERAL CLEANING SPECIFICATIONS


Note:     In areas of the Premises designated by Tenant in written notice to
Landlord as twenty-four (24) hour operations, items noted herein as "daily" or
"nightly" shall be performed at the end of each eight (8) hour shift, or three
(3) times per twenty-four hour period.


A.
OFFICE AREAS



1.
Empty and clean all ash trays.



2.
Vacuum carpeted areas in lobbies, corridors and high traffic areas
nightly.  Vacuum all offices, conference rooms and other areas weekly.  Edge
vacuum as needed.



3.
Dust all office furniture within easy hand's reach nightly.  Arrangements can be
made to perform detailed and more extensive dusting on a periodic basis.



4.
Damp wipe and polish all glass furniture tops nightly.



5.
Spot clean all finger marks and smudges from doors, light switch areas, private
entrance glass and partitions nightly.



6.
Clean all water coolers nightly.



7.
Sweep all stairways weekly, dust handrails and vacuum if carpeted.  Mop hard
surface stairwells monthly.



8.
Sweep and mop all break areas nightly.



9.
Damp dust all vinyl covered furniture and vacuum or brush all upholstered
furniture as needed.



10.
Dust doors and frames monthly.



11.
Sweep all file, copier, and computer rooms nightly.  Spot mop as needed.  Wet
mop entirely at least one time a week.



B. 
RESTROOMS



1.
Mop and rinse floors nightly using disinfectant.



2.
Scrub floors as necessary.



3.
Clean all mirrors, bright work, stainless and other horizontal surfaces nightly.



4.
Wash and disinfect all sinks, urinals, and commodes nightly.  Clean underside of
rims on urinals and bowls.



5.
Wipe toilet seats with disinfectant nightly.


 
Page - 27 -

--------------------------------------------------------------------------------

 

6.
Spot clean partitions, tiles and other walls around dispensers and receptacles
as needed.



7.
Empty and disinfect all receptacles and sanitary dispensers nightly.



8.
Fill toilet tissue, soap and towel dispensers nightly.



9.
Wash all walls, partitions and tile areas monthly.



10.
Vacuum louvers, and ventilating grills as needed.



C.
HARD SURFACED FLOORS



1.
Sweep and dust mop and wet mop all hard surfaced floors nightly.



2
Scrub and spray buff all VCT and vinyl in office areas weekly.



3.
Strip and wax all VCT and vinyl in office areas annually.



4.
All hard surfaced floors in public areas will be waxed and/or polished
commensurate with daily traffic to maintain a good appearance at all times.



5.
Marble, granite, wood and other specialty floors will be dust mopped
nightly.  Further maintenance will be negotiated on a case by case basis.



D.
GLASS



1.
Clean glass entrance doors nightly.  Clean all sidelights to suites and all
glass in first floor lobby as needed.



E.
HIGH DUSTING



1.
Dust all picture frames, and wall hanging weekly.



2.
Dust all vertical surfaces such as walls, partitions, doors, and other surfaces
above shoulder height weekly.  Semi-annually high dusting above 25 feet.



3.
Dust all ceiling diffusers, registers and other ventilating louvers below 25
feet on a semi annual basis.



4.
Dust the exterior surfaces of lighting fixtures, including glass and plastic
enclosures, semi-annually.



5.
Dust or vacuum baseboards quarterly.



6.
Dust exterior window ledges weekly.



7.
Dust blinds on a quarterly basis.


 
Page - 28 -

--------------------------------------------------------------------------------

 

F.
GENERAL



1.
Keep slopsink rooms in a clean, neat and orderly condition at all times.



2.
Dust and/or clean all directory boards as required.  Remove fingerprints and
smudges nightly.  High visibility areas such as entrances will be cleaned
nightly, paying particular attention to door frames, window ledges and corners.



3.
Elevator cabs to be cleaned and polished nightly.  Elevator tracks to be cleaned
monthly.



4.
Maintain Building lobby, corridors and other public areas in a clean condition.



5.
Dust and clean lobby planters.  Screen, replace and supply sand for lobby ash
urns.



6.
Specialty items such as silk wall coverings, drapes and other specialty fabrics
are excluded from these cleaning specifications.



G.
CARPET CLEANING AND ADDITIONAL SERVICES



1.
Spot cleaning of carpets is included.  A comprehensive carpet cleaning
maintenance program is recommended and available as an additional service.



2.
Other specialty cleaning services are available.  These will be priced on a case
by case basis.


 
Page - 29 -

--------------------------------------------------------------------------------

 

EXHIBIT “J”


TENANT ESTOPPEL CERTIFICATE


[ADDRESS]


The undersigned Bank of America, N.A. (the "Tenant") hereby certifies,
acknowledges, and agrees with, First States Investors 104, LLC ("Landlord") and
_______________________ ("Lender"), that:


1.
The Tenant is the tenant under that certain Office Lease dated
__________________, 2004, executed by Landlord (the landlord, and any and all
successors to landlord's interest in the lease, are herein collectively called
"Landlord"), and the Tenant, as tenant, covering certain premises located at 101
North Tryon Street in Charlotte, North Carolina as more fully described in
Exhibit "A" attached hereto;



2.
Attached hereto as Exhibit "B" is a true, correct and complete copy of the Lease
and all amendments, supplements and exhibits thereto;



3.
The Lease has not been amended, supplemented or modified (except for such
amendments, supplements, or modifications as are shown on Exhibit "B") and is in
all respects in full force and effect as originally executed, and that to the
best of Tenant's knowledge and belief, neither Landlord nor the Tenant is in
default in any respect under any of the terms of the Lease as of this date;



4.
Tenant shall comply with, and be bound by, all the terms and provisions of the
Lease;



5.
The last monthly payment of rent was made by Tenant on _______________ in the
amount of _____________.  No rent has been paid by Tenant in advance under the
Lease except as herein specified: _________________.  There are no unexpired
periods of free or reduced rent under the Lease except for ________________.



6.
The total rentable square footage leased by Tenant pursuant to the Lease is
343,919;



7.
The Term of the Lease commenced on August 1, 2004 and terminates on July 31,
2021, subject to the additional terms and provisions as therein stated;



8.
The Tenant has taken possession of the premises as of August 1, 2004 and has
paid rent commencing on ______________;



9.
The security deposit paid by Tenant is $0;



10.
Tenant has not assigned its interest in the Lease nor sublet any portion of the
Improvements except as noted hereafter:

 

       
; and

 
 
Page - 30 -

--------------------------------------------------------------------------------

 

11.
This Certificate shall inure to the benefit of Landlord, Lender, its successors
and assigns, and shall be binding upon the Tenant and its successors and
assigns.  This Certificate shall not be considered as altering or modifying any
of the terms and conditions of the Lease except to the extent specifically set
forth herein.  All exhibits attached hereto are by this reference incorporated
fully herein.  The term "this Certificate" shall be considered to include all
such exhibits.



The undersigned hereby executes this document as of ________________,
20________.


TENANT:


BANK OF AMERICA, N.A.,
a national banking association


By:
   
Name:
   
Title:
         
ATTEST:
         
By:
     
Its ____________________ Secretary
       
[SEAL]
   


 
Page - 31 -

--------------------------------------------------------------------------------

 

Exhibit A to Tenant Estoppel Certificate


Premises:
 
Floor
   
Rentable Area
                                                      
1
      989          
2
      35,458          
3
      37,586          
4
      38,274          
5
      38,274          
6
      21,610          
7
      21,610          
8
      21,610          
9
      21,610          
11
      22,530          
12
      14,779          
13
      22,771      
 
 
14
      21,469          
15
      22,771          
Basement Space
      2,578                                    
343,919
  Total Rentable Area


 
Page - 32 -

--------------------------------------------------------------------------------

 

EXHIBIT “K”


TENANT’S RIGHT TO PURCHASE THE BUILDING


1.           Initial Term Purchase Right.  If at any time during the initial
Term of this Lease, Landlord shall solicit or receive a bona fide offer (a
“Third Party Offer”) from a third party (other than a purchaser making a bid at
any sale incidental to the exercise of any remedy provided for in any mortgage
encumbering the Building or the Project, or a proposed transaction with an
Affiliate of Landlord, meaning Landlord has a controlling interest in such
Affiliate) to purchase the Building, which Third Party Offer is in all respects
acceptable to Landlord, Tenant shall have a right of first offer to purchase the
Building; provided, however, that (i) Tenant shall not, at such time, be in
default of any monetary obligations under this Lease beyond any applicable
notice and cure periods; and (ii) Tenant shall, at such time, be in possession
of at lease thirty-five percent (35%) of the rentable area of the
Building.  Upon receipt of any Third Party Offer, Landlord shall notify Tenant
in writing of such Third Party Offer (“Purchase Notice”).  Landlord’s Purchase
Notice shall include a true, correct and complete copy of such Third Party Offer
along with (a) complete copies of all due diligence materials provided by
Landlord to such third party and (b) a form of Purchase and Sale Agreement for
the Building containing the same terms, purchase price and conditions that are
contained in the Third Party Offer.  Notwithstanding the terms set forth in any
Third Party Offer, Landlord agrees that Tenant shall have a period of time to
perform due diligence and inspections with regard to the Building (and to
terminate the Purchase and Sale Agreement based upon such due diligence and
inspections) equal to that provided to any third party or ninety days after
execution of a Purchase and Sale Agreement, whichever is greater.  Tenant shall
have a period of twenty (20) days after receipt of the Purchase Notice to accept
Landlord’s offer to purchase the Building pursuant to the terms of the Third
Party Offer.   Tenant shall exercise such right of first offer, if at all, by
executing the Purchase and Sale Agreement included with the Third Party Offer
and delivering the Purchase and Sale Agreement to Landlord prior to the
expiration of the aforesaid twenty (20) day period.  If Tenant fails to accept
Landlord’s offer within such twenty (20) day period, then Landlord shall be free
to sell the Building for a period of nine (9) months thereafter for a purchase
price of not less than 95% of the purchase price specified in the Third Party
Offer (“Minimum Purchase Price”).  If Landlord is unable to sell the Building to
the party making the Third Party Offer or another party for the Minimum Purchase
Price, or if Landlord accepts a Third Party Offer on materially different terms
and conditions than were set forth in the Third Party Offer, Landlord shall
re-offer the Building to Tenant in accordance with the above guidelines, except
that Tenant shall have a period of ten (10) days after Tenant’s receipt of the
Purchase Notice to accept revised Third Party Offer.  If Landlord does not
convey its interest in the Building within such nine (9) month period, then
Tenant’s rights pursuant to this Exhibit shall be reinstated.  If Tenant does
not exercise its right of first offer set forth herein and Landlord conveys the
Property to a third party, Tenant’s right of first offer shall not terminate or
otherwise be limited or impaired, except as otherwise provided herein.

 
Page - 33 -

--------------------------------------------------------------------------------

 

2.           Renewal Term Right of First Refusal.     If during any Renewal Term
of the Lease exercised by Tenant, Landlord desires to sell or convey the
Building to a third party purchaser that is not an Affiliate of Landlord,
Landlord shall so notify Tenant in writing (“Renewal Term Purchase
Notice”).  Landlord’s Renewal Term Purchase Notice shall specify the
commercially reasonable purchase price and include a form of Purchase and Sale
Agreement which Landlord is willing to enter into for the sale of the
Building.  Landlord agrees that Tenant shall have a period of ninety (90) days
from the execution of a Purchase and Sale Agreement in which to (i) perform due
diligence and inspections with regard to the Building and (ii) terminate the
Purchase and Sale Agreement based upon such due diligence and inspections.  If
Tenant desires to purchase the Building at the purchase price and upon the terms
and conditions set forth in the Renewal Term Purchase Notice, Tenant shall so
notify Landlord in writing within twenty (20) days following Tenant’s receipt of
the Renewal Term Purchase Notice and pay to Landlord a deposit in an amount
equal to 10% of the purchase price set forth in the Renewal Term Purchase Notice
for the Building.  In such event, without further action of Landlord or Tenant,
Landlord shall be deemed to have agreed to sell the Building to Tenant, and
Tenant shall be deemed to have agreed to purchase the Building from Landlord for
the commercially reasonable purchase price and upon the terms and conditions set
forth in the Renewal Term Purchase Notice.  If Tenant does not accept Landlord’s
offer to purchase the Building within said twenty (20) day period, at any time
thereafter Landlord shall be free to sell and convey the Building free and clear
of Tenant’s right of first offer, provided that (i) Landlord shall not sell the
Building for a purchase price that is less than 95% of the purchase price stated
in the Renewal Term Purchase Notice to Tenant or (ii) sell the Building more
than nine (9) months following the date of the Renewal Term Purchase Notice
without, in either such case, sending a new Renewal Term Purchase Notice to
Tenant, in which event Tenant shall have a further period of twenty (20) days
following Tenant’s receipt of the new Renewal Term Purchase Notice to purchase
the Building.  If Tenant does not exercise its right of first refusal set forth
herein and Landlord conveys the Property to a third party, Tenant’s right of
first refusal shall not terminate or otherwise be limited or impaired, except as
otherwise provided herein.


3.           Marketing Materials.     If Landlord prepares marketing materials
for the sale of the Building during the initial Term and/or any Renewal Term
exercised by Tenant, Landlord shall deliver copies of such marketing materials
to Tenant when Landlord delivers or distributes such materials to potential
purchasers of the Property.


4.           Non-Controlling Interest/Foreclosure.     In no event shall the
right of first offer contained herein apply to any sale of a non-controlling,
partial interest in the Building or the foreclosure of the Building or the
delivery of any deed-in-lieu of foreclosure and such right of first offer shall
terminate and be of no further force or effect upon and following a foreclosure
or the delivery of a deed-in-lieu of foreclosure.  Landlord shall use diligent
efforts to cause Landlord’s lender to agree to permit Tenant to exercise
Tenant’s right of first offer in a foreclosure or deed-in-lieu of foreclosure
for a Minimum Purchase Price established by Landlord’s lender.

 
Page - 34 -

--------------------------------------------------------------------------------

 

EXHIBIT “L”


COMMON AREA USAGE FOR SPECIAL EVENTS


In order to encourage patronage of the retail shopping areas and other
enterprises located in the Building and to affect favorably the public
perception of the Project, its owners and tenants (as well as that of Uptown
Charlotte), it is highly desirable to have an effective program of sales,
promotional events and other activities in the Building (the
“Program”).  Landlord and Tenant also recognizes that the development,
management and operation of a private enterprise, such as the Building, entails
a certain civic responsibility.  Accordingly, to cooperate with civic and
charitable organizations and further these purposes in the Charlotte area in a
fair and responsible fashion and in a manner consistent with the best interests
of the tenants of the Building and their clientele, Landlord and Tenant agree
that the following terms and conditions shall be in effect during the Term of
this Lease (including any exercised Renewal Terms):


1.           Tenant will provide promotional consulting services at its own
expense for the Program through one or more of its employees or, at Tenant’s
election, by other means.


2.           In exchange therefore, Tenant will have the right on the days
hereinafter set forth, free of Rent or usage fees but otherwise at Tenant’s sole
cost, expense and responsibility, to use for civic, charitable, promotional and
cultural purposes (including without limitation the presentation of performing
arts), (a) any and all Common Area space in (i) outside of the Building and (ii)
the atrium adjoining the Building as delineated in the initial master plan and
(b) subject to reasonable rules and regulations of Landlord (such rules and
regulations not to unreasonably or unduly interfere with or hinder Tenant’s use
or provide Tenant lesser rights to use such space than any other tenant in the
Building) space in the lobby of the Building (the “Lobby Space”) for displays
and events.  Such use shall be without payment of any kind in addition to Rent
provided for under this Lease.  Such use may be for up to twelve (12) days, (no
more than six (6) of which shall be consecutive in any given calendar month,
such days to be designated by Tenant at least two (2) weeks in advance,
provided, however, that Tenant may not designate any days previously committed
to any other party under the terms of Paragraphs 4 and 6 hereof.  During the
time of such events there shall be no other use of any of the Common Areas or
Lobby Space which would be competing, conflicting or disruptive with or to
Tenant’s use.  Additional use shall require permission of the Landlord, which
shall not be unreasonably withheld.


3.           Such events may include, without limitation, lunchtime concerts and
other activities for which Tenant shall engage and pay for entertainment.  At
Tenant’s request, Landlord will use its best efforts to assist in the conduct of
such events so long as such assistance is not disruptive of the ordinary duties
of Landlord’s personnel.  Food and beverages may be sold or distributed free to
the public during such events by Tenant or by a party or parties selected by
Tenant.


4.           Non-commercial use of the Common Areas or the Lobby Space shall be
limited exclusively to those organizations which are non-political and
non-sectarian in character, which are not issue oriented advocacy groups, and
which in addition have or could qualify as “exempt organizations” under Section
501 (c), (3), (4), (5), (6), (7) and (10) of the Internal Revenue Code of 1954,
as amended from time to time.


5.           Any retail tenant or hotel located in any portion of Project, with
the prior written consent of Landlord, may use the Common Areas for the
temporary commercial advertising purposes directly related to such tenant’s or
hotel’s business as conducted in the Project, provided, however, that any such
advertising (i) is in keeping with the aesthetic standards of the Project, (ii)
does not interfere with or hinder Tenant’s use pursuant to Paragraphs 2 and 3
above and (iii) will not embarrass or otherwise injure the reputation of
Building, Project or Tenant or adversely affect the public perception of
Building, Project or Tenant.

 
Page - 35 -

--------------------------------------------------------------------------------

 

6.           Except as provided in Paragraphs 2, 3 and 5 above, any activity
conducted in the Common Areas or Lobby Space must have the prior written
approval of the Building Promotions Committee (the “Committee”), which shall be
comprised of two voting members—a representative of Landlord and a
representative of Tenant—and such other members as Tenant and Landlord may from
time to time appoint.  The Committee shall have responsibility for, among other
things, (i) determining the fee, if any, to be paid by organizations or
individuals for usage of Common Areas, which fees shall be applied to the
Building promotion account, and (ii) receiving and disbursing funds of the
Building promotion account.  Notwithstanding the foregoing provisions of this
Paragraph 6, Landlord may permit uses of the Common Areas and the Lobby Space
despite the disapproval thereof by Tenant’s representative on the Committee
provided (a) the proposal for such use shall have been submitted to the
Committee with full opportunity for discussion, (b) such use shall not
embarrass, injure the reputation, or adversely affect the public perception of
the Building, Project or Tenant, (c) any such use for commercial purposes shall
enhance the business of the retail tenants of the Building, (d) such use shall
not promote or advocate a particular point of view on any political, moral,
religious or other public issue, and (e) such use shall not interfere with any
scheduled use by Tenant under Paragraphs 2 and 3 above.


7.           A written application for use of the Common Areas by any party
other than Landlord or Tenant must be made to the Committee at least two (2)
weeks prior to the date of desired usage.  The application shall be in such form
as may be established by the Committee from time to time, which shall include
such items as the following:


 
(a)
The name and address of the applicant;

 
(b)
A list of the applicant’s local officers and directors;

 
(c)
The name and phone number of the person with whom the Committee is to deal;

 
(d)
The nature of the proposed activity, its purpose, the number of expected
participants and the dates and times requested;

 
(e)
If applicable, a letter from the Internal Revenue Service determining
applicant’s status as an exempt organization or such other evidence of that
status as the Committee shall require;

 
(f)
Reproductions of all posters, displays or like representation which the
applicant intends to use; and

 
(g)
Any other pertinent facts which the applicant wishes to present or which are
requested by the Committee.



8.           Tenant covenants and agrees to indemnify, defend and hold Landlord
harmless from any loss, cost or expense whatsoever, directly or indirectly
resulting or occasioned to, or imposed upon, Landlord resulting from the use or
occupancy of the Common Areas for activities conducted by or for Tenant under
Paragraphs 2 and 3 above, including injury to or destruction of life or
property, except that Tenant shall not be responsible or liable to Landlord for
any such event, act or omission (a) to the extend covered by any insurance
obtained and maintained by Landlord, or (b) caused by the negligent or willful
act of Landlord or any of Landlord’s employees.


9.           In the event that Landlord sells, transfers or otherwise disposes
of any interest in the Common Areas to any party, any such party shall have
agreed to comply with the terms hereof and to permit Tenant to enforce such
standards.  Such agreement shall not relieve Landlord of any of its obligations
hereunder respecting space retained by Landlord.

 
Page - 36 -

--------------------------------------------------------------------------------

 

EXHIBIT “M”


Reserved for Recorder’s Office



Prepared by and return to:


Bank of America Legal Dept.
101 South Tryon Street
NC1-002-29-01
Charlotte, North Carolina 28255
Connie J. Miller, Asst. General Counsel


MEMORANDUM OF LEASE


THE STATE OF NORTH CAROLINA
§
 
§
COUNTY OF MECKLENBURG
§



This Memorandum of Lease is made as of  , 2004, between FIRST STATES INVESTORS
104, LLC, a Delaware limited liability company, whose mailing address is 1725
The Fairway, Jenkinstown, PA 19046, as Landlord, and BANK OF AMERICA, N.A., a
national banking association, whose mailing address is c/o Corporate Workplace,
NC1-023-04-04, 525 N. Tryon Street, Charlotte, North Carolina,
Attention:  Headquarters Real Estate Asset Manager, as Tenant.


1.           Premises.  Landlord, in consideration of the rent reserved and the
other terms and conditions contained in that certain Lease Agreement (the
“Lease”) between the parties, dated __________________, 2004, hereby leases to
Tenant the premises described as approximately 343,919 square feet of gross
leasable area on the 1st, 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th, 11th, 12th,
13th, 14th, 15th and basement level of One Independence Center, located at 101
North Tryon Street in Charlotte, North Carolina.


2.           Term. The Term of the Lease commenced on August 1, 2004 and shall
terminate at 11:59, EST, on July 31, 2021 as determined by the provisions of the
Lease.


3.           Renewal Options.  Tenant has the option to extend the Term of the
Lease for four (4) consecutive, additional terms of five (5) Years each as more
particularly set forth in Exhibit B to the Lease.


4.           Right of First Offer.  Tenant has a right of first offer to lease
any space in the Building prior to Landlord offering same to other tenants of
the Building or the market, as more particularly set forth in Exhibit D to the
Lease.


5.           Tenant’s Right to Purchase the Building.  During the initial Term
of the Lease, Tenant has a right of first offer to purchase the Building in
accordance with and as more particularly set forth in Exhibit K to the
Lease.During any exercised Renewal Term, Tenant has a right of first refusal to
purchase the Building in accordance with and as more particularly set forth in
Exhibit K to the Lease.

 
Page - 37 -

--------------------------------------------------------------------------------

 

6.           Exclusivity.  Landlord has agreed that Landlord shall not (i) use,
lease or permit (including signage) any area within the Building or the Project
(as such terms are defined in the Lease) to be used by anyone other than Tenant
for “banking purposes,” which shall include general office uses and facilities
for receiving deposits or making loans to the general public, whether done by a
state bank, national bank, savings and loan association, credit union or other
entity, whether by walk-up or drive-in teller facility, lending office, or
automated teller machine or otherwise; or (ii) use, lease, or permit any area in
any Building, Parking Garage, Ivey’s Parking Deck or the Project to be used for
other than a first class use.


7.           Ratification/Conflict.  This Memorandum of Lease is subject to all
of the terms and conditions set forth in the Lease, which agreement is
incorporated herein by reference and made a part hereof, as fully as though
copied verbatim herein.  In the event of a conflict between this Memorandum of
Lease and the actual Lease, the Lease shall prevail.


IN WITNESS WHEREOF, Landlord and Tenant have caused the within Memorandum of
Lease to be executed as of the date first above written.


TENANT:


BANK OF AMERICA, NATIONAL ASSOCIATION,
a national banking association


By:
   
Name:
   
Title:
         
ATTEST:
         
By:
     
Its ____________________ Secretary
       
[SEAL]
   



LANDLORD:


FIRST STATES INVESTORS 104, LLC,
a Delaware limited liability company [SEAL]


By:
 
[SEAL]
Name:
   
Title:
   


 
Page - 38 -

--------------------------------------------------------------------------------

 


STATE OF NORTH CAROLINA
§
 
§
COUNTY OF MECKLENBURG
§



I, a Notary Public of the County and State aforesaid, certify that
__________________________ personally came before me this day and acknowledged
that (s)he is   Secretary of Bank of America, National Association, a national
banking association, and that by authority duly given and as the act of the
Bank, the foregoing instrument was signed in its name by its ___________
President, sealed with the bank's seal and attested by __________________ as its
____________ Secretary.


SWORN to before me this
______ day of  _________________, 2004.



   
Notary Public for North Carolina
 
My Commission Expires: ______________________________ .
 



[SEAL]


STATE OF __________________
§
 
§
COUNTY OF ________________
§



I, a Notary Public of the County and State aforesaid, certify that
__________________________ personally came before me this day and acknowledged
that (s)he is   of First States Investors 104, LLC, a Delaware limited liability
company, and that by authority duly given and as the act of the limited
liability company, the foregoing instrument was signed in its name by
himself/herself as its ___________________________.


SWORN to before me this
______ day of  _________________, 2004.
 

   
Notary Public for _______________________
 
My Commission Expires: __________________.
 



[SEAL]

 
Page - 39 -

--------------------------------------------------------------------------------

 

Exhibit A to Memorandum of Lease


Legal Description of One Independence Center

 
Page - 40 -

--------------------------------------------------------------------------------

 